Exhibit 10.6



 

 

 

 

COLLATERAL DISPOSITION AGREEMENT

 

By and among

ALS Holdings, Inc.,



ALS Wisconsin Holdings, Inc.,



Alterra Healthcare Corporation,



Washington Mutual Bank, FA,



U.S. Bank National Association, and

AmSouth Bank



 

 

 

Dated October 8, 2002

 

 

 



--------------------------------------------------------------------------------


COLLATERAL DISPOSITION AGREEMENT

TABLE OF CONTENTS





 



  

Page

1



Definitions and Recitals

.

3

2



Acknowledgments

.

8



2.1

Borrowers and Guarantor

.

8



2.2

Agent and Lenders

.

8

3



Collateral Disposition

.

9



3.1

Foreclosure

.

9



3.2

Deeds in Lieu

.

9



3.3

Voluntary Sales

.

9



3.4

Absolute Conveyance

.

10



3.5

No Merger

.

10

4



Representations and Warranties

.

10



4.1

No Violation

.

10



4.2

Approvals

.

11



4.3

Leases

.

11



4.4

Taxes

.

11



4.5

Insurance

.

11



4.6

Casualty, Condemnation and Similar Proceedings

.

11



4.7

Liens

.

11



4.8

Utilities

.

12



4.9

Notices of Violations

.

12



4.1

Borrowers Not Foreign Persons

.

12



4.11

Zoning Compliance

.

12



4.12

Environmental Requirements

.

12



4.13

Licenses

.

13



4.14

Litigation, Etc

.

13



4.15

Title

.

13



4.16

Affiliate Leases

.

13



4.17

Employee Matters

.

14



4.18

Trade Debt

.

14



4.19

Ownership of Equipment

.

14



4.2

Structural Defects

.

15

5



Management of Properties

.

15

6



Future Assignments and Deliveries

.

15



6.1

Guarantor's Bill of Sale

.

15



6.2

Certain Personal Property

.

15



6.3

Inventories

.

15



6.4

Resident Matters

.

16



6.5

Books and Records

.

16



6.6

Lease and Management Agreements

.

16



6.7

Amendment to Forbearance Agreement

.

16

7



Cooperation and Non-Interference

.

16



-i-

--------------------------------------------------------------------------------


8



Release of Released Lending Parties

.

19

9



Release of Released Borrowing Parties

.

19



9.1

Delivery of Waivers

.

19



9.2

Effect of Occurrence of Release Waiver Event

.

21



9.3

Definition of Release Waiver Event.

21



9.4

Preservation of Liability for Certain Matters

.

22



9.5

Cure Rights

.

23

10



Covenants

.

23



10.1

Maintenance of Borrowers' Existence and Properties

.

23



10.2

Maintenance of Guarantor's Existence and Properties

.

24



10.3

Maintenance of Insurance

.

24



10.4

Reporting Requirements

.

24



10.5

Title Exceptions

.

25



10.6

No Consolidation; Mergers

.

25



10.7

Notice of Litigation

.

25



10.8

Payment of Taxes and Trade Debt

.

25



10.9

No Distributions

.

25



10.1

Compliance With Laws; Licenses

.

26



10.1

Books and Records

.

26



10.1

Capital Expenditures

.

26



10.1

Employees

.

26



10.1

Operation of Properties and Businesses

.

26



10.2

Payment of Excess Net Income to Agent

.

26

11



Notice to Agent/Transferee

.

27

12



Bankruptcy

.

27

13



Refinancing Requirement

.

28

14



Notices

.

29

15



Indemnification

.

30

16



No Assumption By Agent

.

30

17



Jury Trial Waiver

.

30

18



Supplemental Rights

.

31

19



Full Force and Effect

.

31

20



No Novation

.

31

21



Further Assurances

.

31

22



Complete Agreement

.

31

23



Binding Effect

.

31

24



Counterparts

.

31

25



Third Party Beneficiaries

.

31

26



Relationship Among Parties

.

32

27



No Assumption of Liabilities

.

32

28



Legal Expenses.

32

29



Joint and Several Liability

.

32

30



Governing Law

.

32

31



Notice and Agreement

.

32



-ii-

--------------------------------------------------------------------------------


COLLATERAL DISPOSITION AGREEMENT

     THIS COLLATERAL DISPOSITION AGREEMENT (as the same may be amended, modified
or supplemented from time to time, this "Agreement"), dated as of October 8,
2002, is by and among:

      (i)       ALS HOLDINGS, INC., a Delaware corporation, and ALS WISCONSIN
HOLDINGS, INC., a Delaware corporation (collectively, "Borrowers");

     (ii)     ALTERRA HEALTHCARE CORPORATION, a Delaware corporation formerly
known as Alternative Living Services, Inc. ("Guarantor");

     (iii)     WASHINGTON MUTUAL BANK, FA, a federal association which is the
successor by merger to Bank United ("Bank United"), U.S. BANK NATIONAL
ASSOCIATION f/k/a Firstar Bank Milwaukee, N.A., and AMSOUTH BANK, Lenders under,
and as defined in, the Financing Agreement described below (in such capacity,
"Lenders"); and

     (iv)     WASHINGTON MUTUAL BANK, FA, a federal association which is the
successor by merger to Bank United, in its capacity as agent for Lenders under
the Financing Agreement (in such capacity, "Agent").

     The above-named parties are referred to herein as the "Parties." The
Parties hereby agree as follows:



RECITALS



    
    Borrowers, Agent and Lenders are parties to an Amended and Restated
    Financing and Security Agreement dated February 12, 1999 (as amended to the
    date hereof, the "Financing Agreement"), as amended by a First Amendment to
    Amended and Restated Financing and Security Agreement dated as of October
    29, 1999, a Second Amendment to Amended and Restated Financing and Security
    Agreement dated as of May 10, 2000, and a Third Amendment to Amended and
    Restated Financing and Security Agreement dated as of May 31, 2000.
    
    
    
    
 A. Agent and Lenders are the parties to an Agency Agreement dated as of
    February 12, 1999 (as amended to the date hereof, the "Agency Agreement"),
    as amended by a First Amendment to Agency Agreement dated as of October 29,
    1999.
    
    
    
    
 B. The Credit Facility provided for in the Financing Agreement (the "Credit
    Facility") is evidenced by the following (collectively, as amended to the
    date hereof, the "Notes"): (i) a Promissory Note dated September 28, 1998 in
    the principal amount of $45,000,000 in favor of Bank United as a Lender, as
    amended by a First Amendment to Promissory Note dated as of November 18,
    1998; (ii) a Promissory Note dated February 12, 1999 in the principal amount
    of $20,000,000 in favor of Firstar Bank Milwaukee, N.A. as a Lender; (iii) a
    Promissory Note dated February 12, 1999 in the principal amount of
    $15,000,000 in favor of AmSouth Bank as a Lender; and (iv) an Additional
    Borrower Joinder Supplement dated December 10, 1998 and executed by
    Borrowers, Guarantor and Agent.
    
    
    
    
    -1-

    --------------------------------------------------------------------------------

    
    
 C. Borrowers' obligations under the Financing Agreement, the Notes and the
    documents and instruments related thereto are secured by certain mortgages
    and other Security Documents (as defined below) executed by Borrowers and
    Guarantor. Under the terms of the Security Documents, Borrowers and
    Guarantor granted to Agent for the benefit of Lenders liens on, and security
    interests in, certain collateral, including, without limitation, all right,
    title and interest of Borrowers and Guarantor in and to all of the
    Properties (as defined below).
    
    
    
    
 D. Guarantor has guaranteed the Credit Facility provided for in the Financing
    Agreement pursuant to the terms of the following (collectively, the
    "Guaranty"): (i) the Guaranty of Payment Agreement dated September 28, 1998
    executed by Guarantor in favor of Agent and Lenders, as amended by a First
    Amendment to Guaranty of Payment Agreement dated as of October 29, 1999, a
    Suspension, Waiver and Modification Agreement dated as of March 28, 2000, a
    Third Amendment to Guaranty of Payment Agreement dated as of May 10, 2000,
    and a Fourth Amendment to Guaranty of Payment Agreement dated as of May 31,
    2000; and (ii) certain Guaranties of Performance executed by Guarantor on
    various dates in connection with individual Properties.
    
    
    
    
 E. The Financing Agreement, the Notes, the Guaranty, the Agency Agreement, the
    Security Documents, and all other documents, instruments and agreements
    evidencing, securing or otherwise relating to the Credit Facility are
    collectively referred to as the "Financing Documents."
    
    
    
    
 F. Borrowers, Guarantor, Lenders and Agent are parties to that certain
    Forbearance and Collateral Account Agreement dated as of November 1, 2001
    (as amended to the date hereof, the "Forbearance Agreement") pursuant to
    which Agent and Lenders agreed to forbear for a limited time in the exercise
    of certain rights and remedies provided to Agent and Lenders under the
    Financing Documents on the terms and conditions set forth in the Forbearance
    Agreement.
    
    
    
    
 G. Borrowers and Guarantor are in default under the Financing Documents by
    virtue, without limitation, of the failure to make payments when due under
    the Financing Documents (the "Maturity Default"). Borrowers and Guarantor
    are willing to permit Agent, on behalf of Lenders, to foreclose Lenders'
    interests in the Properties and the other Collateral with the cooperation of
    Borrowers and Guarantor or, alternatively at the option of Agent, to provide
    Agent or any one or more nominees of Agent with deeds in lieu of foreclosure
    with respect to some or all of the Properties and the other Collateral, and
    Agent and Lenders are willing to release Borrowers and Guarantor, prior to
    the Final Interim Deficiency Waiver Date (as defined below), from recourse
    liability for the Allocated Deficiency Waiver Amount (as defined below)
    applicable to each Property, as and when each such foreclosure occurs or
    such deed in lieu is recorded or, subject to the prior approval of Agent and
    Lenders pursuant to this Agreement, such Property is sold, with a release of
    Borrowers and Guarantor from all recourse liability other than for the
    Residual Deficiency Amount (as defined below) on the Final Interim
    Deficiency Waiver Date (as defined below), and with a final release upon the
    Final Deficiency Waiver Date (as defined below), all subject to, and upon,
    the terms and conditions set forth in this Agreement.

     Accordingly, for valuable consideration, the receipt and sufficiency of
which are acknowledged, Borrowers, Guarantor, Agent and Lenders agree as
follows:



-2-

--------------------------------------------------------------------------------


AGREEMENT

     1.     Definitions and Recitals.      The foregoing Recitals to this
Agreement are incorporated in and made a part of this Agreement to the same
extent and the same effect as if fully set forth herein. Unless otherwise
defined herein, all capitalized terms in this Agreement shall have the same
meanings given such terms in the Financing Agreement. As used in this Agreement,
the following terms shall have the definitions set forth below:



     "Affiliate" means any person or entity directly or indirectly controlling,
controlled by, or under direct or indirect common control with, another
identified person or entity. A person or entity shall be deemed to control a
corporation or other entity if such person or entity possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such corporation or other entity, whether through the ownership of
equity interests, by contract or otherwise.      "Agency Agreement" has the
meaning given in Recital B.

      "Agreement Event of Default" means the occurrence of any one or more of
the following: (i) the untruth in any material respect of any representation and
warranty made in this Agreement by Guarantor or either Borrower; or (ii) the
failure in any material respect of Guarantor or either Borrower to perform any
covenant or agreement made in this Agreement or in any agreement or document
entered into pursuant to the terms of this Agreement unless such failure is
cured within ten (10) days after written notice thereof from Agent.

      "Agreement Principal Balance" means the aggregate principal balance owing
under the terms of the Notes and the other Financing Documents as of the date of
this Agreement, which aggregate principal balance is in the amount of
$42,119,958.91.

      "Allocated Deficiency Waiver Amount" means, with respect to a Property,
the sum of (a) the Allocated Principal Release Amount for such Property and (b)
the product of the Applicable Percentage for such Property multiplied by the
aggregate Non-Principal Amount then outstanding under the Financing Documents;
provided, however, that if Agent receives net proceeds from a foreclosure sale
of such Property or from the sale of such Property under a Qualifying Voluntary
Deed and such net proceeds exceed the sum of the amounts described in the
foregoing clauses (a) and (b), then the Allocated Deficiency Waiver Amount for
such Property shall be the amount of such net proceeds actually received by
Agent in cash for application to the balance due under the Notes and the other
Financing Documents; and provided further, however, that upon the recordation of
a Transfer Deed for the last remaining Property, the Allocated Deficiency Waiver
Amount shall be the sum of (i) the aggregate remaining Agreement Prin cipal
Balance and (ii) the aggregate remaining Non-Principal Amount then outstanding,
and neither Borrowers nor Guarantor shall have any recourse liability for any
further Non-Principal Amounts accruing or becoming due and payable thereafter.



      "Allocated Principal Release Amount" means, with respect to any Property,
the amount specified below for such Property (which amounts total an amount
equal to the Agreement Principal Balance):





-3-

--------------------------------------------------------------------------------


 

(a)

Leesburg, Florida

$2,628,142.08

 

(b)

Pin Oak, Florida (Clare Bridge)

$2,498,726.00

 

(c)

Pin Oak, Florida (Wynwood)

$3,753,066.53

 

(d)

Tequesta, Florida (Villas)

$2,727,692.92

 

(e)

Tequesta, Florida (Clare Bridge)

$4,579,338.48

 

(f)

Michigan City, Indiana (Sterling Cottage)

$3,155,761.52

 

(g)

Michigan City, Indiana (Sterling House)

$3,484,279.28

 

(h)

Lenexa, Kansas

$2,130,387.90

 

(i)

Lawrence, Kansas

$2,329,489.57

 

(j)

Owatonna, Minnesota (Clare Bridge)

$1,194,610.04

 

(k)

Owatonna, Minnesota (Sterling House)

$1,095,059.20

 

(l)

Southern Pines, North Carolina (Clare Bridge)

$2,986,525.09

 

(m)

Southern Pines, North Carolina (Sterling House)

$2,289,669.24

 

(n)

Dublin Borough, Pennsylvania

$2,986,525.09

 

(o)

Appleton, Wisconsin

$4,280,685.97



      "Applicable Laws" means any and all laws, rules, regulations, licensing
requirements, orders, notices, determinations and ordinances of any federal,
state or municipal authority with jurisdiction over Borrowers, Guarantor or any
Property or any other Collateral or the leasing, use, operation, repair, or
maintenance thereof, including, without limitation, licensing requirements under
all applicable state and federal statutes, rules and regulations, and all
requirements of the insurers of the Properties or Borrowers' or Guarantor's
liabilities with regard thereto, and all environmental laws, rules and
regulations relating to any Property or any other Collateral.

      "Applicable Percentage" means, with respect to any Property as of the
Recordation Date for such Property, the percentage determined by calculating the
Allocated Principal Release Amount for such Property as a percentage of the sum
of (i) the Allocated Principal Release Amount for such Property and (ii) the
Allocated Principal Release Amount for all other Properties as to which a
Recordation Date has not occurred. For example, if the Leesburg, Florida
Property were to be the first Property for which a Recordation Date were to
occur, the Applicable Percentage for such Property as of its Recordation Date
would be 6.24% (rounded to two decimal places), determined by calculating the
percentage that $2,628,142.08 (the Allocated Principal Release Amount for the
Leesburg, Florida Property) constitutes of $42,119,958.91 (the sum of the
Allocated Principal Release Amount for the Leesburg, Florida Property and those
for all 14 of the other Properties for which a Recordation Date had not
occurred). Th e Applicable Percentage for the last remaining Property shall be
100%.

     "Bankruptcy Code" means the United States Bankruptcy Code, title 11 United
States Code, or any successor thereto.

     "Case" has the meaning given in Section 12.

     "Collateral" means the Properties and all other real and personal property
in which the Agent or the Lenders hold a lien or security interest to secure
amounts owed under the Notes and the other Financing Documents.



-4-

--------------------------------------------------------------------------------


     "Collateral Disposition" means the disposition of the Properties through
recordation of a Transfer Deed by or at the direction of Agent.



      "Credit Facility" has the meaning given in Recital C.

     "Deed in Lieu" means a deed or other instrument in lieu of foreclosure of
Agent's liens on and security interests in a Property and to which Agent and
Lenders agree in accordance with Section 3.2.

     "Deed in Lieu of Foreclosure Agreement" means a Deed in Lieu of Foreclosure
Agreement in the form attached as Annex 1.



     "Disposition Documents" means, collectively, this Agreement and the
Transfer Deeds.



     "Environmental Indemnity Agreements" means, collectively, the Environmental
Indemnity Agreements entered into by Borrowers and Guarantor with respect to
each Property and to the other real properties that have, in the past, secured
the Credit Facility.



     "Existing Management Agreements" has the meaning given in Section 5.



     "Expenses" has the meaning given in Section 2.



     "Facility Leases" means the leases of certain Properties as described in
Schedule 4.15 attached hereto.



     "Final Deficiency Waiver" means the waiver delivered by Lenders and Agent
to the Released Borrowing Parties pursuant to Section 9.1(c).



     "Final Deficiency Waiver Date" means the earlier of (i) the first date on
which the Recordation Date for all of the Properties has occurred or (ii) one
year after the date of this Agreement; provided, however, that if the Final
Deficiency Waiver Date would otherwise occur during a Case in which Guarantor or
either Borrower is the debtor and at a time prior to the time the Recordation
Date has occurred as to all of the Properties, then the Final Deficiency Waiver
Date shall not occur until the earlier to occur of (i) the Recordation Date for
the last Property, or (ii) the assumption by such debtor of this Agreement and
all executory Deed in Lieu Agreements pursuant to Bankruptcy Code Section 365
and pursuant to an order of the bankruptcy court in such Case which order (A) is
not subject to any appeal or any further right of appeal and (B) provides that
it will be binding in any plan of reorganization confirmed in such Case.





-5-

--------------------------------------------------------------------------------


     "Final Interim Deficiency Waiver" means the waiver delivered by Lenders and
Agent to the Released Borrowing Parties pursuant to Section 9.1(b).



     "Final Interim Deficiency Waiver Date" means the date one hundred twenty
(120) days after the date of this Agreement; provided, however, that if the
Final Interim Deficiency Waiver Date would otherwise occur during a Case in
which Guarantor or either Borrower is the debtor and at a time prior to the time
the Recordation Date has occurred as to all of the Properties, then the Final
Interim Deficiency Waiver Date shall not occur until the earlier to occur of (i)
the Recordation Date for the last Property, or (ii) the assumption by such
debtor of this Agreement and all executory Deed in Lieu Agreements pursuant to
Bankruptcy Code Section 365 and pursuant to an order of the bankruptcy court in
such Case which order (A) is not subject to any appeal or any further right of
appeal and (B) provides that it will be binding in any plan of reorganization
confirmed in such Case.



     "Financing Agreement" has the meaning given in Recital A.



     "Financing Documents" has the meaning given in Recital F.



     "Forbearance Agreement" has the meaning given in Recital G.



     "Foreclosure Deed" means a sheriff's deed, trustee's deed or other
instrument of transfer conveying title to a Property to Transferee or another
purchaser at any sheriff's sale, trustee's sale or other foreclosure sale
pursuant to the Security Documents encumbering such Property.



     "Guaranty" has the meaning given in Recital E.



      "Hazardous Materials" has the meaning given in Section 4.12.



     "Interim Deficiency Waiver" means each of the waivers delivered by Lenders
and Agent to the Released Borrowing Parties pursuant to Section 9.1(a).



      "Lease and Management Agreement" has the meaning given in Section 6.6.



      "Maturity Default" has the meaning given in Recital H.



      "Net Income" means, for any month, the gross amount of all rents, issues
and profits of the Properties and all other payments received by the Borrowers,
the Guarantor or any of their Affiliates, agents, managers, lessees, independent
contractors or representatives in respect of any of the Properties or any of the
other Collateral for such month minus the reasonable actual operating expenses
paid or accrued in accordance with GAAP by Borrowers and Guarantor for the
Properties for such month, as calculated by Borrowers and Guarantor and
reasonably approved by Agent.



     "Non-Principal Amounts" means, as of any date of determination, all amounts
then owing under the Financing Documents for Expenses, interest, fees,
attorneys' fees and costs, advances to protect Collateral and other amounts,
excepting only the Agreement Principal Balance and obligations and liabilities
under the Environmental Indemnity Agreements. The aggregate amount of the
interest included in the Non-Principal Amounts is as set forth on Schedule
2.1(c) hereto as of the date set forth therein.



     "Notes" has the meaning given in Recital C.



     "Permitted Exceptions" means the Financing Documents and the exceptions
described in Schedule 4.7.





-6-

--------------------------------------------------------------------------------


     "Properties" means, collectively, the senior living facilities located in
the following locations, each of which is owned by a Borrower and encumbered by
certain Security Documents in favor of Agent to secure the Credit Facility and
the Notes (in each case, together with the personal property Collateral
associated with such senior living facility):



     (a)     Leesburg, Florida;
     (b)     Pin Oak, Florida (Clare Bridge);
     (c)     Pin Oak, Florida (Wynwood);
     (d)     Tequesta, Florida (Villas);
     (e)     Tequesta, Florida (Clare Bridge);
     (f)     Michigan City, Indiana (Sterling Cottage);
     (g)     Michigan City, Indiana (Sterling House);
     (h)     Lenexa, Kansas;
     (i)     Lawrence, Kansas;
     (j)     Owatonna, Minnesota (Clare Bridge);
     (k)     Owatonna, Minnesota (Sterling House);
     (l)     Southern Pines, North Carolina (Clare Bridge);
     (m)     Southern Pines, North Carolina (Sterling House);
     (n)     Dublin Borough, Pennsylvania; and
     (o)     Appleton, Wisconsin.

     "Property Employees" has the meaning given in Section 4.17(a).



     "Qualifying Voluntary Deed" means, with respect to any Property, a deed
from a Borrower conveying title to that Property to a purchaser (other than
Transferee), but only if (i) Agent has granted its prior written consent to the
sale of the Property represented by such deed in accordance with Section 3.3,
(ii) such sale has taken place in accordance with the terms and conditions of
such consent, and (iii) Agent has received all proceeds of such sale that are
required to be paid to Agent by the terms of such consent.



     "Recordation Date" means, with respect to each Property, the date on which
the Transfer Deed transferring title to that Property is recorded; provided,
however, that if that recording is to occur in a recording office where filing
office delays beyond the control of the parties to this Agreement result in a
delay in recording for more than two days after delivery of a recordable
Transfer Deed for recording in such recording office, the Recordation Date shall
be the date the relevant Transfer Deed is delivered by Agent to such recording
office for recording; and provided further, however, if Agent improperly fails
to deliver a Transfer Deed for recordation, or if such Transfer Deed is lost or
misdirected in the course of delivery by Agent, then the Recordation Date shall
be the earliest of the following dates: (i) in the case of a Deed in Lieu, the
date on which all conditions to Transferee's acceptance of such Deed in Lieu and
to the closing of such transaction hereunder and under the relevant Deed in Lieu
of Foreclosure Agreement are satisfied or waived, (ii) in the case of a
Foreclosure Deed, the date Transferee is unconditionally entitled to possession
of such Property, or (iii) in the case of a Qualifying Voluntary Deed, the date
Agent has received all proceeds of the sale pursuant to such Qualifying
Voluntary Deed that are required to be paid to Agent by the terms of the consent
to such sale.



     "Refinance Properties" has the meaning given in Section 13.



     "Release Waiver Event" has the meaning given in Section 9.3.





-7-

--------------------------------------------------------------------------------


     "Released Borrowing Parties" has the meaning given in Section 9.



     "Released Lending Parties" has the meaning given in Section 8.



     "Residual Deficiency Amount" means Two Million and No/100 Dollars
($2,000,000).



     "Routine Licensure Matter" has the meaning given in Section 4.9.



     "Security Documents" means all mortgages, deeds of trust, security
agreements, guaranties, pledge agreements, UCC financing statements and other
security documents of any nature whatsoever in favor of Agent or Lenders and
securing the Credit Facility and/or the Notes.



     "Tequesta Noncompliance Situation" has the meaning given in Section 4.9.



     "Transfer Deed" means any of a Foreclosure Deed, a Deed in Lieu or a
Qualifying Voluntary Deed.



     "Transferee" means one or more entities designated by Agent for holding
title to the Properties on behalf of Lenders and Agent.



 2. Acknowledgments.
    Borrowers and Guarantor
    .

    Borrowers and Guarantor acknowledge and agree that: (a) the Maturity Default
    has occurred and is continuing under the Financing Documents; (b) Lenders
    have no further obligation to make advances to Borrowers under the Financing
    Documents; (c) the outstanding Agreement Principal Balance and the
    outstanding interest included in the Non-Principal Amounts are as set forth
    on Schedule 2.1(c) hereto as of the date set forth therein; (d) all of such
    amounts are currently due and payable in full without defense, setoff or
    counterclaim; (e) the expenses, including reasonable attorneys' fees,
    incurred by Agent and Lenders, including, without limitation, those incurred
    in connection with the preparation, negotiation, execution and
    implementation of this Agreement, the Maturity Default, the collection of
    the amounts due by Borrowers and Guarantor to Lenders and the exercise of
    Lenders' rights and remedies (collectively, the "Expenses") shall continu e
    to accrue in accordance with the terms of the Financing Documents and have
    been and shall continue to be included in the Non-Principal Amounts and
    shall be released as and to the extent provided in Section 9 if and as
    Transfer Deeds are recorded and the Interim Deficiency Waivers, the Final
    Interim Deficiency Waiver and the Final Deficiency Waiver are delivered as
    provided in this Agreement; (f) the liens and security interests granted in
    the Security Documents are valid and perfected and neither Borrowers,
    Guarantor nor any Affiliate of any thereof has any interest in any of the
    Properties or any of the other Collateral which is superior to such liens
    and security interests except as described on Schedule 2.1(f); and (g)
    Borrowers and Guarantor have received reasonably equivalent value (as that
    term is used in Bankruptcy Code Section 548 and the Uniform Fraudulent
    Transfer Act) and fair consideration in return for entering into, and
    performing their obligations under, this Agreement.

               2.2     
    Agent and Lenders
    .

    Agent and Lenders acknowledge and agree that the outstanding Agreement
    Principal Balance and the outstanding interest included in the Non-Principal
    Amounts are as set forth on Schedule 2.1(c) hereto as of the date set forth
    therein.

    
    
    
    
    -8-

    --------------------------------------------------------------------------------

    
    
          3.     
    Collateral Disposition-Foreclosure.
      Borrowers and Guarantor shall not take any action that would stay, enjoin,
    hinder, delay, interfere with or otherwise prevent Agent or Lenders from
    foreclosing on the Properties and the other Collateral in accordance with
    the terms and provisions of this Agreement and the Financing Documents;
    provided, however, that the filing by Guarantor for relief under the
    Bankruptcy Code shall not constitute a breach of this Section 3.1. Agent and
    Lenders shall have no obligation to complete the Collateral Disposition or
    to do so within any particular time period; provided, however, that in the
    event that the Collateral Disposition has not been completed on or before
    the Final Interim Deficiency Waiver Date, then Lenders and Agent shall
    nonetheless be obligated to deliver the Final Interim Deficiency Waiver to
    Borrowers and Guarantor on the Final Interim Deficiency Waiver Date, subject
    to Section 9.2(a); and provided further, however, that in the event that the
    Coll ateral Disposition has not been completed on or before the Final
    Deficiency Waiver Date, then Lenders and Agent shall nonetheless be
    obligated to deliver the Final Deficiency Waiver to Borrowers and Guarantor
    on the Final Deficiency Waiver Date, subject to Section 9.2(a), and in all
    such cases Borrowers and Guarantors shall thereafter continue to cooperate
    with Agent, Lenders and Transferee pursuant to Section 7. Agent, Lenders or
    Transferee, as applicable, shall be permitted to credit bid at the
    foreclosure sale of the Properties in an amount determined by Agent, Lenders
    or Transferee in their sole and absolute discretion; provided that, pursuant
    to Section 9, in each such instance that occurs prior to the Final Interim
    Deficiency Waiver Date the Released Borrowing Parties shall receive an
    Interim Deficiency Waiver with respect to such Property in the amount of the
    Allocated Deficiency Waiver Amount with respect to such Property and, in the
    case of the last remaining Property, the Final Deficiency Waiver a s of the
    Final Deficiency Waiver Date, subject to Section 9.2(a).

    

               3.2     
    Deeds in Lieu
    .  None of Agent, Lenders or Transferee shall have any obligation to accept
    a Deed in Lieu for any Property or any other Collateral. If Borrowers or
    Guarantor propose to grant any Deed in Lieu, none of Agent, Lenders or
    Transferee shall have any obligation to accept it unless they enter into a
    definitive written agreement to do so in their sole discretion and on such
    terms and conditions as they deem appropriate in their sole discretion.

    (b)  Notwithstanding the foregoing, if Agent requests that Borrowers and
    Guarantor provide Transferee with a Deed in Lieu as to any one or more
    Properties, Borrowers and Guarantor will enter into a Deed in Lieu of
    Foreclosure Agreement substantially in the form attached as Annex 1 to this
    Agreement (with such modifications as are necessary or appropriate with
    respect to the specific Property) and will duly and timely perform their
    obligations thereunder. Any such Deed in Lieu with respect to a Property
    referenced on Schedule 4.15 shall be expressly subject to the rights, as
    lessee, of any Affiliate of Borrowers and Guarantor referenced on such
    schedule, unless (i) such Affiliate has released its interest in such
    Property prior to or concurrently with the recordation of such Deed in Lieu
    or (ii) either Borrower, Guarantor, or any wholly owned subsidiary of either
    Borrower or Guarantor has acquired all the entity interests in such
    Affiliate.
               3.3     Voluntary Sales. Agent and Lenders shall have no
    obligation to agree to any sale or other transfer of any Property or any
    other Collateral proposed by Borrowers or Guarantor. If Borrowers or
    Guarantor propose to enter into a sale or other transfer of any Property or
    any other Collateral, neither Agent nor Lenders shall have any obligation to
    consent to it unless they enter into a definitive written agreement to do so
    on such terms and conditions as they deem appropriate in their sole
    discretion, including but not limited to the receipt by Agent and Lenders of
    all or such portion of the net proceeds of such sale or other transfer as
    they may require in their sole discretion. Neither the Allocated Deficiency
    Waiver Amount nor the Allocated Principal Release Amount constitutes a
    release price for which Borrowers or Guarantor are entitled to obtain a
    release of a Property or any other Collateral from the lien of the Financing
    Documents. The parties acknowledge that Borrowers and Guarantor are
    currently negotiating with potent ial buyers of the Properties located in
    Pin Oak, Florida and Tequesta, Florida and that any proposed sale of such
    Properties shall be governed by this Section 3.3.

    
    
    
    
    -9-

    --------------------------------------------------------------------------------

    
    
               3.4     
    Absolute Conveyance
    .

    Each conveyance or transfer of a Property or any other Collateral to
    Transferee according to the terms of this Agreement, whether by Foreclosure
    Deed or Deed in Lieu, shall be subject to the Permitted Exceptions and shall
    be an unconditional and absolute conveyance of all of Borrowers' and
    Guarantor's right, title, and interest in and to such Property or other
    Collateral in fact as well as form and is not intended as a mortgage, trust
    conveyance, deed of trust, or security instrument of any kind. Upon
    completion of any such conveyance, neither Borrowers nor Guarantor shall
    have any further interest (including rights of redemption or lien rights) or
    claims in or to the relevant Property or other Collateral or to the rents,
    proceeds, and profits that may be derived therefrom, of any kind whatsoever,
    except as shall be expressly set forth in the Lease and Management Agreement
    with respect to such Property entered into between Guarantor and Transfer ee
    as provided in Section 6.6.

               3.5     
    No Merger
    .  Notwithstanding any acquisition of title to any Property or other
    Collateral pursuant to any Foreclosure Deed or Deed in Lieu, the
    indebtedness evidenced by the Notes and the other Financing Documents shall
    not be cancelled or merged into such Foreclosure Deed or Deed in Lieu, shall
    survive the delivery of any Transfer Deeds or other conveyances, and all of
    the Financing Documents shall remain in full force and effect after the
    transactions contemplated by this Agreement have been consummated except to
    the extent the balance owing thereon may be reduced by: (a) application of
    the proceeds of foreclosure sales or other sales of Collateral actually
    received by Agent or Lenders; or (b) the written agreement of Agent and
    Lenders in connection with any Deed in Lieu; provided, however, the Released
    Borrowing Parties shall be released from liability with respect to all such
    indebtedness and other amounts to the extent and as otherwise provided in
    Section 9. Nothing contained in this Ag reement shall result in a merger of
    any of the Security Documents with any other interest of Agent, Lenders or
    Transferee in any Property or any other Collateral.

    

          4.     
    Representations and Warranties
    .

    Borrowers and Guarantor represent and warrant to Agent and Lenders as
    follows:

               4.1     
    No Violation
    .  The execution, delivery and performance of this Agreement and the other
    documents required of Borrowers and Guarantor hereunder: (a) will not
    violate any provisions of Borrowers' or Guarantor's organizational
    documents, or result in any breach or violation of, or constitute a default
    under, any decree, agreement, indenture, promissory note or other document
    or instrument applicable to or binding upon Guarantor or either Borrower or
    violate the provisions of any Applicable Law; and (b) have been duly
    authorized by all necessary corporate action on behalf of Guarantor and each
    Borrower.

    

    
    
    
    
    -10-

    --------------------------------------------------------------------------------

    
    
               4.2     
    Approvals
    .  The execution, delivery and performance by Borrowers and Guarantor of
    this Agreement do not require any approval or consent of, or filing or
    registration with (a) any governmental or any other agency or authority, or
    (b) any shareholders, holders of warrants or creditors of Borrowers or
    Guarantor.

    

               4.3     
    Leases
    .  There are no leases, subleases, tenancies, occupancy agreements or other
    agreements granting any party the right to possess or use all or any portion
    of any Property, except for (a) the Facility Leases, (b) residency or
    occupancy agreements entered into in the ordinary course of business, (c)
    leases to beauty salon operators at the Tequesta, Florida (Clare Bridge)
    Property and the Pin Oak, Florida (Wynwood) Property (collectively, the
    "Beauty Salon Leases"), each of which is terminable by the owner of the
    relevant Property upon thirty (30) days' notice to the tenant, (d) the
    Existing Management Agreements, (e) the leases with Guarantor for the Pin
    Oak, Florida (Wynwood) and Pin Oak, Florida (Clare Bridge) Properties, and
    (f) subleases with Guarantor for the Leesburg, Florida Property and the
    Tequesta, Florida (Clare Bridge) Property.

    

               4.4     
    Taxes
    .  None of the following types of charges are delinquent and there are no
    unpaid penalties or interest with respect to any thereof: (a) real property
    taxes, personal property taxes, governmental assessments or other charges
    imposed with respect to any Property or any other Collateral; or (b) taxes
    or other governmental charges imposed with respect to any business or other
    activity conducted by Borrowers or Guarantor at any Property. There are no
    special taxes or assessments relating to any Property or any part thereof
    except as would be revealed by a search of the public records relating to
    the Properties in the appropriate recording offices.

    

               4.5     
    Insurance
    .  Insurance policies complying with the requirements of the Financing
    Documents are in full force and effect with respect to each Property and
    will remain in full force and effect through the applicable Recordation Date
    for such Property, and all premiums for such policies are paid current,
    except to the extent noted on
    Schedule 4.5
    .

    

               4.6     
    Casualty, Condemnation and Similar Proceedings
    .  There is no material casualty to any Property and there is no pending or,
    to the best of Borrowers' and Guarantor's knowledge, threatened condemnation
    or similar proceeding affecting any Property or any part thereof. There are
    no public improvements under construction or, to the best of Borrowers' and
    Guarantor's knowledge, pending in, about or outside any Property which will
    materially and adversely affect access to or the use of such Property.

    

               4.7     
    Liens
    .  No action has been taken, suffered or permitted by or on behalf of
    Borrowers or Guarantor, the effect of which would be to allow, establish or
    cause the inception or priority of any mechanic's or materialmen's lien,
    statutory, constitutional or otherwise, or other lien, charge or
    encumbrance, upon any Property or any part thereof, other than: (a) the
    liens and security interests established by the Financing Documents; (b) the
    liens and other matters of record as set forth in the final policies of
    title insurance insuring the lien of the mortgages and deeds of trust
    securing the Credit Facility issued to and accepted by Agent; and (c) any
    other matters set forth in
    Schedule 4.7
    . No liens or lien claims, choate or inchoate, arising from Borrowers' or
    Guarantor's actions, or otherwise, exist for the benefit of mechanics or
    material suppliers in regard to any Property or any part thereof, except as
    set forth in Schedule 4.7.

    

    
    
    
    
    -11-

    --------------------------------------------------------------------------------

    
    
               4.8     
    Utilities
    .  Electricity, water, storm and sanitary sewer and telephone services, are
    available to each Property.

    

               4.9     
    Notices of Violations
    .  Neither Borrowers nor Guarantor have received notice of any uncured
    violation of any Applicable Law affecting any Property or any business
    conducted thereon, other than routine matters revealed in surveys of the
    Properties conducted by applicable regulatory agencies, all of which have
    been or will be addressed pursuant to appropriate plans of correction
    approved by such agencies in the documents identified in
    Schedule 4.9
    ("Routine Licensure Matters"), all of which documents have been delivered to
    Agent, and other than fines being levied in connection with the storage of
    trailers on the Properties located in Tequesta, Florida (the "Tequesta
    Noncompliance Situation").

    

               4.10     
    Borrowers Not Foreign Persons
    .  None of Borrowers or Guarantor is a foreign person as defined in Section
    1445 of the Internal Revenue Code of 1986, as amended and concurrently with
    the execution of this Agreement Borrowers and Guarantor shall so certify to
    Agent and Lenders in a certificate in the form attached hereto as
    Annex 4
    .

    

               4.11     
    Zoning Compliance
    .  The current uses and operations of each Property are conforming uses
    under all applicable zoning ordinances and other land use regulations, and
    each Property, and such uses thereof, in all other respects now comply in
    all material respects with all applicable zoning ordinances, land use
    regulations, restrictive covenants and other Applicable Laws other than the
    Routine Licensure Matters and the Tequesta Noncompliance Situation.

    

               4.12     
    Environmental Requirements
    .

    (a)   No Borrower, Guarantor or Affiliate thereof (and to the knowledge of
    Borrowers and Guarantor no other person or entity) has used, generated,
    stored or disposed of any hazardous waste, toxic substances or related
    materials ("Hazardous Materials") on any Property other than in full
    compliance with all Applicable Laws. For the purpose of this subparagraph,
    Hazardous Materials shall include, but shall not be limited to, substances
    defined as "hazardous substances" or "toxic substances" in the Comprehensive
    Environmental Response, Compensation and Liability Act of 1980, as amended,
    42 U.S.C. Sec. 9061, et seq. ("CERCLA"), Hazardous Materials Transportation
    Act, 49 U.S.C. Sec. 1802, The Resource Conservation and Recovery Act, 42
    U.S.C. Sec. 6901, et seq., and the regulations adopted and publications
    promulgated pursuant to such laws. (b)  No Property is identified on the
    current or, to the knowledge of Borrowers or Guarantor, any proposed (i)
    National Priorities List, (ii) Comprehensive Environmental Response,
    Compensation and Liability Inventory System ("CERCLIS") list, or (iii) any
    list arising from a state statute similar to CERCLA.
    
               (c)      With respect to each Property there are and have been no
    pending or, to the best knowledge of Borrowers and Guarantor, threatened or
    anticipated: (i) judicial or administrative proceedings arising from or in
    any way associated with any environmental laws, rules or regulations;
    (ii) notices from any governmental entity or by any other person or entity,
    of possible or alleged noncompliance with any environmental laws, rules or
    regulations; (iii) judgments, decrees or orders arising from or in any way
    associated with environmental laws, rules or regulations, whether or not
    entered upon consent; or (iv) written agreements with a governmental entity
    or any other person or entity arising from or in any way associated with any
    environmental laws, rules or regulations, whether or not incorporated in a
    judgment, decree or order.
    
    -12-
    
    --------------------------------------------------------------------------------
    
    
               4.13      Licenses.  The Properties and the businesses conducted
    thereon by Borrowers and Guarantor comply with all Applicable Laws, other
    than Routine Licensure Matters and other than the Tequesta Noncompliance
    Situation, and all licenses, permits and governmental approvals required for
    the operation of the Properties or the conduct of such businesses are in
    full force and effect, except that no certificate of occupancy and no
    license from the applicable state regulatory authority have been issued with
    respect to the unfinished building located on the Tequesta, Florida (Villas)
    Property. Schedule 4.13 contains a complete list of all licenses to operate
    the Properties as assisted living facilities, dementia care facilities,
    adult boarding homes or other types of senior living facilities and no
    further licenses are necessary for Guarantor to operate the Properties as
    the same are now being operated. Schedule 4.13 accurately shows the number
    of beds for which each Property is currently l icensed.

               4.14     
    Litigation, Etc
    .  Except as listed on
    Schedule 4.14
    , no litigation, arbitration or other legal proceeding is pending against
    either Borrower (or against Guarantor with respect to any Property or any
    business conducted thereon or with respect to either Borrower).

    

               4.15     
    Title
    .  A Borrower owns fee title to each of the Properties, subject only to (a)
    the Permitted Exceptions, (b) the rights of certain Affiliates of Borrowers
    and Guarantor under the Facility Leases listed in
    Schedule 4.15
    , (c) the Existing Management Agreements, (d) leases with Guarantor for the
    Pin Oak, Florida (Wynwood) and Pin Oak, Florida (Clare Bridge) Properties
    and the subleases with Guarantor for the Leesburg, Florida and Tequesta,
    (Clare Bridge) Florida Properties, and (e) the Beauty Salon Leases.

    

               4.16     
    Affiliate Leases
    .
    (a)   Guarantor has acquired all of the partnership interests, limited
    liability company membership interests or other equity interests in the
    tenants under the leases with Affiliates of Borrowers and Guarantor on the
    following Properties and no person or entity other than Guarantor holds any
    equity interest in such tenants: (i) Pin Oak, Florida (Clare Bridge); (ii)
    Michigan City, Indiana (Sterling House); and (iii) Southern Pines, North
    Carolina (Sterling House). All such leases have been terminated and have no
    further force or effect.
    
    (b)   All leases with Affiliates of Borrowers and Guarantor on the following
    Properties have been fully terminated due to defaults thereunder: (i) Pin
    Oak, Florida (Wynwood); (ii) Appleton, Wisconsin; and (iii) Michigan City,
    Indiana (Clare Bridge).
    
    (c)  One or more third parties which are not Affiliates of Borrowers or
    Guarantor own a portion of the equity interests in the tenant under each of
    the Facility Leases listed on Schedule 4.15.
    
    (d)  The Facility Lease on each of the following Properties was entered into
    after the recording of Agent's mortgage or deed of trust on such Property
    and the tenant under such Facility Lease first entered into possession of
    such Property after the recording of such mortgage or deed of trust: (i)
    Alterra Clare Bridge of Tequesta, Florida; and (ii) Alterra Clare Bridge
    Cottage of Southern Pines, North Carolina.

    
    
    
    
    -13-

    --------------------------------------------------------------------------------

    
    
               4.17   
    Employee Matters
    .

    (a)      Neither Borrower has any employees. All persons who operate or
    manage, or are otherwise employed at, any Property (collectively, "Property
    Employees") are employees of Guarantor.
    
    (b)      Except as listed in Schedule 4.17(b), there are no employment
    contracts in effect between Guarantor and any Property Employee.
    
    (c)      There are no collective bargaining contracts in effect with respect
    to Guarantor's employment of any Property Employee.
    
    (d)     No strikes or other labor disturbances are ongoing or threatened by
    any group of Property Employees.
    
    (e)      Except as disclosed in Guarantor's employee manuals which are
    regularly distributed to Guarantor's employees, true, correct and complete
    copies of which have been delivered to Agent, there are no "employee pension
    benefit plans" as defined in Section 3(2) of the Employee Retirement Income
    Security Act of 1974, as amended ("ERISA"), "welfare benefit plans" as
    defined in Section 3(1) of ERISA, or stock bonus, stock option, restricted
    stock, stock appreciation right, stock purchase, bonus, incentive, deferred
    compensation, severance, holiday, or vacation plans, or any other employee
    benefit plan, program, policy or arrangement covering Property Employees
    that is maintained or contributed to by Guarantor or any Affiliate of
    Guarantor (all of the foregoing are referred to, collectively, in this
    Agreement as "Property Employee Benefit Plans").
    
    (f)      With respect to each of the Property Employee Benefit Plans, true,
    correct and complete copies of the following documents have been made
    available to Agent: (i) the plan document and any related trust agreement,
    including amendments thereto, and (ii) any current summary plan descriptions
    and other material communications to participants relating to the Property
    Employee Benefit Plans.
    
    (g)      There are no Medicare or Medicaid provider agreements or insurance
    provider agreements relating to any of the Properties.
    
              4.18      Trade Debt.  No obligations of either Borrower or
    Guarantor for the purchase of goods or services for use in connection with
    any Property are unpaid beyond the due date thereof.

               4.19     
    Ownership of Equipment.
      All furniture, fixtures, vehicles and other equipment located at, or used
    in the operation of, the Properties are owned by a Borrower or Guarantor and
    are not subject to any lease or other interest of any other person or entity
    except for the Permitted Exceptions.

    

    
    
    
    
    -14-

    --------------------------------------------------------------------------------

    
    
               4.20     
    Structural Defects
      To the best knowledge of Borrowers and Guarantor, there are no structural
    defects in any building or other material improvement located on any
    Property other than the defects in the unfinished building located at the
    Property in Tequesta, Florida.

    

          5.     
    Management of Properties
    .  Guarantor currently manages the Properties pursuant to the leases,
    subleases or management agreements listed in
    Schedule 5
    attached hereto (the "Existing Management Agreements"). The Existing
    Management Agreement for each Property shall remain in full force and
    effect, and Borrowers and Guarantor shall continue to own, operate and
    manage each Property as contemplated in and in accordance with the Existing
    Management Agreement for such Property, until the Recordation Date for such
    Property. Upon the Recordation Date for a Property for which there is an
    Existing Management Agreement, Borrowers and Guarantor shall cause such
    Existing Management Agreement to be terminated; provided, however, that,
    prior to the time at which either Borrower, Guarantor, or an Affiliate
    wholly owned by either Borrower or by Guarantor acquires all of the equity
    interests in tenants under the Facility Leases listed in
    Schedule 4.15
    , Borrowers and Guarantor sha ll not be obligated to terminate such Facility
    Leases or the Existing Management Agreements pursuant to which Guarantor
    manages the Properties subject to such Facility Leases.

    

         6.     
    Future Assignments and Deliveries
    .

               6.1     Guarantor's Bill of Sale.Within ten (10) days after the
    date of this Agreement, Guarantor shall execute and deliver to each Borrower
    a Quitclaim Bill of Sale in the forms attached hereto as Annex 3-A and Annex
    3-B, conveying Guarantor's interest, if any, in the personal property
    described therein to each Borrower.

               6.2     
    Certain Personal Property
    .  Borrowers and Guarantor agree that, to the extent assignable and not
    prohibited by Applicable Laws, they will assign to Agent, Transferee or
    their respective designees, if requested to do so by any one of them,
    effective upon the Recordation Date for a Property, any interest they may
    have in any contract with vendors or service providers relating solely to
    the Property, and telephone listing and number agreements and tangible
    personal property related to the use, operation or ownership of such
    Property (but excluding leased vehicles, leased office equipment, employee
    manuals, policy and procedure manuals, brochures and marketing materials and
    software proprietary to Guarantor). If requested by Agent, Borrowers and
    Guarantor shall cooperate with Agent, Transferee or their respective
    designees to obtain consents necessary to such assignments. This Section 6.2
    shall be subject to any right of Guarantor under a Lease and Management A
    greement to use such items in connection with the management of a Property.

    

               6.3     
    Inventories
    .  With respect to each Property, effective as of the Recordation Date for
    such Property, except to the extent (if any) prohibited by Applicable Laws,
    Borrowers shall transfer and convey to Agent, Transferee or their respective
    designees all consumable inventories (including, but not limited to, all
    pharmacy supplies, medical supplies, office supplies and foodstuffs) owned
    by the applicable Borrower or Guarantor at such Property. This Section 6.3
    shall be subject to any right of Guarantor under a Lease and Management
    Agreement to use such items in connection with the management of a Property.

    

    
    
    
    
    -15-

    --------------------------------------------------------------------------------

    
    
              6.4     
    Resident Matters
    .  Borrowers and Guarantor represent and warrant to Agent and Lenders that
    they do not hold, and are not obligated to return or account for, any trust
    funds or other property of residents of any Property. On the Recordation
    Date for each of the Properties, the Borrower for the applicable Property
    shall deliver to Agent, Transferee or their respective designees an
    accounting and inventory of any resident trust funds and property (if any)
    held by such Borrower as of the Recordation Date for such Property and shall
    transfer and shall convey to Agent, Transferee or their respective designees
    all resident trust funds and property after obtaining the consent of each of
    the residents. None of Agent, Transferee or their respective designees shall
    be responsible to the applicable resident, responsible party or regulatory
    agency for any missing resident funds or property, any inaccuracies in the
    account and inventory of resident funds and property or any claims arising
    prior to the date on which the resident funds and property are delivered to
    Agent, Transferee or their respective designees. This Section 6.4 shall be
    subject to (a) any right of Guarantor under a Lease and Management Agreement
    to retain such trust funds and property in connection with the management of
    a Property and (b) any Applicable Laws.

    

              6.5     
    Books and Records
    .  On the Recordation Date for each of the Properties, upon the request of
    Agent, Transferee or their respective designees, Borrower shall provide
    access and copies to Agent, Transferee or their respective designees, for
    all books and records for such Property, subject to Applicable Laws
    (including without limitation Applicable Laws relating to confidentiality as
    to residents' medical and financial files). Such access and copies shall be
    afforded to the licensed operator of the Property.

    

              6.6     
    Lease and Management Agreements
    .  So long as no uncured Release Waiver Event then exists and so long as
    Agent has not caused the Transferees subject to its direction and control to
    terminate the Lease and Management Agreements for Properties for which the
    Recordation Date has already occurred in accordance with the terms thereof,
    prior to the Recordation Date for any Deed in Lieu or Foreclosure Deed to a
    Transferee subject to the direction and control of Agent, such Transferee
    and Guarantor will enter into a new Lease and Management Agreement in the
    form attached as
    Annex 2
    with respect to the Property transferred by such Deed in Lieu or Foreclosure
    Deed; provided, however, that Transferee and Guarantor shall not enter into
    a Lease and Management Agreement for the Tequesta, Florida (Villas) Property
    and provided further, however, that Guarantor shall not receive a management
    fee under the Leesburg, Florida Lease and Management Agreement until such
    time as the lease listed on
    S chedule 4.1(f)
    for such Property has been terminated.

    

               6.7     
    Amendment to Forbearance Agreement
    .  Concurrently with the execution and delivery of this Agreement, the
    Parties will enter into an Amendment to Forbearance Agreement in the form
    attached as
    Annex 5
    to this Agreement.

    

          7.     
    Cooperation and Non-Interference
    .   Borrowers and Guarantor shall fully cooperate with Agent, Lenders and
    Transferee to provide Agent with Deed in Lieu of Foreclosure Agreements and
    Deeds in Lieu where requested by Agent, shall take no action to impede or
    prevent Agent from foreclosing its liens on and security interests in the
    Properties and the other Collateral and to complete such foreclosures as
    quickly as practicable. Without limiting the generality of the foregoing:
    
    
    
    
    -16-

    --------------------------------------------------------------------------------

    
    
    (a)   Borrowers and Guarantor shall take such actions and execute such
    stipulations and other documents as Agent may request in order to: (i)
    accept service of foreclosure pleadings and other documents with respect to
    the Properties and the other Collateral, (ii) shorten periods of time
    otherwise applicable to the foreclosure process; and (iii) waive otherwise
    applicable redemption periods with respect thereto.
    
    (b)   Borrowers and Guarantor hereby waive all rights of redemption they
    would otherwise hold with respect to the foreclosure of the Security
    Documents.
    
    (c)  In the event that the Final Interim Deficiency Waiver Date or the Final
    Deficiency Waiver Date occurs prior to the Recordation Date for the last
    remaining Property, Borrowers and Guarantor shall continue to fully
    cooperate with Agent, Lenders and Transferee under this Section 7 with
    respect to any such remaining Properties.

               7.2     Borrowers and Guarantor will cooperate and not interfere
    with any efforts by Agent and/or Lenders to obtain relief from stay, and
    such other relief and court approval, in connection with any Borrower or
    Guarantor bankruptcy, reorganization, insolvency, receivership or other
    similar proceeding, in order to allow Agent and Lenders to pursue their
    rights and remedies under this Agreement and the Financing Documents,
    including foreclosure of the Security Documents. In connection therewith,
    Borrowers and Guarantor hereby acknowledge and agree that they have elected
    to enter into this Agreement because they do not believe they have any
    material equity in the Properties and the other Collateral. In addition,
    Borrowers acknowledge and agree that they do not believe that an effective
    reorganization of Borrowers would be possible under chapter 11 of the
    Bankruptcy Code or other similar laws. Therefore, Borrowers and Guarantor
    acknowledge and agree that, in the event any one or more of them becomes a
    debtor in a bankruptcy case under the Bankruptcy Code, "cause" exists within
    the meaning of 11 U.S.C. section 362(d)(1) for the court in which such case
    is filed to grant Agent and Lenders relief from the automatic stay of 11
    U.S.C. section 362 to foreclose their liens on and security interests in the
    Properties and the other Collateral and otherwise to enforce their rights
    and remedies under this Agreement and the Financing Documents, except to the
    extent that Borrowers and Guarantor are released from recourse liability
    under the Interim Deficiency Waivers, the Final Interim Deficiency Waiver
    and the Final Deficiency Waiver, and Borrowers and Guarantor will not
    directly or indirectly oppose any request by Agent or Lenders for such
    relief.

               7.3      Borrowers and Guarantor will not interfere with or
    oppose, delay, restrain, or otherwise hinder, directly or indirectly, the
    foreclosure sales of the Properties and the other Collateral or the
    recording of Deeds in Lieu.

               7.4      Borrowers and Guarantor shall cooperate with the
    Collateral Disposition by permitting Agent or its designee (including
    Owner's Affiliates, consultants and independent contractors) access to the
    Properties and all documents and records relating thereto during normal
    business hours (subject to Applicable Laws relating to confidentiality of
    residents' records).
    
    -17-

    --------------------------------------------------------------------------------

    
    
               7.5      The cooperation of Borrowers and Guarantor shall include
    their execution and delivery of all documents and court papers reflecting
    their consent to waive or shorten (as requested by Agent) all applicable
    notice periods, redemption periods and other time periods in connection with
    foreclosure proceedings, and their consent to entry of a foreclosure decree
    or judgment for the Properties.
    
    
    
    
               7.6      The cooperation of Borrowers and Guarantor shall include
    their efforts, where such consent is required by Applicable Laws, to obtain
    the consent of residents of the Properties and their responsible parties to
    the transfer of resident records, funds and property after the Recordation
    Date for a Property to any of Agent, Transferee, or their respective
    designees, in each case subject to any right of Guarantor under a Lease and
    Management Agreement to retain such items in connection with the management
    of a Property, or to any other person who takes title to a Property.
    
    
    
    
               7.7      Borrowers and Guarantor shall not interfere with any
    actions by any of Agent, Transferee, or their respective designees, in each
    case subject to any rights of Guarantor under a Lease and Management
    Agreement, or of any other person who takes title to a Property, to hire
    employees at a Property for employment after the Recordation Date for such
    Property.
    
    
    
    
               7.8      To the extent that any Security Document secures an
    amount that is less than the full amount owed to Lenders and Agent under the
    Financing Documents, Borrowers and Guarantor will cooperate with any efforts
    by Agent and Lenders to amend such Security Document to secure the full
    amount owed under the Financing Documents, or, at the option of Agent and
    Lenders, any lesser amount, including any recording or filing of the amended
    documents. All costs of such amendments payable to third parties will be
    paid by Agent.
    
    
    
    
               7.9      So long as there is no material uncured breach by Agent
    or Lenders under this Agreement, Borrowers and Guarantor each waive any
    right to contest the validity of the Collateral Disposition or the Transfer
    Deeds.
    
    
    
    
               7.10      Borrowers and Guarantor shall fully cooperate with
    Agent, Lenders and Transferee in defending any and all litigation,
    arbitration, regulatory and other legal proceedings in which Agent,
    Transferee, or any Lender may become a party and which relates to any
    Property or the interest of Agent, such Lender or Transferee therein and
    which arose, or is based on events that occurred, prior to the Recordation
    Date for the applicable Property that is the subject of such litigation,
    arbitration, regulatory or other legal proceedings.
    
    
    
    
               7.11      Borrowers and Guarantor will not aid or encourage any
    of their partners, employees or agents, or any other person or entity, to
    take any action which, if undertaken by Borrowers or Guarantor, would be
    prohibited under this Agreement.

               7.12      Borrowers and Guarantor acknowledge and agree that
    Agent, Lenders or Transferee may freely negotiate with potential purchasers
    of one or more Properties prior to the date on which Transferee acquires
    title to such Properties. Borrowers and Guarantor shall cooperate with
    Agent, Lenders or Transferee in any such negotiations, including, without
    limitation, by providing reasonable access to the relevant Property to any
    prospective purchaser.
    
    -18-

    --------------------------------------------------------------------------------

    
    
               7.13     Notwithstanding any provisions of this Section 7 or
    elsewhere in this Agreement to the contrary, (i) Borrowers and Guarantor
    shall have no obligation to control or attempt to control the actions of any
    Affiliate owning any interest under the Facility Leases, unless Borrowers,
    Guarantor, or an Affiliate wholly owned by either Borrower or by Guarantor
    acquires all of the equity interests in such Affiliate owning an interest in
    the Facility Leases and (ii) Borrowers' and Guarantor's obligations
    hereunder are intended only to apply to Borrowers and Guarantor acting on
    their own behalves, respectively, and nothing herein shall obligate
    Borrowers or Guarantor to act on behalf of any Affiliate unless Borrowers or
    Guarantor or an Affiliate wholly owned by either Borrower or by Guarantor
    has acquired all of the equity interests in such Affiliate owning an
    interest in the Facility Leases.
    
    
    
    
          8.     
    Release of Released Lending Parties
    .  Effective upon the execution and delivery of this Agreement by all
    Parties, Borrowers and Guarantor do hereby release, acquit and forever
    discharge Agent, Lenders, Transferee, and their respective subsidiaries,
    Affiliates, agents, contractors, consultants, employees, servants,
    attorneys, representatives, officers, trustees, beneficiaries and directors,
    as well as the respective heirs, successors, legal representatives,
    executors, administrators, successors and assigns of any and all of them
    (herein collectively called the "Released Lending Parties"), from any and
    all claims, demands, debts, actions, causes of action, suits, contracts,
    agreements, obligations, accounts, defenses, damages (including
    consequential damages), offsets and liabilities of any kind or character
    whatsoever, known or unknown, suspected or unsuspected, in contract or in
    tort, at law or in equity, including (without implied limitation) such
    claims and defenses as fraud, mis take, duress and usury, which Borrowers or
    Guarantor ever had, now have, or may hereafter have against the Released
    Lending Parties, jointly or severally, for or by reason of any matter, cause
    or thing whatsoever occurring on or prior to the date of this Agreement
    which arises under or relates to, in whole or in part, directly or
    indirectly, the Credit Facility, the Financing Documents, the Properties,
    the Forbearance Agreement, the Collateral Disposition or any loan
    commitment(s); provided, however, the foregoing shall not release the
    Released Lending Parties from any breach of, or default under, this
    Agreement, any Deed in Lieu of Foreclosure Agreement, the Forbearance
    Agreement or any Lease and Management Agreement, which breach or default
    occurs on or after the date hereof. The parties hereto covenant that the
    release set forth in this Section 8 is for the direct benefit of all the
    Released Lending Parties and shall be fully and directly enforceable by each
    of them acting alone or together.

    

          9.     
    Release of Released Borrowing Parties
    .  
    Delivery of Waivers
    .

    Subject to Subsections 9.2 through 9.5 below, upon the execution and
    delivery of any Transfer Deed, and on the Final Interim Deficiency Waiver
    Date and on the Final Deficiency Waiver Date, Agent and Lenders shall
    execute and deliver to Borrowers and Guarantor an Interim Deficiency Waiver,
    the Final Interim Deficiency Waiver and the Final Deficiency Waiver,
    respectively, evidencing the release of Borrowers, Guarantor and their
    respective subsidiaries, Affiliates, agents, contractors, consultants,
    employees, servants, attorneys, representatives, officers, trustees,
    beneficiaries and directors, as well as the respective heirs, successors,
    legal representatives, executors, administrators, successors and assigns of
    any and all of them (herein collectively referred to as the "Released
    Borrowing Parties") as follows: (i) for Borrowers and Guarantor, from all
    recourse personal and corporate liability; and (ii) for all R eleased
    Borrowing Parties other than Borrowers and Guarantor, from all liability
    (including without limitation personal or corporate, recourse, nonrecourse
    or otherwise); in each case such releases shall be releases to the extent
    described above under the Financing Documents in the amount of the Allocated
    Deficiency Waiver Amount applicable to such Property, effective as of the
    Recordation Date for such Property with respect to each Interim Deficiency
    Waiver or, with respect to the Final Interim Deficiency Waiver, for all
    amounts other than the Residual Deficiency Amount as of the Final Interim
    Deficiency Waiver Date or, with respect to the Final Deficiency Waiver, from
    any remaining such liability as of the Final Deficiency Waiver Date
    (collectively and individually, the "Borrower/Guarantor Release"). The
    mechanism to effect the Borrower/Guarantor Release is more particularly
    described as follows:
    
    -19-

    --------------------------------------------------------------------------------

    
    
    (a)  With respect to each Property for which a Transfer Deed is delivered
    hereunder prior to the Final Interim Deficiency Waiver Date, other than the
    final Property, the delivery of the Transfer Deed for such Property shall be
    conditioned upon the delivery by Agent and Lenders to the Released Borrowing
    Parties of a document evidencing the release, effective upon the Recordation
    Date for such Property (i) of Borrowers and Guarantor, of and from all
    recourse personal and corporate liability and (ii) of the Released Borrowing
    Parties other than Borrowers and Guarantor of and from all liability
    (personal or corporate, recourse, nonrecourse or otherwise) for the portion
    of the aggregate amount owing under the Financing Documents equal to the
    Allocated Deficiency Waiver Amount calculated for such Property as of such
    Recordation Date (the "Interim Deficiency Waiver") in the form attached
    hereto as Annex 6. Following the Final Interim Deficiency Waiver Date, Agent
    and Lenders shall not deliver I nterim Deficiency Waivers with respect to
    Transfer Deeds for any Property and Borrowers and Guarantor shall not be
    released from any amounts owing under the Financing Documents in connection
    with any such Transfer Deed; provided, however, that, subject to Section
    9.2, Agent and Lenders shall deliver the Final Deficiency Waiver effective
    upon the Final Deficiency Waiver Date as required by Section 9.1(c).
    
    (b)  Effective upon the Final Interim Deficiency Waiver Date, Agent and
    Lenders shall deliver to the Released Borrowing Parties a document
    evidencing the release by Agent and Lenders (i) of Borrowers and Guarantor,
    of and from all recourse personal and corporate liability, and (ii) of the
    Released Borrowing Parties other than Borrowers and Guarantor, of and from
    all liability (personal, corporate, recourse, nonrecourse, or otherwise),
    each such release to be a release to the extent described above for all
    amounts owing under the Financing Documents other than the Residual
    Deficiency Amount (the "Final Interim Deficiency Waiver") in the form
    attached hereto as Annex 7.
    
    (c)  Effective upon the Final Deficiency Waiver Date, Agent and Lenders
    shall deliver to the Released Borrowing Parties a document evidencing the
    release by Agent and Lenders of (i) Borrowers and Guarantor, of and from all
    recourse personal and corporate liability and (ii) the Released Borrowing
    Parties other than Borrowers and Guarantor, of and from all liability
    (personal, corporate, recourse, nonrecourse, or otherwise), each such
    release to be a release to the extent described above for all amounts owing
    under the Financing Documents including without limitation the Residual
    Deficiency Amount (the "Final Deficiency Waiver") in the form attached
    hereto as Annex 8.
    
    
    
    
    -20-

    --------------------------------------------------------------------------------

    
    
    (d)  The Interim Deficiency Waivers, the Final Interim Deficiency Waiver and
    the Final Deficiency Waiver shall only release Borrowers and Guarantor from
    recourse personal and corporate liability for the amounts so released but
    shall release the Released Borrowing Parties other than Borrowers and
    Guarantor completely for the amounts so released . The nonrecourse
    obligation of Borrowers and Guarantor for such amounts secured by the
    Security Documents shall remain in full force and effect on a nonrecourse
    basis except as the same may be reduced by application of the proceeds of
    foreclosure sales or other sales of Collateral actually received by Agent or
    Lenders. As used in this Agreement, "nonrecourse" means that Borrowers' and
    Guarantor's obligations and the claims against Borrowers and Guarantor are
    limited solely to Borrowers' and Guarantor's interest in the Collateral, and
    no in personam suit to enforce such obligations or in personam judgment may
    be sought or obtained against Borrower s or Guarantor for such obligations.
    
    (e)   Nothing contained in this Agreement, any Interim Deficiency Waiver,
    the Final Interim Deficiency Waiver, or the Final Deficiency Waiver will
    result in the release by Agent or Lenders of any Collateral for the Credit
    Facility.

               9.2     Effect of Occurrence of Release Waiver
    Event.  Notwithstanding the foregoing:

    (a)  If any Release Waiver Event occurs (i) prior to the Final Interim
    Deficiency Waiver Date or (ii) prior to the Final Deficiency Waiver Date,
    then neither Borrowers nor Guarantor shall be entitled to (A) the Final
    Interim Deficiency Waiver (if such Release Waiver Event occurs prior to the
    Final Interim Deficiency Waiver Date), (B) the Interim Deficiency Waiver as
    to any Properties for which the Recordation Date has not occurred as of the
    date the first Release Waiver Event occurs or (C) the Final Deficiency
    Waiver (if such Release Waiver Event occurs prior to the Final Deficiency
    Waiver Date), and Borrowers and Guarantor shall remain fully liable therefor
    on a full recourse basis for all amounts owing under the Financing Documents
    which have not been released as a result of the previous delivery of Interim
    Deficiency Waivers or the Final Interim Deficiency Waiver.
    
    (b)  To the extent any payment made or property transferred to Agent, any
    Lender, any Transferee or any third party by a Borrower or Guarantor or
    pursuant to a judicial or nonjudicial foreclosure sale is invalidated,
    declared to be a preference or fraudulent transfer, set aside or required to
    be repaid under any bankruptcy law, other law or equitable principle, the
    obligations of Borrowers and Guarantor for repayment of such amounts
    (together with interest thereon as provided in the Financing Documents) will
    be revived and continue as if such payment or transfer had never been made
    by the applicable Borrower or Guarantor and notwithstanding any release of
    liability otherwise provided for in this Agreement or in any Interim
    Deficiency Waiver, the Final Interim Deficiency Waiver, or the Final
    Deficiency Waiver.
    
    

               9.3     
    Definition of Release Waiver Event
    .  As used in this Agreement, the term "Release Waiver Event" means the
    occurrence of any one or more of the following; provided, however, any one
    or more of the following shall not constitute a "Release Waiver Event" until
    such time as Borrowers and Guarantor have failed to timely cure such
    occurrence in accordance with Section 9.5:

    

    
    
    
    
    -21-

    --------------------------------------------------------------------------------

    
    
    (a)   A Borrower or Guarantor has commenced, has voluntarily joined in or
    has voluntarily participated as an adverse party or as an adverse witness in
    a lawsuit, arbitration or other legal proceeding against any Released Lender
    Party which involves any claim against any Released Lender Party from which
    such Released Lender Party is released under Section 8 of this Agreement;
    provided however, Agent and Lenders acknowledge and agree that testimony,
    pleadings or other action taken by Borrowers, Guarantor or persons acting on
    their behalf in connection with litigation or liens brought by contractors
    or subcontractors in connection with the Tequesta, Florida Properties shall
    not be deemed to violate or breach the foregoing; provided further, however,
    that (i) neither Borrowers, Guarantor nor any person acting on their behalf
    shall assert any claim against Agent or Lenders in connection with such
    liens or litigation and (ii) Borrowers, Guarantor and all persons acting on
    their behalf shall cooperate with Agent and Lend ers in connection with such
    liens and litigation; or
    
    (b)  Any Disposition Document has been rendered void or has been rescinded
    by operation of law, or by order of any court of competent jurisdiction; or
    
    (c)  A Borrower or Guarantor has denied Agent, its agents or
    representatives, the right to inspect the Properties or to inspect, audit
    and transcribe, at reasonable times upon at least two (2) business days'
    prior written notice to Borrowers and Guarantor the books and records,
    contracts, agreements and insurance policies maintained by Borrowers or
    Guarantor in connection with the Properties; or
    
    (d)  The release of the Released Lender Parties set forth in Section 8 has
    been rendered void or has been rescinded or adjudicated unenforceable by
    operation of law or by order of any court of competent jurisdiction; or
    
    (e)  An Agreement Event of Default has occurred; or
    
    (f)  Either Borrower or Guarantor has been made the subject of any voluntary
    or involuntary bankruptcy, reorganization, insolvency, receivership or other
    similar proceeding and either (i) Agent has requested relief from the
    automatic stay to pursue Agent's and Lenders' rights and remedies under this
    Agreement and the Financing Documents, including foreclosure of the Security
    Documents, and such request has been denied unless such proceeding is an
    involuntary proceeding brought by Agent or a Lender, or (ii) any of this
    Agreement, the Deed in Lieu of Foreclosure Agreement for any Property, or
    the Forbearance Agreement, as amended by the Amendment to Forbearance
    Agreement attached hereto as Annex 5, is rejected in any Case or Guarantor
    or either Borrower supports a motion seeking such rejection.
    
    

               9.4     
    Preservation of Liability for Certain Matters
    .  Notwithstanding anything to the contrary in this Agreement, the
    Borrower/Guarantor Release shall not result in the release of any obligation
    or liability of Borrowers or Guarantor for, and Borrowers and Guarantor,
    jointly and severally, hereby agree to defend, indemnify and hold
    Transferee, Agent, Lenders and their respective successors, assigns,
    officers, participants, shareholders, directors, attorneys and Affiliates
    harmless from and against any and all losses, damages, costs (including,
    without limitation, attorneys' fees, court costs, and costs of appeal),
    expenses, judgments, liens, decrees, fines, penalties, liabilities, claims,
    actions, suits and causes of action arising directly or indirectly from: (a)
    fraud; (b) liability under any Environmental Indemnity Agreement entered
    into by Borrowers and Guarantor in connection with any Property; (c)
    avoidance of any Transfer Deed as a fraudulent transfer, preference or
    otherwise; (d) recovery from Agent, any Lender or Transferee of payments
    made pursuant to any Medicare or Medicaid program with respect to any
    Property prior to the Recordation Date for such Property or otherwise as a
    result of actions of a Borrower or Guarantor; or (e) material losses
    resulting from the material untruth of any representation or warranty
    contained in this Agreement or from the failure of Borrowers or Guarantor to
    perform any covenant or agreement made by them in this Agreement, the Deed
    in Lieu of Foreclosure Agreement, or in any Deed in Lieu, which failure is
    not cured pursuant to Section 9.5.
    
    
    
    
    -22-

    --------------------------------------------------------------------------------

    
    
               9.5     
    Cure Rights
    .  In the event of any event which would constitute a Release Waiver Event
    under Section 9.3, then, prior to the declaration of any Release Waiver
    Event by Agent or Lenders, Agent or Lenders shall provide written notice
    (the "Release Waiver Notice") to Borrowers and Guarantor, which written
    notice shall specifically identify such event, and Borrowers and Guarantor
    shall have ten (10) business days to (a) cure such event or (b) if the event
    is such that it is incapable of being cured by Borrowers or Guarantor, then
    Borrowers and Guarantor shall have the right to pay to Agent and Lenders, in
    cash, an amount (the "Cure Payment Amount") equal to the reasonably
    estimated amount of the diminution of economic value suffered by the
    Properties due to such event, such amounts to be determined by mutual
    agreement of the Parties within the ten (10) business day period following
    the delivery of the Release Waiver Notice. If the parties cann ot agree on
    the Cure Payment Amount within the ten (10) business day period following
    the delivery of the Release Waiver Notice, the Cure Payment Amount shall be
    established by arbitration before a single neutral arbitrator in Houston,
    Texas in accordance with the Commercial Arbitration Rules of the American
    Arbitration Association
    
    (the "Arbitration"). If the Parties are unable to agree upon the Cure
    Payment Amount, either party may initiate an Arbitration after the
    expiration of the ten (10) business day period specified above. Following
    the initiation of the Arbitration, the Parties shall agree upon an
    arbitrator, who may be independent from the American Arbitration
    Association; if the Parties are unable to agree upon an arbitrator within
    ten (10) days following the initiation of the Arbitration, either party may
    submit the matter to the American Arbitration Association, and the
    Arbitration shall thereafter be conducted by the American Arbitration
    Association. The Cure Payment Amount sh all be paid by Borrowers and
    Guarantor to Agent in cash on the date thirty (30) days after the Parties
    have agreed upon the amount of the Cure Payment Amount or, in the absence of
    such agreement, thirty (30) days after the amount of the Cure Payment Amount
    has been determined in the Arbitration. In the event that the Arbitration is
    initiated, the Parties shall direct the arbitrator to make its award within
    thirty (30) days after submission of the issue to Arbitration, which
    determination shall be final, non-appealable and binding upon the Parties.
    Failure of the arbitrator to make its award in a timely manner shall not
    divest the arbitrator of the power to make an award. Borrowers and Guarantor
    shall pay all costs of the Arbitration, including Agent's reasonable
    attorneys' fees, unless the arbitrator determines that Agent's estimate of
    the Cure Payment Amount was made in bad faith, in which case Agent and
    Lenders shall pay all costs of the Arbitration.

          10.      Covenants.  Borrowers and Guarantor covenant and agree that
    from the date of this Agreement until the Final Deficiency Waiver Date or,
    with respect to obligations relating only to a particular Property, until
    the Recordation Date for the Transfer Deed for that Property:

               10.1     
    Maintenance of Borrowers' Existence and Properties
    .

    Borrowers shall (a) maintain their existence in good standing, (b) provided
    that cash flow from the Properties remains available to Borrowers under the
    Forbearance Agreement, maintain and keep the Properties in good condition,
    and (c) comply at all times with the provisions of all leases to which they
    are party so as to prevent a default that results in a termination of any of
    such leases (except Borrowers have no obligation to prevent defaults under
    Facility Leases).

    
    
    
    
    -23-

    --------------------------------------------------------------------------------

    
    
               10.2     
    Maintenance of Guarantor's Existence and Properties
    .  Guarantor shall (a) maintain its existence in good standing, (b) provided
    that cash flow from the Properties remains available to Borrowers under the
    Forbearance Agreement, maintain and keep its properties used in connection
    with the management of the Properties in good condition, and (c) comply at
    all times with the provisions of all leases of the Properties or portions
    thereof to which it is party so as to prevent a default that results in a
    termination of any of such leases (except Guarantor has no obligation to
    prevent defaults under Facility Leases).

    

               10.3     
    Maintenance of Insurance
    .  Borrowers and Guarantor, as applicable, shall maintain insurance as
    required by the Financing Documents in full force and effect with respect to
    each Property, except as set forth on Schedule 4.5.

    

               10.4     
    Reporting Requirements
    .
      Monthly Reports
    . On or before the twentieth day of each calendar month, Borrowers and
    Guarantor shall provide Agent with a monthly report containing the following
    information for the preceding calendar month:

    (i)     An unaudited statement of income for each Property for such month
    and for the fiscal year to date, including the calculation of Net Income for
    each Property, and including a comparison of actual figures to budgeted
    figures;
    
    (ii)     A monthly update of the revenue journal for each Property;
    
    (iii)     Schedule of aged accounts receivable;
    
    (iv)     Schedule of capital expenditures and comparison with budgeted
    expenditures;
    
    (v)     Any "monthly cash flow summary" produced by either Borrower or
    Guarantor relating to the Properties; and
    
    (vi)     Any other financial or operating information which may be
    reasonably required from time to time by Agent.
    
    (b)     Periodic Reports. Borrowers and Guarantor shall furnish to Agent
    periodically or as requested by Agent:
    
    
    
    -24-

    --------------------------------------------------------------------------------

    
    
    (i)      Quarterly reports reflecting actual expenditures compared to
    budgeted expenditures; and
    
    (ii)     Quarterly reports describing on-site physical inspections and
    operating reviews.
    
    (c)     Other Reports and Statements. Borrowers and Guarantor shall furnish
    to Agent, as promptly as practicable, such other reports, statements or
    other information with respect to the operation of the Property as Agent may
    reasonably request from time to time.

           10.5     Title Exceptions.  Without the prior written consent of
Agent, no easement, right of way, restriction, mortgage, deed of trust,
assignment, pledge, lien, security interest, charge, conveyance or encumbrance
or other exception to title shall be created, incurred, assumed or permitted to
exist, including, without limitation, the right of a vendor under a conditional
sale contract or a lessor under a capitalized lease, as to any of the Properties
of any kind or nature except the Permitted Exceptions.



           10.6     No Consolidation; Mergers.  Without the prior written
consent of Agent, neither Borrower shall (a) merge or consolidate with any other
entity, or (b) acquire all or substantially all of the assets of, or any
ownership interest in, any other entity.



           10.7     Notice of Litigation.  Each of Borrowers and Guarantor shall
notify Agent of the institution of any material litigation involving any
Borrower or Guarantor or the Properties promptly after the applicable party has
actual knowledge of such institution.



           10.8      Payment of Taxes and Trade Debt.  Provided that cash flow
from the Properties remains available to Borrowers under the Forbearance
Agreement, Borrowers and Guarantor will pay or cause to be paid all taxes,
assessments or governmental charges levied or imposed on or against them and the
Properties and other Collateral prior to the time they become delinquent;
provided that this covenant shall not apply to any tax, assessment or charge
which is being contested in good faith and with respect to which adequate cash
reserves as determined in good faith by Borrowers or Guarantor have been
established and have been deposited with Agent. Borrowers and Guarantor will pay
or cause to be paid before the same become delinquent all obligations for the
purchase or lease of goods and services for use in connection with any Property.



           10.9     No Distributions.  Other than payment of management fees to
Guarantor in the ordinary course of business (which fees shall not exceed 5% of
the gross amount of all rents, issues and profits of the Properties) and
reimbursement for expenses incurred by Guarantor in the ordinary course of
business, without the prior written consent of Agent, neither Borrower will
(a) declare or pay any distributions to its shareholders, (b) purchase, redeem,
retire or otherwise acquire for value any of its shares now or hereafter
outstanding, (c) make any distributions of assets to its shareholders whether in
cash, assets or obligations, or (d) allocate or otherwise set apart any sum for
the payment of any dividend or distribution on, or for the purchase, redemption
or retirement of, any equity interests in such Borrower.





-25-

--------------------------------------------------------------------------------


           10.10     Compliance With Laws; Licenses.  Borrowers and Guarantor
will comply with all Applicable Laws relating to the Properties and the
businesses operated thereon and will obtain and maintain in full force and
effect all licenses, permits and governmental approvals required or necessary
for the operation of the Properties or the conduct of such businesses with no
material decrease in the number of beds currently licensed for each Property.



           10.11      Books and Records.  Borrowers and Guarantor will maintain
complete and accurate books of account and records with respect to the
Properties and the businesses operated thereon, and upon reasonable notice from
Agent and, subject to Applicable Laws relating to resident confidentiality
requirements, shall permit Agent, or any officer, employee or agent designated
by Agent, to examine all such books of account and records and agree that Agent
or such officer, employee or agent may audit and verify the same. All accounting
records and financial reports furnished to Agent by Borrowers or Guarantor
pursuant to this Agreement shall be maintained and prepared in accordance with
generally accepted accounting principles consistently applied.



           10.12     Capital Expenditures.   Neither Borrower shall incur any
capital expenditures or commitments for capital expenditures without the consent
of Agent in its sole discretion.



           10.13      Employees.  From and after the date of this Agreement,
neither Borrower nor Guarantor shall hire, terminate or transfer among the
Properties any resident director without the prior written consent of Agent,
which consent will not unreasonably be withheld; provided, however, that, if
Agent fails to respond in writing to a request by a Borrower or Guarantor to
hire, terminate or transfer an executive director within five (5) business days
after such request, Agent's consent to such requested action shall be deemed to
have been granted.



           10.14      Operation of Properties and Businesses.  Borrowers and
Guarantor will operate and maintain the Properties and the businesses operated
thereon in the ordinary course of business (provided that cash flow from the
Properties remains available to Borrowers under the Forbearance Agreement) and,
without the prior written consent of Agent, will not: (a) undertake any material
forward commitments for the purchase of goods or services; (b) make any material
operational changes in the operation of the Properties or such businesses
(provided that cash flow from the Properties remains available to Borrowers
under the Forbearance Agreement); or (c) enter into any contractual arrangement
with respect to the Properties or such businesses with either Borrower,
Guarantor or any Affiliate of any thereof. Neither Borrowers, Guarantor, nor any
Affiliate thereof shall discriminate against any Property with respect to the
recruitment or retention of residents or employees, the provision of centralized
services o r the provision of other management services, compared to the terms
on which such services are provided to any other senior living facility owned,
leased to or managed by Guarantor.





-26-

--------------------------------------------------------------------------------


           10.15      Payment of Excess Net Income to Agent.  On or before the
twentieth day following the end of each calendar month, Borrowers and Guarantor
shall pay to Agent, for distribution to Agent and Lenders, the excess, if any,
of (a) the Net Income from all of the Properties received by Borrowers or
Guarantor during the prior calendar month over (b) the amount distributed to
Agent and Lenders pursuant to Section 3.5 of the Forbearance Agreement, as
amended by the Amendment to Forbearance Agreement attached hereto as Annex 5,
during such prior month. The payment required under this Section 10.15 shall be
made in immediately available funds to an account designated by Agent to
Guarantor. Agent shall have the right to conduct an audit of all or any portion
of any Property's operations at any time. Borrowers and Guarantor shall promptly
correct all accounting method deficiencies and errors disclosed by Agent's
audits and shall timely inform Agent in writing of all corrective action taken.
Agent' s audit shall be at Agent's sole cost and expense, unless an error in
favor of Borrowers or Guarantor exceeding the lesser of $3,000 or three percent
(3%) of the average monthly Net Income for the Property or Properties audited is
discovered, in which case Borrowers and Guarantor shall bear the full cost of
the audit. Any adjustments in amounts due and owing from Borrowers and Guarantor
shall be paid within 15 calendar days following the determination of such amount
by agreement or pursuant to litigation or arbitration and shall bear interest at
the rate of 8% per annum from the date such amounts were due until the date such
amounts are paid.



      11.      Notice to Agent/Transferee.  If a Borrower or Guarantor receives
notice or becomes aware of any violation of law or regulation, the filing or
pendency of any legal action or any other matter that affects the use,
occupancy, operation or ownership of a Property, Borrowers and Guarantor shall,
within ten (10) calendar days of becoming aware of such matter, provide written
notice of such matter to Agent.



      12.      Bankruptcy.  In the event that a Borrower, either voluntarily or
involuntarily, becomes a debtor or debtor-in-possession in a bankruptcy
proceeding under the Bankruptcy Code (a "Case") before the Recordation Date for
all of its Properties occurs, the following provisions shall apply:



           12.1      If, in a Case, a Borrower desires to use Agent's cash
collateral as defined in Section 363 of the Bankruptcy Code (the "Cash
Collateral"), Borrowers and Guarantor agree that the terms of this Section 12
shall constitute a stipulation between Agent and a Borrower as to the use of the
Cash Collateral and shall become fully incorporated without modification into a
cash collateral order (an "Order") and that they will cooperate with and not
oppose Agent's efforts to obtain an Order containing the terms of this
Section 12, Section 10.15 of this Agreement, the terms of the Forbearance
Agreement as to the allocation of Cash Collateral between Agent and Lenders on
the one hand and Borrowers on the other hand, and other appropriate terms and
conditions for the protection of the interests of Agent and Lenders in the
Properties and the other Collateral. For purposes of this Section 12, Borrowers
and Guarantor agree that the Cash Collateral shall include, among other things
and withou t limitation, all rents and other amounts from and under leases of or
occupancy agreements for all or any part of the Properties, security deposits
and advance rentals under lease agreements or occupancy agreements affecting any
part of the Properties, all security deposits given to any public or private
utility, all insurance proceeds with respect to the Properties, all proceeds
from the taking of any Property by eminent domain or by purchase in lieu
thereof, all contracts related to any Property, all money, funds, accounts,
instruments, notes and chattel paper arising from or related to any Property,
all issues, profits and proceeds of any of the foregoing and all other property
described in the Security Documents.



-27-

--------------------------------------------------------------------------------


           12.2      During a Case, and provided that Agent is granted the
post-petition security interest described in Section 12.3 below, Borrowers may
only use the Cash Collateral to pay the expenses reasonably necessary for the
operation and maintenance of the Properties.

           12.3     As adequate protection for the use of the Cash Collateral
and notwithstanding Section 552(a) of the Bankruptcy Code, Borrowers and
Guarantor agree that, in addition to the security interests described in Section
552(b) of the Bankruptcy Code, Agent shall have a continuing first priority lien
post-petition on all assets of a Borrower (which assets include, without
limitation, all accounts, chattel paper, documents, equipment, fixtures, general
intangibles, instruments, inventory, and rents, issues and profits), including
the proceeds thereof, with such lien being deemed perfected upon entry of the
Order without the necessity of filing any financing statements or taking any
other action and with such perfection being binding on any subsequently
appointed bankruptcy trustee.

           12.4      Borrowers and Guarantor agree that they will not seek
authorization to incur any post-petition financing from any lender other than
Agent which financing would be secured by any Collateral on which Agent holds a
lien or security interest.

           12.5      Each Borrower and Guarantor hereby waives the benefit of
the automatic stay of Section 362 of the Bankruptcy Code as to Agent and agrees
that it shall consent to and not oppose a motion for relief from the automatic
stay filed in a Case by Agent with respect to the Properties or the other
Collateral.

           12.6     At or before the confirmation of a plan of reorganization in
a Case, the Borrower or Guarantor that is the debtor in such Case shall assume
this Agreement pursuant to Bankruptcy Code Section 365.

           12.7      Guarantor hereby agrees that, in a Case, it shall not
reject any Lease and Management Agreement without providing at least sixty (60)
days' prior written notice to Agent of such rejection.

      13.     Refinancing Requirement.  Borrowers and Guarantor shall refinance
the Properties listed below on or before October 31, 2002: Leesburg, Florida;
Sterling Cottage of Michigan City, Indiana; Sterling House of Michigan City,
Indiana; Dublin Borough, Pennsylvania; Clare Bridge of Owatonna, Minnesota; and
Sterling House of Owatonna, Minnesota (collectively, the "Refinance
Properties"). Lenders and Agent agree that they will not complete foreclosure
upon the Refinance Properties, nor will they require that Borrowers or Guarantor
deliver any Deeds in Lieu with respect to the Refinance Properties, prior to
October 31, 2002; provided, however, that Lenders and Agent may institute and
prosecute such foreclosure proceedings so long as no foreclosure sale is
conducted prior to October 31, 2002. In order for Lenders and Agent to consent
to a release of the Refinance Properties with respect to the refinancing
required by this Section 13, Lenders and Agent must receive at least the
following net proceeds with respect to the following Refinance Properties:

Refinance Property

Minimum Net Proceeds

Leesburg, FL

$3,086,900

Sterling Cottage of Michigan City, IN

$3,482,800

Sterling House of Michigan City, IN

$3,155,000

Dublin Borough, PA

$2,984,700

Clare Bridge of Owatonna, MN

$1,196,400

Sterling House of Owatonna, MN

$1,094,200





-28-

--------------------------------------------------------------------------------


     Borrowers and Guarantor hereby covenant and agree to keep Lenders and Agent
apprised of the status of the negotiation of the refinancing on a regular basis.
Borrowers and Guarantor have previously delivered to Agent a copy of an executed
commitment letter from a potential lender. Such commitment letter provides for a
refinancing which will provide the Minimum Net Proceeds to Agent and Lenders
specified above. If Borrowers and Guarantor fail to consummate the refinancing
of the Refinance Properties on or prior to October 31, 2002, Agent and Lenders
may complete foreclosures, arrange for the holding of foreclosure sales and/or
require the delivery of Deeds in Lieu with respect to such Refinance Properties;
provided, however, that Borrowers' and Guarantor's failure to complete the
refinance of one, but not more than one, Refinance Property by such time shall
not constitute an Agreement Event of Default. Upon the receipt by Lenders and
Agent on or before October 31, 2002 of t he Minimum Net Proceeds from the
refinance of any Refinance Property, Lenders and Agent shall deliver an Interim
Deficiency Waiver with respect to such Refinance Property in the amount of the
Allocated Deficiency Waiver Amount applicable to such Refinance Property.

      14.      Notices.  All notices, requests, demands and other communications
with respect hereto shall be in writing and shall be delivered by hand,
transmitted by facsimile, sent prepaid by Federal Express (or a comparable
overnight delivery service) or sent by the United States mail, certified,
postage prepaid, return receipt requested, to the following addresses:



If to Agent or Lenders:

Washington Mutual Bank, FA
Commercial Real Estate Asset Management
3200 Southwest Freeway, Suite 2630
Houston, Texas 77027
Attention:     Gordon Kovacs
Phone:      (713) 543-7951
Facsimile:      (713) 543-6469
Email:      gordon.kovacs@wamu.net

with copies to Agent's counsel:



Brian D. Hulse
Heller Ehrman White & McAuliffe LLP
6100 Bank of America Tower
701 Fifth Avenue
Seattle, Washington 98104
Phone:      (206) 389-6128
Facsimile:      (206) 447-0849
Email:      bhulse@hewm.com

-29-

--------------------------------------------------------------------------------


If to Borrowers or Guarantor:

Alterra Healthcare Corporation
10000 Innovation Drive
Milwaukee, Wisconsin 53226
Attention:     Mark W. Ohlendorf
Phone:      (414) 918-5403
Facsimile:      (414) 918-5055


     Email:      mohlendorf@assisted.com

with copies to counsel for Borrowers and Guarantor:

Miriam J. Dent
Rogers & Hardin LLP
229 Peachtree Street N.E., Suite 2700
Atlanta, Georgia 30303
Phone:      (404) 420-4608
Facsimile:      (404) 525-2224
Email:      mjd@rh-law.com

Any notice, request, demand or other communication delivered or sent in the
manner aforesaid shall be deemed given or made (as the case may be) upon the
earliest of (a) the date it is actually received, (b) the business day it is
received by facsimile prior to 5:00 p.m., and, if after 5:00 p.m., on the next
business day; (c) the business day after the day on which it is delivered by
hand, (d) the business day after the day on which it is properly delivered to
Federal Express (or a comparable overnight delivery service), or (e) the third
business day after the day on which it is deposited in the United States mail.
Any of Borrowers, Guarantor, Agent or Lenders may change its address by
notifying the other parties of the new address in any manner permitted by this
Section 14.

      15.     Indemnification.  Each Borrower or Guarantor in breach of its
obligations under this Agreement, as applicable, shall indemnify and hold Agent,
Lenders, Transferee and the other Released Lender Parties harmless from and
against any and all claims, costs, penalties, damages, losses, liabilities and
expenses (including reasonable attorneys' fees) that may at any time be incurred
by Agent, whether before or after the execution hereof, as a result of any
material breach by a Borrower or Guarantor or any of their respective
representatives of the warranties, covenants, obligations or agreements set
forth in this Agreement.



      16.      No Assumption By Agent.  Neither this Agreement nor any provision
hereof shall be deemed to be an assumption by Agent, Lenders, Transferee or
their respective designees of any obligations or liability relating to or
arising out of the Properties or the other Collateral.



      17.      Jury Trial Waiver.  BY EXECUTING THIS AGREEMENT, AGENT, LENDERS,
BORROWERS AND GUARANTOR EACH IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY FINANCING DOCUMENT, THE TRANSACTIONS CONTEMPLATED IN THIS
AGREEMENT AND/OR THE FINANCING DOCUMENTS, THE COLLATERAL DISPOSITION OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (ORAL OR WRITTEN), OR ACTIONS
OF AGENT, LENDERS, GUARANTOR OR BORROWERS. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR BORROWERS, GUARANTOR, LENDERS AND AGENT TO ENTER INTO THIS
AGREEMENT.





-30-

--------------------------------------------------------------------------------


      18.      Supplemental Rights.  Except as specifically provided to the
contrary in this Agreement, the rights and remedies of Agent and Lenders
contained herein are supplemental to all rights and remedies in favor of Agent
and Lenders contained in the Financing Documents and may be pursued singly,
together, or in lieu of any such other rights and remedies.



      19.     Full Force and Effect.  Except as amended by this Agreement, the
provisions of each Financing Document shall remain in full force and effect, and
Borrowers and Guarantor ratify and confirm their obligations under the Financing
Documents in all respects. No failure or delay by Agent, Lenders or Transferee
in exercising any power or right under this Agreement or any Financing Document
will operate as a waiver of such power or right, nor will any single or partial
exercise of any power or right preclude any other or future exercise of such
power or right, or the exercise of any other power or right. Borrowers and
Guarantor acknowledge and agree that there are no defenses, counterclaims or
setoffs against any of their obligations under the Financing Documents.



      20.     No Novation.  This Agreement shall not constitute a novation of
any Financing Document.



      21.      Further Assurances.  Borrowers and Guarantor hereby covenant and
agree to execute and deliver, or cause to be executed and delivered, and to do
or make, or cause to be done or made, upon the reasonable request of Agent, any
and all instruments, papers, deeds, acts or things, supplemental, confirmatory
or otherwise, as reasonably may be required by Agent for the purpose of
effecting the terms of this Agreement.



      22.      Complete Agreement.  This Agreement constitutes the entire
agreement among the Parties hereto as to the transactions contemplated hereby
and supersedes all prior discussions, understandings or agreements among the
Parties with respect thereto.



      23.      Binding Effect.  This Agreement shall bind and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.



      24.      Counterparts.  This Agreement may be executed by the Parties in
one or more counterparts, all of which together shall constitute but one and the
same instrument.



      25.      Third Party Beneficiaries.  Each Transferee is an express third
party beneficiary of this Agreement and shall have the right to enforce all
obligations of Borrowers and Guarantor under this Agreement. Except for
Transferee, there are no third party beneficiaries of this Agreement and no
person or entity other than Agent, Lenders, Transferee, Borrowers and Guarantor
shall have any rights under this Agreement.





-31-

--------------------------------------------------------------------------------


 26. Relationship Among Parties.

     Borrowers and Guarantor on the one hand and Agent, Lenders and Transferee
     on the other do not now have, nor have they ever had, any relationship
     other than that of borrower, guarantor and lender. They are not now and
     have not at any time in the past been partners, joint venturers or any
     other legal relationship except borrower, guarantor and lender and no other
     relationship is established by this Agreement or the agreements to be
     entered into pursuant to this Agreement. All Parties have entered into this
     Agreement of their own free will after extensive negotiation and with the
     advice of counsel of their own choosing.

 27. No Assumption of Liabilities.

     Nothing contained in this Agreement or any agreement to be entered into
     pursuant to this Agreement shall result in the assumption by Agent, Lenders
     or Transferee of any liability or obligation of either Borrower or
     Guarantor to any person or entity not a Party to this Agreement.

 28. Legal Expenses.

     In the event of any litigation, arbitration or other legal proceeding
     relating to the interpretation or enforcement of this Agreement, the
     prevailing party or parties shall be entitled to an award of reasonable
     attorneys' fees and costs from the other Party or Parties, including but
     not limited to all such fees and costs incurred in connection with trial
     court proceedings, appeals, arbitration proceedings, bankruptcy or other
     insolvency proceedings and post-judgment collection efforts; provided,
     however, that the payment of the costs of and attorneys' fees associated
     with any Arbitration initiated under Section 9.5 hereof shall be governed
     by the provisions of Section 9.5.

 29. Joint and Several Liability.

     All obligations and liabilities of Borrowers and Guarantor under this
     Agreement shall be joint and several in nature.

 30. Governing Law.

     This Agreement shall be governed by and construed in accordance with the
     laws of the State of Washington and any applicable laws of the United
     States of America in all respects, including construction, validity and
     performance.

 31. Notice and Agreement.

Borrowers, Guarantor, Agent and Lenders hereby take notice of and agree to the
following:

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LEND MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW

.



[SIGNATURES ON FOLLOWING PAGES]



-32-

--------------------------------------------------------------------------------


     WITNESS the following signatures.

BORROWERS

:
ALS HOLDINGS, INC.





By:/s/ Mark W. Ohlendorf
Name:  Mark W. Ohlendorf
Title:  Vice President

 

ALS WISCONSIN HOLDINGS, INC.

 

 

By:/s/ Mark W. Ohlendorf
Name:  Mark W. Ohlendorf
Title:  Vice President

 

GUARANTOR:
ALTERRA HEALTHCARE CORPORATION

 

 



By:  /s/ Mark W. Ohlendorf
Name:  Mark W. Ohlendorf
Title:  Vice President



 

AGENT AND LENDERS:
WASHINGTON MUTUAL BANK, FA,
as the Agent and as a Lender

 

 



By:  /s/ Gordon Kovacs
Name:  Gordon Kovacs
Title:  First Vice President



 

 

U.S. BANK NATIONAL ASSOCIATION, f/k/a
FIRSTAR BANK MILWAUKEE, N.A., as a
Lender



 

By:  /s/ Dale L. Welke
Name:  Dale L. Welke
Title:  Vice President

 

 

AMSOUTH BANK, as a Lender


By:  /s/ Carl M. Ferris
Name:  Carl M. Ferris
Title:  Vice President






--------------------------------------------------------------------------------


ANNEX 1
Form of Deed in Lieu of Foreclosure Agreement

DEED IN LIEU OF FORECLOSURE AGREEMENT

THIS DEED IN LIEU OF FORECLOSURE AGREEMENT (this "Agreement") is made as of the
____ day of ____________, 2002 by and among:

(i)          ALS HOLDINGS, INC., a Delaware corporation ("ALS"); ALS WISCONSIN
HOLDINGS, INC., a Delaware corporation ("ALS Wisconsin" and, collectively with
ALS, "Borrowers");

(ii)     ALTERRA HEALTHCARE CORPORATION, a Delaware corporation formerly known
as Alternative Living Services, Inc. ("Guarantor"); and

(iii)     WASHINGTON MUTUAL BANK, FA, a federal association which is the
successor by merger to Bank United, in its capacity as agent for the Lenders
under the Financing Agreement described below (in such capacity, "Agent").

The above-named parties are referred to herein as the "Parties."

RECITALS

A.     Borrowers, Agent and Lenders are parties to an Amended and Restated
Financing and Security Agreement dated February 12, 1999 (as amended to the date
hereof, the "Financing Agreement"), as amended by a First Amendment to Amended
and Restated Financing and Security Agreement dated as of October 29, 1999, a
Second Amendment to Amended and Restated Financing and Security Agreement dated
as of May 10, 2000, and a Third Amendment to Amended and Restated Financing and
Security Agreement dated as of May 31, 2000.

B.     Agent and Lenders are the parties to an Agency Agreement dated as of
February 12, 1999 (as amended to the date hereof, the "Agency Agreement"), as
amended by a First Amendment to Agency Agreement dated as of October 29, 1999.

C.     The Credit Facility provided for in the Financing Agreement (the "Credit
Facility") is evidenced by the following (collectively, as amended to the date
hereof, the "Notes"): (i) a Promissory Note dated September 28, 1998 in the
principal amount of $45,000,000 in favor of Bank United as a Lender, as amended
by a First Amendment to Promissory Note dated as of November 18, 1998; (ii) a
Promissory Note dated February 12, 1999 in the principal amount of $20,000,000
in favor of Firstar Bank Milwaukee, N.A. as a Lender; (iii) a Promissory Note
dated February 12, 1999 in the principal amount of $15,000,000 in favor of
AmSouth Bank as a Lender; and (iv) an Additional Borrower Joinder Supplement
dated December 10, 1998 and executed by Borrowers, Guarantor and Agent.

D.     Borrowers' obligations under the Financing Agreement, the Notes and the
documents and instruments related thereto are secured by certain mortgages and
other Security Documents (as defined below) executed by Borrowers and Guarantor.



-1-

--------------------------------------------------------------------------------


E.     Under the terms of the Security Documents, Borrowers and Guarantor
granted to Agent for the benefit of Lenders liens on, and security interests in,
certain collateral, including, without limitation, all right, title and interest
of Borrowers and Guarantor in and to various senior living facilities including
but not limited to that certain facility situated on the real property located
at ____________________________ and more particularly described in Exhibit A
attached to this Agreement, together with all improvements, fixtures, easements,
appurtenances and other real property interests located thereon or relating
thereto (collectively, the "Subject Real Property"). The Security Documents also
contain a grant to Agent for the benefit of Lenders of a lien on and security
interest in certain personal property located on or relating to the Subject Real
Property or the senior living facility located thereon, which personal property
(the "Subject Personal Property") is more particularly described in Exhibit B
attached to this Agreement. The Subject Real Property and the Subject Personal
Property are referred to, collectively, in this Agreement as the "Property." The
Security Documents include but are not limited to the following documents
relating specifically to the Property:

1.     [Mortgage] [Deed of Trust], Assignment and Security Agreement dated
___________, executed by _____________ ("Mortgagor") and Guarantor in favor of
Agent, and recorded on ______________ under recording no. ___________ in the
records of __________ County, ___________ (the "Mortgage");

2.     Assignment of Lessor's Interest in Leases dated ___________, executed by
Mortgagor and Guarantor in favor of Agent, and recorded on ______________ under
recording no. ___________ in the records of __________ County, ___________;

3.     Collateral Assignment of Licenses, Participation Agreements and Resident
Agreements dated _____________ and executed by Mortgagor and Guarantor in favor
of Agent;

4.     Collateral Assignment of Operating Agreements and Management Contracts
dated _____________ and executed by Mortgagor and Guarantor in favor of Agent;

5.     Management Fee Subordination Agreement dated _________ and executed by
Mortgagor and Guarantor in favor of Agent; and

6.     Various Uniform Commercial Code financing statements relating to the
foregoing.

[**List Any Other Security Documents Specific to the Property**]

F.     Guarantor has guaranteed the Credit Facility provided for in the
Financing Agreement pursuant to the terms of the following (collectively, the
"Guaranty"): (i) the Guaranty of Payment Agreement dated September 28, 1998
executed by Guarantor in favor of Agent and Lenders, as amended by a First
Amendment to Guaranty of Payment Agreement dated as of October 29, 1999, a
Suspension, Waiver and Modification Agreement dated as of March 28, 2000, a
Third Amendment to Guaranty of Payment Agreement dated as of May 10, 2000, and a
Fourth Amendment to Guaranty of Payment Agreement dated as of May 31, 2000; and
(ii) certain Guaranties of Performance executed by Guarantor on various dates in
connection with individual senior living facilities.

G.     The Financing Agreement, the Notes, the Guaranty, the Agency Agreement,
the Security Documents, and all other documents, instruments and agreements
evidencing, securing or otherwise relating to the Credit Facility are
collectively referred to as the "Financing Documents."



-2-

--------------------------------------------------------------------------------


H.     Borrowers and Guarantor are in default under the Financing Documents. As
a result of such defaults (collectively, the "Default"), Borrowers, Guarantor,
Agent and Lenders have entered into a Collateral Disposition Agreement dated as
of October 8, 2002 (the "Collateral Disposition Agreement"). Among other things,
the Collateral Disposition Agreement provides for Borrowers to provide one or
more deeds in lieu of foreclosure to Agent or its designee or nominee (in any
such case, "Transferee") under certain circumstances more specifically set forth
therein. The Parties enter into this Agreement in order to provide for such a
deed in lieu of foreclosure with respect to the Property.

I.     Mortgagor owns fee simple title to the Subject Real Property and owns all
or substantially all of the Subject Personal Property, provided that Guarantor
does, or may, own or have some interest in certain of the Subject Personal
Property. As used in this Agreement, the term "Owner" means Mortgagor and, to
the extent of any interest either thereof may own or hold in any of the
Property, Guarantor and the Borrower which is not Mortgagor.

J.     As of __________, 2002, the total outstanding principal balance of the
Credit Facility was $______________ and certain accrued and unpaid interest
thereon and fees and expenses in connection therewith were also owing to Agent
and/or Lenders under the terms of the Financing Documents.

K.     Owner has determined that it is to Owner's advantage that the parties
resolve the Default by Owner's conveyance of the Property to Transferee in lieu
of foreclosure and has, therefore, requested that Agent agree to such a
conveyance.

L.     Pursuant to the terms of the Collateral Disposition Agreement, in
connection with the Closing hereunder, [i] Transferee and Guarantor will enter
into a Lease and Management Agreement substantially in the form attached as an
annex to the Collateral Disposition Agreement (the "Lease and Management
Agreement") [and (ii) Agent and Lenders will deliver the [Interim Deficiency
Waiver] [Final Deficiency Waiver] substantially in the form annexed to the
Collateral Disposition Agreement (the "Waiver")].

M.     The fair market value of the Property does not exceed the Allocated
Deficiency Waiver Amount (as defined in the Collateral Disposition Agreement)
with respect to the Property.

N.     Agent wishes to accept the conveyance of the Property to Transferee
pursuant to this Agreement to avoid the necessity of litigation, foreclosure,
the delays associated therewith, and to avoid the delays associated with Owner's
statutory redemption rights, if any, with respect to the Property.



-3-

--------------------------------------------------------------------------------


AGREEMENT

NOW, THEREFORE, for and in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrowers, Guarantor and Agent agree as follows:

      1.      Incorporation. The recitals to this Agreement are fully
incorporated herein by this reference with the same force and effect as though
restated herein.



      2.     Transfer of Property. Subject to the terms, provisions, conditions,
covenants, and agreements contained in this Agreement, and subject to the
matters set forth on Exhibit C attached to this Agreement (the "Permitted
Exceptions"), Owner agrees to sell, grant, transfer, assign, and convey to
Transferee and Agent agrees to cause Transferee to acquire, from Owner
absolutely and free of any right of redemption or other right or interest of
Owner or anyone claiming by, through, or under Owner, all of the Property,
including but not limited to:



           (a)      fee simple title to the Subject Real Property;



           (b)      all of Owner's right, title and interest as lessor, master
lessor or lessee in all leases, residency agreements and other agreements to
occupy all or any part of the Subject Real Property (collectively, the "Leases")
together with all rents and other amounts due, accrued or to become due under
each such Lease and all guaranties by, and reimbursement or payment obligations
of, third parties of the tenants' obligations under the Leases, and all security
and other deposits, if any, in connection with such Leases, to the extent (and
only to the extent) such Leases are assignable pursuant to applicable law (all
Leases that are not assignable pursuant to applicable law are listed on Exhibit
D);



           (c)      all of Owner's right, title, and interest in and to all
plans and specifications relating to improvements included in the Subject Real
Property (the "Plans and Specifications") and all unexpired claims, warranties
and guaranties, if any, received in connection with the construction or
equipping of the Subject Real Property (collectively, the "Warranties");



           (d)      all of Owner's right, title, and interest in and to the
service, supply, and maintenance contracts and equipment leases listed on
Exhibit E attached to this Agreement (the "Assigned Contracts");



           (e)      to the extent (and only to the extent) the same are
assignable pursuant to applicable law, all licenses, permits, certificates of
occupancy and franchises issued by any federal, state, county or other
governmental authority relating to the use, maintenance or operation of the
Subject Real Property (the "Licenses and Permits"), or any business operated
thereon, running to, or in favor of, Owner and/or the Subject Real Property (but
excepting any such license or permit that is needed by Guarantor in order to
manage the Property pursuant to the Lease and Management Agreement and that is
identified as an "Excluded Permit" on Exhibit F); and

-4-

--------------------------------------------------------------------------------


           (f)      all other tangible and intangible personal property,
equipment and supplies located at or used in connection with the Subject Real
Property now owned or hereafter acquired by Owner in connection with the
development, leasing, management, use and/or operation of the Property
including, but not limited to lists of prospective tenants, assignable utility
contracts and assignable telephone numbers (together, the "Miscellaneous
Personal Property") but expressly excluding the items listed on Exhibit G to
this Agreement (the "Excluded Miscellaneous Personal Property"). [Exhibit G will
include items not required to be transferred pursuant to the Collateral
Disposition Agreement]



      3.      [Release of Recourse Liability. In consideration for the transfer
by Owner of the Property to Transferee, and subject to the terms, provisions,
and conditions contained in this Agreement and the Collateral Disposition
Agreement, at the "Closing" (as defined below), the Released Borrowing Parties
(as defined in the Waiver) will be released to the extent and as otherwise
provided in the Waiver; provided however, that neither the Closing nor anything
contained in this Agreement or the other documents entered into in connection
with this Agreement will result in the release of or reduction in the
obligations secured by the Security Documents, which obligations will remain in
full force and effect on a nonrecourse basis after the Closing.] [RESERVED]
[Insert one of the foregoing alternatives based on whether a waiver is
deliverable in connection with this deed in lieu pursuant to the Collateral
Disposition Agreement]



      4.     Title

           4.1      Owner's Title Policy. As a condition to Agent's obligation
to close the transaction provided for in this Agreement, Transferee must, at
Closing, obtain from ______________________________ (the "Title Company") an
ALTA extended coverage owner's title insurance policy or equivalent acceptable
to Lender ("Title Policy"), dated as of the Closing Date naming Transferee, as
the insured, which Title Policy will show fee simple title to the Subject Real
Property vested in Transferee subject only to the Permitted Exceptions. The
Title Policy must (a) insure as separate parcels any easements appurtenant to
the Subject Real Property, (b) be in the amount of the Allocated Principal
Release Amount (as defined in the Collateral Disposition Agreement) or such
lesser amount as Agent and Transferee may accept in their sole discretion,
(c) contain full extended coverage insurance over all general exceptions set
forth in such policy, (d) delete any so-called "creditors" ; rights exclusion or
exceptions, and (e) include such reinsurance (with such reinsurers) as Agent and
Transferee may require, together with direct access agreements with such
reinsurers.



           4.2      Loan Title Policy. As an additional condition to Agent's
obligation to close, Agent will receive, at Closing, the following endorsements
to ALTA Loan Policy No. __________ ("Loan Policy"), which insures the lien of
the Mortgage upon the Subject Real Property (which endorsements will be dated as
of the Closing Date): (a) a date-down endorsement showing fee simple title in
Transferee, and insuring the Mortgage as a first priority lien on the Subject
Real Property, subject only to the Permitted Exceptions and (b) a non-merger
endorsement acceptable to Agent (collectively, the "Loan Policy Endorsements")
insuring that the lien of the Mortgage has not merged into the fee title to the
Subject Real Property. Such Loan Policy Endorsements must also be approved by
all reinsurers of the Loan Policy.

-5-

--------------------------------------------------------------------------------


           4.3      Cooperation. Borrowers and Guarantor will cooperate with
Agent to permit Agent, or, as applicable, Transferee, to obtain the Title Policy
and the Loan Policy Endorsements. Without limiting the generality of the
foregoing, Owner will execute an owner's affidavit in the form attached hereto
as Exhibit H (the "Owner's Affidavit") and other documents as the Title Company
may reasonably require in order to issue the Title Policy and the Loan Policy
Endorsements as described above.



      5.      Closing



           5.1      Closing.   Provided all terms, provisions and conditions
required by this Agreement to be satisfied on or before Closing have been timely
satisfied so as to provide for the closing of the transaction contemplated
hereby, including without limitation, the vesting in Transferee of fee simple
title to the Subject Real Property, subject only to the Permitted Exceptions,
closing of the transaction contemplated hereby (the "Closing"), will take place
on __________ ("Closing Date") through an escrow with the Title Company, or on
such other date or such other place as may be mutually agreed upon in writing by
Owner and Agent. The agreement ("Escrow Agreement") for such escrow will be in
the form of Exhibit I attached to this Agreement. Each Party will have the right
to inspect all documents prior to, at the time of, and after their deposit in
escrow. To accommodate the Closing, the parties will enter into the Escrow
Agreement with the Title Company concu rrently with their execution and delivery
of this Agreement. This Agreement will not be merged into the Escrow Agreement,
but the Escrow Agreement will be deemed auxiliary to this Agreement, and as
between the Parties, upon failure of the escrow or otherwise, the provisions of
this Agreement will be controlling.



           5.2      Closing Deliveries Etc. The following deliveries and/or
actions will constitute the Closing and, as described above, and, to the extent
provided in the Escrow Agreement, will be effected through the Escrow Agreement
and, if not specified in the Escrow Agreement to be deposited in, and delivered
under, the Escrow Agreement, will be delivered at the Closing. Such deliveries,
showings, and actions will be deemed to be taken simultaneously and no one of
which will be deemed completed until all of such deliveries, showings, and
actions have been completed.



           (a)      Title Documents. The following title, transfer and original
documentation and other matters will be duly authorized, properly executed,
acknowledged (if applicable) and/or delivered at the Closing:



                 (i)      The Title Policy. The Title Policy (or a pro forma
Title Policy together with the Title Company's commitment satisfactory to Agent
to issue the Title Policy) will be delivered to Lender.



                 (ii)      Endorsements to the Loan Policy. The Loan Policy
Endorsements (or a pro forma thereof together with the Title Company's
commitment satisfactory to Agent to issue the Loan Policy Endorsements) will be
delivered to Lender.



                 (iv)      Owner's Affidavit. Owner will deliver to Lender and
Title Company its duly executed Owner's Affidavit.



                 (iv)     Gap Affidavit. If required by the Title Company, Owner
will execute and deliver to Title Company, a Gap Undertaking and Affidavit
satisfactory to Owner and Title Company so as to permit issuance of the Title
Policy and Loan Policy Endorsements on the Closing Date.

-6-

--------------------------------------------------------------------------------


                 (v)     Searches. Lender will have received Uniform Commercial
Code financing statement, tax lien and judgment searches of Owner dated not
earlier than __________ issued by a search firm acceptable to Lender confirming
the existence of no financing statements covering any of the Property or tax
liens or judgments encumbering any of the Property, in any such case other than
the Permitted Exceptions.



                 (vi) Lien Certificate. Owner will deliver to Lender, a
statement of Owner in the form of Exhibit J attached to this Agreement to the
effect that no financing statements, tax liens or judgment liens encumber any of
the Property other than financing statements in favor of Agent.



           (b)      Transfer Documents. The following Property transfer
documentation will be duly authorized, properly executed, acknowledged (if
applicable) and delivered to Agent or Transferee at Closing:



                 (i).      Deed. Owner's duly executed, acknowledged and
recordable deed in form and substance as set forth on Exhibit K attached to this
Agreement except as the same may be conformed to comply with applicable law and
recording procedures.



                 (ii)      Bill of Sale. Owner's duly executed bill of sale in
form and substance as set forth on Exhibit L attached to this Agreement.



                 (iii)      Assignment of Contracts. Owner's duly executed
assignment of contracts in form and substance as set forth on Exhibit M attached
to this Agreement.



                 (iv)      Assignment and Acceptance of Leases. Owner's duly
executed assignment and acceptance of leases in form and substance as set forth
on Exhibit N attached to this Agreement.



                 (v)      Non-Foreign Status Certificate. Owner's duly executed
Non-Foreign Status Certificate in the form of Exhibit O attached to this
Agreement.



                 (vi)      Certified Rent Roll. Upon the request of Agent, a
schedule of Leases, subleases and residency agreements affecting the Property
accompanied by a Rent Roll Certificate in the form of Exhibit P attached to this
Agreement certified by Owner. The rent roll will include the following
information with respect to each such Lease, sublease and residency agreement:
(i) the name and address of each tenant; (ii) the commencement and expiration
dates; (iii) the rent provided for; (iv) rent concessions, if any; (v) security
deposits and interest, if any, thereon; (vi) rental delinquencies; and
(vii) extension, renewal and other options, if any.



                 (vii)      Transfer Declarations. Owner's completed and
executed state, county and municipal transfer tax or exemption declarations.



                 (viii)      Deed In Lieu Certificate. Owner's Deed in Lieu of
Foreclosure Certificate dated the Closing Date in the form of Exhibit Q attached
to this Agreement.





-7-

--------------------------------------------------------------------------------


                 (ix)      Certificates of Title. Certificates of title endorsed
to Transferee transferring to Transferee all titled vehicles, if any, included
in the Subject Personal Property registered on any certificate of title.



           (c)      Original Documents. Owner will leave the following
documentation at the Property or, if such documentation is not kept at the
Property, will deliver such documentation to Transferee:



                 (i)     the original Leases and Contracts;



                 (ii)     the original Licenses and Permits;



                 (iii)      the original Warranties; and



                 (iv)     the original Plans and Specifications.



           (d)      Owner Documents. Owner will deliver to Agent at Closing the
following documents relating to Guarantor and each Borrower:



                 (i)      certified copy of the articles of incorporation
certified by the Secretary of State of the State of Delaware and dated not more
than 30 days prior to the Closing Date;



                 (ii)      a certificate of good standing from the Secretary of
State of the State of Delaware dated not more than 30 days before the Closing
Date;



                 (iii)      a certified copy of the board of directors'
resolution approving the transaction contemplated by this Agreement; and



                 (iv)      a certificate of incumbency in form and substance
reasonably satisfactory to Agent.



           (e)      Other Deliveries. The following deliveries, showings, and
occurrences will have been delivered or will have occurred:



                 (i)      Security and Other Deposits. Owner will deliver (with
such assignments as Transferee may require) to Transferee, all cash and non-cash
security and other deposits and interest, if any, required by law or agreement
to be paid thereon to the Closing Date.



                 (ii)      Possession. Owner will deliver possession of the
Subject Real Property and the other Property to Transferee, subject to the
rights of existing tenants and the Permitted Exceptions.



                 (iii)      Keys to Premises. Owner will deliver to Transferee a
letter executed by Owner and the Owner's managing agents addressed to the
person(s) or entities possessing the keys directing such persons or entities to
deliver the keys to Transferee or Transferee's designated representative upon
demand.

-8-

--------------------------------------------------------------------------------


                 (iv)      Evidence of Termination. Owner will deliver to
Transferee, evidence of termination (at no cost to Agent or Transferee and free
of all liens or claims for liens by reason of the terminated agreements) of all
(A) management, brokerage and leasing commission agreements and (B) service and
maintenance contracts that are not Assigned Contracts.



                 (v)            Lease and Management Agreement. Transferee and
Guarantor will execute and deliver to one another the Lease and Management
Agreement.



                (vi)      Consents. Owner will deliver to Transferee, any and
all consents from any persons or entities whose consent is required in order for
Owner to close the transaction contemplated by this Agreement.



                 (vii)      Settlement Statement. Owner and Transferee will
jointly execute and deliver a settlement statement to one another.



                 (viii)      [Waiver. Agent and Lenders will execute and deliver
the Waiver to the Released Borrowing Parties.] [Include if a waiver is
deliverable in connection with this deed in lieu pursuant to the Collateral
Disposition Agreement]



           5.3      Approvals and Monetary Deposits. All items to be delivered
to pursuant to the provisions of Paragraphs 5.1 and 5.2 will be subject to the
approval of the parties. All deliveries and deposits of funds described in
Paragraph 5.2 will be in good immediately available funds.



           5.4      No Pro-Rations. No property taxes, insurance premiums,
utility charges or other expenses relating to the Property will be pro-rated as
of the Closing Date and Owner will not be entitled to a refund of any
prepayments of any such expenses.



           5.5      Expenses of Closing. Except as set forth on Exhibit R
attached to this Agreement, each Party will pay its own expenses in connection
with the Closing. All costs incurred by Agent or Transferee will be added to the
balance due under the Financing Documents, subject to the provisions of the
Collateral Disposition Agreement with respect to release of Borrowers and
Guarantor from deficiency liability therefor.



      6.     Covenants.



           6.1      Cooperation. Owner will at all times cooperate with Agent
and Transferee, including, without limitation, the agents of Agent and
Transferee, to facilitate an orderly transfer of the ownership and management of
the Property pursuant to the terms of this Agreement, the Collateral Disposition
Agreement and the Lease and Management Agreement.



           6.2      RESERVED.



           6.3      Incorporation. All covenants of Owner contained in the
Collateral Disposition Agreement are incorporated herein by this reference as if
set forth in full.

-9-

--------------------------------------------------------------------------------


      7.      Representations and Warranties



           7.1      Representations and Warranties of Owner. Owner represents
and warrants to Lender as follows:



           (a)      Bankruptcy. [*Revise as appropriate if Guarantor has filed
for bankruptcy.*] Neither Guarantor nor either Borrower has filed a petition in
any case, action, or proceeding under the Bankruptcy Code or any similar state
law; no petition in any case, action, or proceeding under the Bankruptcy Code or
any similar state law has been filed against Guarantor or either Borrower that
has not been dismissed or vacated; and neither Guarantor nor either Borrower has
made a general assignment for the benefit of creditors (as distinguished from a
transfer of collateral to a creditor with an interest in such collateral) or
consented to the appointment of a receiver or trustee of all or a material part
of its property. The transaction contemplated by this Agreement is not a
preference, voidable transfer, fraudulent transfer or otherwise in violation of
the Bankruptcy Code or any similar state or federal law. If Guarantor or either
Borrower should become the debtor in a case under the Bankruptcy Code prior t o
the Closing, such debtor will promptly file a motion with the Bankruptcy Court
seeking authority to complete performance of its obligations under this
Agreement and to proceed with Closing. Borrowers and Guarantor have received
reasonably equivalent value (as that term is used in Bankruptcy Code Section 548
and the Uniform Fraudulent Transfer Act) and fair consideration in return for
entering into, and performing their obligations under, this Agreement.



           (b)      Arm's-Length Transaction. Owner has requested conveyance of
title to the Property in lieu of the exercise of the remedies available to Agent
and Lenders pursuant to the Financing Documents and throughout the negotiation,
preparation and execution of this Agreement has been, and will through the
Closing be, represented by competent legal counsel of Owner's own choosing. This
Agreement was entered into out of the free will of Owner and pursuant to
arm's-length negotiations and Owner believes this Agreement is fair. Agent has
not taken advantage of Owner and Owner is proceeding in this transaction as a
volunteer in what it perceives to be Owner's own best interest.



           (c)      Owner has not had any dealings with any broker or finder
that would give any broker or finder the right to be paid a commission in
connection with the transfer of the Property pursuant to this Agreement.



           (d)      Owner hereby incorporates all representations and warranties
made by Owner in the Collateral Disposition Agreement with respect to Owner and
with respect to the Property as if they were set forth in full herein and
represents and warrants that they remain true and correct on the date of this
Agreement, except as set forth on Exhibit S.



      8.      No Assumption of Liabilities. Owner acknowledges and agrees that
neither Transferee nor any other Lender-Related Party assumes or agrees to
discharge any liabilities pertaining to the Property except as otherwise
expressly provided in this Agreement.



      9.      Absolute Conveyance.





-10-

--------------------------------------------------------------------------------


           9.1      Conveyance. The conveyance of the Property to Transferee
according to the terms of this Agreement is an absolute conveyance of all of
Owner's right, title, and interest in and to the Property in fact as well as
form and was not, and is not now, intended as a mortgage, trust conveyance, deed
of trust or security instrument of any kind, and the consideration for such
conveyance is exactly as recited herein and, after Closing, Owner will have no
further interest (including but not limited to rights of redemption or statutory
lien rights) or claims in or to the Property or to the rents, proceeds or
profits that may be derived from the Property, of any kind whatsoever.



      10.      No Merger. Notwithstanding Transferee's acquisition of the
Property, the indebtedness evidenced by the Notes and the other Loan Documents
will not be cancelled, will survive the Closing and delivery of any deeds and/or
releases in connection with the Closing, and all of the Financing Documents will
remain in full force and effect after the transaction contemplated by this
Agreement has been consummated, except as otherwise provided in the Collateral
Disposition Agreement. The Parties further agree that the interest of Transferee
in the Property after Transferee's acquisition of the Property will not merge
with any interest of Agent or Lenders in the Property under the Financing
Documents. It is the express intention of each of the Parties that such
interests of Transferee on the one hand and of Agent and Lenders on the other in
the Property will not merge, but will be and remain at all times separate and
distinct, notwithstanding any union of those interests in any one or more of the
Lender-Related Parties at any time by purchase, termination or otherwise and
that the lien of the Mortgage and the other Security Documents in the Property
will be and remain at all times a valid and continuous lien on the Property
unless and until released of record by, as applicable, Agent, Lenders or their
respective successors or assigns.



      11.      Miscellaneous



           11.1      Notice. Any notice pursuant to this Agreement will be given
in writing as provided in the Collateral Disposition Agreement.



           11.2      Entire Agreement. This Agreement, the Collateral
Disposition Agreement and all other instruments and documents executed and
delivered pursuant to the foregoing embody the entire agreement of the Parties
in connection with the transaction contemplated by this Agreement and there are
no oral agreements, representations or inducements between Agent and any other
Party hereto relating to that transaction. This Agreement may not be modified
except in a writing signed by all of the Parties.



           11.3      Successors and Assigns. This Agreement will be binding upon
and will inure to the benefit of the Parties, Transferee, Lenders and the
respective successors, and assigns of the Parties, Transferee and Lenders.



           11.4      Waiver. No written waiver by any Party at any time of any
breach of any provision of this Agreement will be deemed a waiver of a breach of
any other provision herein or a consent to any subsequent breach of the same or
any other provision. If any action by any Party will require the consent or
approval of another Party, such consent or approval of such action on any one
occasion will not be deemed a consent to or approval of such action on any
subsequent occasion or a consent to or approval of any other action on the same
or any subsequent occasion.

-11-

--------------------------------------------------------------------------------


           11.5      Captions. The captions appearing in this Agreement are
inserted only as a matter of convenience and do not define, limit, construe or
describe the scope or intent of such paragraphs or articles of this Agreement
nor in any way affect this Agreement.



           11.6      Time is of the Essence; Counterparts; Governing Law. All
Parties agree that time is of the essence in this transaction and that this
Agreement may be executed in counterparts and will be governed by and
interpreted in accordance with the laws of the State of Washington without
reference to the provisions thereof relating to choice of law or conflict of
laws.



           11.7      Appointment of Transferee. Agent reserves the right to
appoint Transferee to accept title to the Property at the time of the Closing.



           11.8      Survival. The terms and provisions of this Agreement will
survive the Closing and delivery of the deed and other documents to be delivered
pursuant to this Agreement.



[END OF TEXT]



-12-

--------------------------------------------------------------------------------


DATED the date first set forth above.

BORROWERS: ALS HOLDINGS, INC.


 

By:          
Name:
Title:

ALS WISCONSIN HOLDINGS, INC.



By:          
Name:
Title:

GUARANTOR:
ALTERRA HEALTHCARE CORPORATION



By:          
Name:
Title:




AGENT:


WASHINGTON MUTUAL BANK, FA, as Agent



By:          
Name:
Title:




 

 



--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

EXHIBIT A     Legal Description of Subject Real Property

EXHIBIT B     Description of Subject Personal Property

EXHIBIT C     Permitted Exceptions

EXHIBIT D     Unassignable Leases

EXHIBIT E     Assigned Contracts

EXHIBIT F     List of Excluded Permits

EXHIBIT G     List of Excluded Miscellaneous Personal Property

EXHIBIT H     Form of Owner's Affidavit

EXHIBIT I     Form of Escrow Agreement

EXHIBIT J     Form of Lien Certificate

EXHIBIT K     Form of Deed

EXHIBIT L     Form of Bill of Sale

EXHIBIT M     Form of Assignment of Contracts

EXHIBIT N     Form of Assignment and Acceptance of Leases

EXHIBIT O     Form of Non-Foreign Status Certificate

EXHIBIT P     Form of Rent Roll Certificate

EXHIBIT Q     Form of Deed in Lieu of Foreclosure Certificate

EXHIBIT R     Exceptions to Each Party's Responsibility for Own Expenses

EXHIBIT S     Exceptions to Accuracy of Representations and Warranties



--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION OF SUBJECT REAL PROPERTY





--------------------------------------------------------------------------------


EXHIBIT B

DESCRIPTION OF SUBJECT PERSONAL PROPERTY





--------------------------------------------------------------------------------


EXHIBIT C

PERMITTED EXCEPTIONS





--------------------------------------------------------------------------------


EXHIBIT D

UNASSIGNABLE LEASES





--------------------------------------------------------------------------------


EXHIBIT E

ASSIGNED CONTRACTS





--------------------------------------------------------------------------------


EXHIBIT F

LIST OF EXCLUDED PERMITS





--------------------------------------------------------------------------------


EXHIBIT G

LIST OF EXCLUDED MISCELLANEOUS PERSONAL PROPERTY





--------------------------------------------------------------------------------


EXHIBIT H

FORM OF OWNER'S AFFIDAVIT





--------------------------------------------------------------------------------


EXHIBIT I

FORM OF ESCROW AGREEMENT





--------------------------------------------------------------------------------


EXHIBIT J

FORM OF LIEN CERTIFICATE





--------------------------------------------------------------------------------


EXHIBIT K

FORM OF DEED





--------------------------------------------------------------------------------


EXHIBIT L

FORM OF BILL OF SALE





--------------------------------------------------------------------------------


EXHIBIT M

FORM OF ASSIGNMENT OF CONTRACTS





--------------------------------------------------------------------------------


EXHIBIT N

FORM OF ASSIGNMENT AND ACCEPTANCE OF LEASES





--------------------------------------------------------------------------------


EXHIBIT O

FORM OF NON-FOREIGN STATUS CERTIFICATE





--------------------------------------------------------------------------------


EXHIBIT P

FORM OF RENT ROLL CERTIFICATE





--------------------------------------------------------------------------------


EXHIBIT Q

FORM OF DEED IN LIEU OF FORECLOSURE CERTIFICATE





--------------------------------------------------------------------------------


EXHIBIT R

EXCEPTIONS TO EACH PARTY'S RESPONSIBILITY



FOR OWN EXPENSES





--------------------------------------------------------------------------------


EXHIBIT S

EXCEPTIONS TO ACCURACY OF REPRESENTATIONS AND WARRANTIES





--------------------------------------------------------------------------------


ANNEX 2

Form of Lease and Management Agreement





LEASE AND MANAGEMENT AGREEMENT

By and among



         



and



Alterra Healthcare Corporation



 



Dated           



--------------------------------------------------------------------------------


LEASE AND MANAGEMENT AGREEMENT

TABLE OF CONTENTS

ARTICLE I

Definitions; Incorporation of Recitals

1

Section 1.1

Definitions.

1

Section 1.2

Incorporation of Recitals.

3

ARTICLE II

Lease of Property and Term

3

Section 2.1

Lease of Property; Termination Upon Failure to Acquire Title.

3

Section 2.2

Term; Termination for Failure to Acquire Title.

4

Section 2.3

Services as Manager.

4

ARTICLE II

I Rental and Compensation and Expenses of Lessee

12

Section 3.1

Rental.

13

Section 3.2

Management Fee.

13

Section 3.3

Costs and Expenses to be Borne by Lessee.

13

Section 3.4

Additional Payments.

14

ARTICLE IV

Personnel

14

Section 4.1

Stability of Management Team.

14

Section 4.2

Affiliates..

15

ARTICLE V

[RESERVED]

15

ARTICLE VI

Accounting and Financing Matters

15

Section 6.1

Books and Records.

15

Section 6.2

Reports and Reconciliation of Property Accounts.

15

Section 6.3

Contracts and Other Agreements.

16

Section 6.4

Final Accounting.

16

Section 6.5

Tax Returns.

16

Section 6.6

Inspections.

16

ARTICLE VII

RENT Account

16

Section 7.1

[INTENTIONALLY OMITTED]

16

Section 7.2

Rent Account.

16

ARTICLE VIII

Insurance and Indemnity

20

Section 8.1

Indemnity.

20

Section 8.2

Lessee's Insurance Responsibility.

20

Section 8.3

Approval of Insurance Companies.

21

Section 8.4

Additional Insureds.

21

Section 8.5

Lessee's Duties in Case of Loss.

21

Section 8.6

Waiver of Subrogation.

22

ARTICLE IX

Relationship of Parties

22

Section 9.1

Representations and Warranties.

22

Section 9.2

Nature of Relationship.

23

Section 9.3

Lessee Not to Pledge Owner's Credit

24

Section 9.4

Estoppel Certificate

24

Section 9.5

Subordination.

24

Section 9.6

Confidentiality.

24

Section 9.7

Third-Party Reporting.

24



ii

--------------------------------------------------------------------------------


ARTICLE X

Termination

24

Section 10.1

Default

24

Section 10.2

Termination.

25

Section 10.3

Orderly Transition

25

Section 10.4

Rights Which Survive Termination or Expiration.

26

ARTICLE XI

General

26

Section 11.1

Notices.

26

Section 11.2

Entire Agreement.

27

Section 11.3

Amendments and Waivers.

27

Section 11.4

Invalidity of Provision

27

Section 11.5

Governing Law.

27

Section 11.6

Time.

27

Section 11.7

Assignment

27

Section 11.8

Counterparts.

27

Section 11.9

Exculpation.

27

Section 11.10

Attorneys' Fees.

28

Section 11.11

Further Assurances.

28

Section 11.12

No Waiver.

28

Section 11.13

References.

28

Section 11.14

Consent.

28

Section 11.15

Owner's Designated Representative.

28

Section 11.16

WAIVER OF RIGHT TO JURY TRIAL.

28



iii

--------------------------------------------------------------------------------


LEASE AND MANAGEMENT AGREEMENT

[(Name of Facility; City and State)]



     THIS LEASE AND MANAGEMENT AGREEMENT ("Agreement") is made as of this ____
day of_________, 2002, by and between _____________________, a _________________
("Owner"), and ALTERRA HEALTHCARE CORPORATION, a Delaware corporation
("Lessee"). Owner and Lessee are referred to herein as the "Parties."

RECITALS

      A.     The Parties contemplate that Owner will become the owner of the
assisted living/Alzheimer's care facility known as "___________," formerly owned
by __________________________, located at
________________________________________, as more particularly described in
Exhibit A attached hereto and made a part hereof (such land, together with the
improvements thereon, is referred to as the "Real Property"). Owner desires to
lease the Real Property and the personal property included in the Property (as
defined below) to Lessee and have Lessee lease the Property from Owner and
operate and manage the Property in accordance with the terms and conditions of
this Agreement, and Lessee desires to lease the Property from Owner and to
operate and manage the Property, in a good and prudent manner, consistent with
all federal, state and local licensing and operating requirements and otherwise
consistent with the standard of care exercised by management companies in t he
assisted living/Alzheimer's care industry (the "Management Standard") and in
accordance with the terms and conditions of this Agreement.

      B.     Lessee's personnel are experienced in the management, operation and
supervision of assisted living/Alzheimer's care facilities in the geographic
area where the Property is located.

      C.     The parties desire to set forth in this Agreement the terms and
conditions under which Lessee shall lease, manage and operate the Property.

     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, Owner and Lessee agree as follows:

ARTICLE I
DEFINITIONS; INCORPORATION OF RECITALS



Section 1.1      Definitions. As used in this Agreement, the following terms
shall have the respective meanings set forth in this Section 1.1:

      Section 1.1.1     Affiliate. The term "Affiliate" shall mean any person or
entity controlling, controlled by or under common control with another
identified person or entity. A person or entity shall be deemed to control a
corporation or other entity if such person or entity possesses, directly or
indirectly, the power to direct or cause the direction of management and
policies of such corporation or other entity, whether through the ownership of
equity interests, by contract or otherwise.

-1-

--------------------------------------------------------------------------------


      Section 1.1.2      Applicable Laws. "Applicable Laws" shall mean any and
all laws, rules, regulations, licensing requirements, orders, notices,
determinations and ordinances of any federal, state or municipal authority with
jurisdiction over Lessee or the Property or the leasing, use, operation, repair,
or maintenance thereof, including, without limitation, licensing requirements
under all applicable state and federal statutes, rules and regulations, and all
requirements of the insurers of the Property and Owner's liabilities with regard
thereto, and all environmental laws, rules and regulations relating to the
Property.



      Section 1.1.3      Approved Budgets. See Section 2.3.2.



      Section 1.1.4      Approved Capital Budget. See Section 2.3.2.



      Section 1.1.5      Approved Operating Budget. See Section 2.3.2.



      Section 1.1.6      Bankruptcy Code. The term "Bankruptcy Code" shall mean
the United States Bankruptcy Code (title 11 U.S.C.) or any successor thereto.



      Section 1.1.7      Collateral Disposition Agreement. "Collateral
Disposition Agreement" shall mean that certain Collateral Disposition Agreement
dated as of October 8, 2002 among ALS Holdings, Inc., a Delaware corporation,
ALS Wisconsin Holdings, Inc., a Delaware corporation, Lessee, Washington Mutual
Bank, FA, a federal association which is the successor by merger to Bank United,
U.S. Bank National Association f/k/a Firstar Bank Milwaukee, N.A., and Amsouth
Bank.



      Section 1.1.8      Effective Date. "Effective Date" shall mean the date of
this Agreement.



      Section 1.1.9      Emergency. "Emergency" shall mean an event or
circumstance that is reasonably expected to pose a significant risk of imminent
material harm to persons or property if corrective measures are not immediately
undertaken.



      Section 1.1.10      Indemnified Parties. "Indemnified Parties" shall mean,
collectively: (i) Owner; (ii) Washington Mutual Bank, FA, in its capacity as
agent for certain lenders (the "Lenders") on behalf of which Owner has taken or
expects to take title to the Property; (iii) the Lenders; and (iv) the
shareholders, officers, directors, employees, agents, attorneys and affiliates
of each of the foregoing.



      Section 1.1.11      Management Fee. See Section 3.2.



      Section 1.1.12      Management Standard. The term "Management Standard"
shall have the meaning given in Recital A.



      Section 1.1.13      Other Income. The term "Other Income" shall mean all
the gross revenues other than Rent Income from the operation of the Property, if
any, including any revenue producing activities and services available at or
from or conducted on or with respect to the Property, before deduction or
expenditure for any purpose. The term "Other Income" does not include cash from
the sale of the Property, cash from refinancing of the Property, proceeds of any
capital contribution, distributions or payments from reserve amounts or escrow
amounts or proceeds from an insurance claim, funds resulting from a condemnation
or eminent domain taking of the Property, funds paid to third parties that are
not Affiliates of Lessee, or other funds not resulting from the operations of or
at the Property.

-2-

--------------------------------------------------------------------------------


      Section 1.1.14      Permitted Capital Variance. See Section 2.3.2(c).



      Section 1.1.15      Permitted Operating Variance. See Section 2.3.2(c).



      Section 1.1.16      Permitted Variances. See Section 2.3.2(c).



      Section 1.1.17      Property. The term "Property" shall mean the Real
Property and that certain assisted living/Alzheimer's care facility located
thereon and described in Recital A above, including all furniture, fixtures and
equipment located thereon and owned by Owner and used in connection with the
operation of such facility.



      Section 1.1.18      Recordation Date. The term "Recordation Date" has the
meaning given in the Collateral Disposition Agreement.



      Section 1.1.19      Records Office. The term "Records Office" shall mean
Lessee's office located at the Property (with respect to all records relating to
Residents and with respect to some records relating to employees and relating to
service contracts) and Lessee's corporate headquarters located at 10000
Innovation Drive, Milwaukee, Wisconsin 53226 with respect to all other records,
including all financial information regarding the Property.



      Section 1.1.20      Rent Account. See Section 2.3.4.



      Section 1.1.21      Rent Income. See Section 2.3.4.



      Section 1.1.22      Term. See Section 2.2.



      Section 1.1.23      Resident. The term "Resident" (as capitalized) shall
mean any resident, licensee or occupant (other than Lessee) staying or residing
in any unit at the Property, regardless of such party's term of such stay or
residence.



      Section 1.1.24      Additional Defined Terms. Additional capitalized terms
not defined in Section 1.1 shall have the meanings otherwise ascribed to them in
this Agreement.



Section 1.2      Incorporation of Recitals. The Recitals set forth above are
incorporated in this Agreement as if fully set forth herein.



ARTICLE II
LEASE OF PROPERTY AND TERM

Section 2.1      Lease of Property; Termination Upon Failure to Acquire Title.
Owner does hereby lease the Property to Lessee, and Lessee does hereby lease the
Property from Owner and agrees during the Term hereof to operate and manage the
Property in accordance with the terms and conditions hereof. Owner and Lessee
acknowledge that (a) Owner will not acquire title to the Property until the
Recordation Date for the Property, and (b) Owner and Lessee will not commence to
perform their obligations hereunder until such Recordation Date; notwithstanding
the foregoing, Owner and Lessee intend that this Agreement is valid and binding
and in full force and effect as of the Effective Date.





-3-

--------------------------------------------------------------------------------


Section 2.2      Term; Termination for Failure to Acquire Title. Subject to all
the terms and conditions of this Agreement, the term of this Agreement commences
on the Effective Date and ends December 31, 2002; provided, however, that: (a)
the term of this Agreement shall be extended for successive six (6) month
extended terms if but only if Owner elects to so extend it by giving written
notice of such election not less than sixty (60) days prior to the expiration of
the then expiring term, in which event all the terms and conditions of this
Agreement shall remain in full force and effect; and (b) either party shall have
the right to terminate this Agreement as provided in Section 10.2. The period
during which this Agreement is in effect is referred to herein as the "Term."



Section 2.3      Services as Manager. In consideration for this Agreement,
Lessee shall, as a lessee and as an independent contractor, direct, supervise,
manage, operate, maintain, lease and repair the Property in an efficient and
businesslike manner in accordance with the Management Standard, in compliance
with all Applicable Laws and subject to the limitation that Lessee's obligations
to expend funds with respect to the Property shall be expressly limited to
Lessee's right to receive reimbursement therefor from the Rent Account. In
connection therewith, Lessee shall do all of the following:



      Section 2.3.1      Employees. Lessee shall select, employ, pay, supervise
and discharge all employees and personnel reasonably necessary for the
operation, maintenance and protection of the Property (subject to the
limitations set forth in Section 4.1 and in accordance with Lessee's past
practices while it managed the Property for its former owner). All persons so
employed by Lessee shall be employees or independent contractors of Lessee and
not of Owner. Lessee shall comply with all Applicable Laws concerning worker's
compensation, social security, unemployment insurance, hours of labor, wages,
working conditions and other employer/employee-related subjects. In addition,
Lessee and its employees, agents, contractors and subcontractors shall not
discriminate in any manner whatsoever against any person, including but not
limited to Residents, contractors, employees and other persons, on the basis of
religion, color, national origin, ancestry, ethnic group identification, sex,
age, physical or mental disability , or any other statutorily protected
classification, and Lessee shall comply with, observe and perform any and all
Applicable Laws regarding non-discrimination and fair employment practices.
Lessee hereby indemnifies and agrees to hold harmless, protect and defend Owner,
its directors, shareholders, officers, employees and agents from and against any
and all claims made by employees of Lessee, and all claims, costs, damages and
liabilities arising from the relationship between Lessee and its employees other
than those directly resulting from Owner's decisions, programs, policies,
procedures, requests or actions.





-4-

--------------------------------------------------------------------------------


      Section 2.3.2      Records and Budgets.            (a)      Lessee shall
keep or cause to be kept at the Records Office suitable books of control and
account as provided in this Agreement. Lessee has previously prepared and
submitted to Owner an annual operating budget and an annual capital budget for
the Property for the year ending December 31, 2002, which Owner has reviewed and
approved and which shall constitute the Approved Operating Budget (as
hereinafter defined) and the Approved Capital Budget (as hereinafter defined)
for such year. The Approved Operating Budget for the year ended December 31,
2002 is attached as Exhibit B to this Agreement and the Approved Capital Budget
for such year is attached as Exhibit C to this Agreement. For each year
thereafter during the Term, Lessee shall prepare and submit to Owner a proposed
annual operating budget and a proposed annual capital budget for the management
and operation of the Property pursuant to this Agreement no later than December
1 of each year during the Term for the following calendar year. The proposed
annual operating and capital budgets shall be in a form consistent with prior
budgets delivered by Lessee to Owner or Owner's Affiliates. Lessee covenants
that the proposed budgets as submitted shall include only expenses which Lessee
reasonably believes are necessary to enable Lessee to operate the Property in
compliance with the Management Standard and Applicable Laws. Owner shall review
the proposed budgets, shall not unreasonably withhold its consent to same and
Lessee and Owner shall work together in good faith to resolve any questions
raised by Owner promptly. From and after the time at which Owner grants its
written consent to such budgets they shall be deemed to be the "Approved
Operating Budget" and the "Approved Capital Budget," and collectively the
"Approved Budgets," subject to the variance procedures provided for herein. The
parties intend that an Approved Operating Budget and an Approved Capital Budget
for each calendar year shall be in place for th e Property by January 31 of each
year during the Term.



           (b)      In the event an annual operating budget for the Property has
not been approved by Owner prior to January 31 for any calendar year during the
Term, the operating budget for each calendar month ("Current Month") until the
annual operating budget for that year is approved shall be the amount budgeted
for the last calendar month of the most recent Approved Operating Budget for the
Property ("Base Month"), as adjusted to reflect any increase or decrease between
the Base Month and the Current Month in the Consumer Price Index published
monthly by the United States Department of Labor, Bureau of Labor Statistics for
the metropolitan area closest to the Property, and Lessee shall provide a copy
of such index to Owner upon request. Lessee shall submit such adjusted monthly
operating budget to Owner for review not more than ten days before the first day
of the month for which it is proposed, and such budget, after written approval
by Owner and until a new annual operating budget is approved pursua nt to the
terms hereof, shall be deemed an "Approved Operating Budget" for purposes of
this Agreement.



          

(c)      Lessee shall not exceed the amount of any item or items shown on the
Approved Capital Budget by more than an aggregate of $35,000 per annum or the
amount of any item or items shown on the Approved Operating Budget by more than
5% per annum for any single line item or 2% of the aggregate Approved Operating
Budget without explicit advance written authorization from Owner (other than any
expenditure reasonably and necessarily incurred by Lessee in an Emergency during
which Lessee is unable to contact Owner for authorization; provided, however,
that Owner shall be informed of any such expenditures and the reasons therefor
immediately and in no event later than the end of the second business day
immediately following the Emergency). The variance of $35,000 per annum for the
Approved Capital Budget is hereinafter referred to as the "Permitted Capital
Variance," the variance of 5% per line item (subject to a limit of 2% of the
aggregate Approved Operating Budget) for the Approved Operating Budget is here
in referred to as the "Permitted Operating Variance" and the Permitted Capital
Variance and the Permitted Operating Variance are herein collectively referred
to as the "Permitted Variances." Subject to the Permitted Variances, Lessee
shall (a) use reasonable efforts to ensure that the actual cost of maintaining
and operating the Property will not exceed the Approved Operating Budget, (b)
obtain Owner's prior written approval for any expenditure exceeding the Approved
Operating Budget or the Approved Capital Budget, as applicable, other than the
Permitted Variances and (c) diligently seek to minimize the cost of overtime
labor consistent with maintaining and operating the Property in accordance with
the Management Standard and Applicable Laws. Lessee shall obtain and credit to
Owner all discounts, rebates or commissions obtainable with respect to
purchases, contracts, maintenance and repair work or other transactions made on
Owner's behalf consistent with maintaining and operating the Pr operty in
accordance with the Management Standard and Applicable Laws.



-5-

--------------------------------------------------------------------------------


           (d)      An Approved Operating Budget shall constitute an
authorization for Lessee to expend money to operate and manage the Property to
the extent consistent therewith without further approval. Lessee shall not
without prior written consent of Owner incur any expenses in the operation or
maintenance of the Property which would exceed in aggregate, during the period
covered by such Approved Operating Budget, the annual amount budgeted for such
expenses, except with respect to the Permitted Operating Variance as provided in
subsection (c) above. Lessee shall provide Owner with quarterly reports
reflecting Lessee's compliance with subsection (c) and this subsection (d).
Whenever the total budgeted amount is (or appears likely to be) exceeded by more
than the Permitted Variances, a cumulative budget variance in excess of the
Permitted Operating Variance and a revised operating budget shall be presented
to Owner for its approval. Except as expressly permitted in this Agreement,
Lessee may not act outside of the exist ing Approved Operating Budget and
Permitted Operating Variance until the revised operating budget is approved in
writing by Owner, whereupon such revised operating budget shall become the
Approved Operating Budget. Once approved, Lessee's authority with respect to the
revised or any additionally revised budget is the same as Lessee's authority for
the original Approved Operating Budget. Lessee shall not be deemed to be in
breach or violation of this Agreement on account of any amounts expended by
Lessee at Owner's specific written request for purposes not included in any
Approved Budget.



           (e)      Owner shall fund any operating deficit shown in the Approved
Operating Budget; provided, however, that Lessee shall be liable to pay for any
deficit arising from matters for which Lessee has an indemnity obligation under
Section 8.1.1. Owner shall not unreasonably withhold any consent, approval or
authorization that is required of Owner under this Agreement.



           (f)      The Approved Capital Budget shall not constitute an
authorization for Lessee to expend any money other than an expenditure for an
individual capital improvement included in, and made during the period covered
by, such Approved Capital Budget other than expenditures which fall within the
Permitted Capital Variance. Any other capital expenditure must be specifically
authorized in writing by Owner in advance.



           (g)      Except to the extent that Lessee provides to Owner
documentary evidence that Lessee is unable to reasonably obtain three (3) bids,
or unless Owner specifically waives such requirements, either by memorandum or
as an amendment to this Agreement, all new or replacement capital items
exceeding $35,000 shall be awarded on the basis of competitive bidding,
solicited in the following manner:





-6-

--------------------------------------------------------------------------------


                 (i)      A minimum of three (3) written bids will be obtained
for each such capital item.



                 (ii)      Each bid will be substantially identical with respect
to scope of work, type and quality of materials, commencement and completion
dates and other material bid components and, if required by Owner, will be
submitted in a form approved by Owner.



                 (iii)      Lessee shall provide Owner with all bid responses
accompanied by Lessee's recommendations as to the most acceptable bid. If Lessee
advises acceptance of other than the lowest bidder, Lessee shall adequately
support, in writing, its recommendations.



                 (iv)      Owner shall be free to accept or reject any and all
bids. Owner will communicate to Lessee in writing its acceptance or rejection of
bids within seven (7) days after Lessee's submission thereof to Owner. Owner may
pay for capital expenses from its own resources or may authorize payment by
Lessee out of the Disbursement Account.



                 (v)      Except as otherwise approved by Owner, at least once
every three (3) years, all service and maintenance contracts (other than this
Agreement) that either provide for notice of or actual termination in such year
shall be rebid pursuant to the competitive bidding procedure in this Section
2.3.2(g) or be renegotiated on terms agreed to by Owner (so long as such terms
are consistent with market terms).



      Section 2.3.3      Leasing. Lessee shall coordinate the leasing/occupancy
of the Property, and shall use commercially reasonable efforts to obtain
Residents for available units at the Property. All occupancy agreements and
renewals therefor at the Property (collectively the "Residency Agreements")
shall be at market rates prevailing in the area of the Property as determined by
Lessee in its reasonable business judgment. Lessee shall negotiate and execute
Residency Agreements using the standard form from time to time approved by Owner
and the applicable licensing agency.



      Section 2.3.4      Rent. Lessee shall (a) collect, on behalf of Owner, all
rents and other monies payable under the Residency Agreements, as and when such
amounts become due and payable and (b) adjust rentals and other required
payments where adjustment is contemplated by the Residency Agreements, if
applicable, or otherwise when appropriate as determined by Lessee in its
reasonable business judgment. Lessee shall use commercially reasonable efforts
to identify and collect all amounts owing from Residents under the Residency
Agreements (collectively, "Rent Income") and all Other Income. Lessee shall
deposit or cause to be deposited all Rent Income and Other Income directly into
the "Rent Account" described in Article 7 below. At all times that Lessee holds
any Rent Income or Other Income, Lessee shall hold such funds in trust for Owner
until deposited into the Rent Account. All Rent Income and Other Income
collected under this Agreement shall belong to Owner subject to Lessee's right
to pa yments therefrom subject to the terms of this Agreement.





-7-

--------------------------------------------------------------------------------


      Section 2.3.5      Collections. Lessee shall undertake the timely
collection of all Rent Income and Other Income. Lessee shall actively pursue
collection of all delinquent Rent Income and Other Income in compliance with all
Applicable Laws and in conformance with the Management Standard. Except in
strict compliance with all Applicable Laws and in conformance with the
Management Standard, Lessee shall not terminate any Residency Agreements, lock
out any Resident, institute any suit for rent or for use and occupancy, provide
notice by legal service to pay rent or quit or institute proceedings for
recovery of possession. In the event that any Resident at the Property shall be
delinquent in any payment due or otherwise be in default under the terms of its
Residency Agreement for a period of more than 30 days, Lessee shall employ such
methods as in Lessee's judgment are appropriate, including institution of
proceedings to collect unpaid Rent Income or to cause the Resident to vacate the
Property. Lessee shall uti lize outside legal counsel only if necessary or
appropriate under the circumstances in Lessee's reasonable judgment. Except for
routine rent collection actions, Lessee shall give Owner prompt written notice
of all litigation or other legal proceedings involving the Property or the
business conducted thereon and will retain counsel to defend or prosecute such
litigation or other legal proceedings only after first obtaining Owner's written
approval of the counsel selected by Lessee.



      Section 2.3.6      Maintenance.            (a)     Lessee shall maintain
or cause to be maintained the Property and common areas thereof, external and
internal, in good, safe, working and clean condition and repair in conformance
with the Management Standard and in compliance with all Applicable Laws,
including without limitation all laundry rooms, dining facilities, recreation
facilities, sidewalks, signs, roofs, gutters and downspouts, mechanical,
electrical and other systems, parking lots and landscaping; provided, however,
that in no event shall Lessee be obligated to expend funds other than as
provided in the Approved Budgets and provided further that no maintenance
expenses, repairs or alterations which are not specifically identified in the
Approved Budgets, other than items within the limits of the Approved Variances,
shall be incurred or undertaken without the prior written consent of Owner.
Lessee shall discharge such obligations using qualified persons and/or firms, or
equipment manufacturers or authorized service representatives under any
applicable warranties, and consistent with the Management Standard.



           (b)     In the event of an Emergency, Lessee shall take such actions
as are reasonable and prudent under the circumstances and shall be reimbursed
promptly for any reasonable and necessary expenses incurred in such action, even
if not in an Approved Operating Budget or Approved Capital Budget, so long as
Lessee attempts to obtain Owner's explicit advance written authorization for
such expenditures and, in any event, informs Owner of any such expenditures and
the reasons therefor immediately and in no event later than the end of the
business day immediately following the Emergency.



      Section 2.3.7      Contracts. Lessee shall negotiate and, subject to the
requirements of this Agreement, execute all necessary or desirable utility,
supply, food service, vending and related contracts and equipment leases for the
Property. Lessee shall not execute any contract or other agreement affecting the
Property without Owner's prior written consent; provided, however, that Owner's
consent shall not be required with respect to any utility or service contract
which is in effect prior to the Recordation Date or is thereafter entered into
in the ordinary course of business and (a) has a term of one (1) year or less,
(b) does not require the Lessee to pay the service provider more than $10,000 in
the aggregate, and (c) provides for services which are specifically provided for
in and will not result in any material variance from the Approved Operating
Budget. All such utility, supply, service, vending and related contracts and
equipment leases shall be in the name of Lessee and executed by Lessee. In any
inst ance where Owner's consent to any such agreement is required, Owner shall
be deemed to have granted such consent if it fails to respond to Lessee's
request for consent within ten (10) days after it is requested in writing by
Lessee in accordance with the notice procedures set out in Section 11.1. At the
option of Owner, and where permitted by the terms thereof, upon termination of
this Agreement, Lessee shall, upon request by Owner, cooperate to assign to
Owner or its designee all rights, and Owner or its designee shall assume all
future obligations, under any or all of such contracts or other agreements,
pursuant to assignment and assumption agreements in form and substance
satisfactory to Owner; provided, however, Owner acknowledges some contracts may
be negotiated by Lessee as part of its national purchasing or leasing programs
and will not be assumable by Owner.





-8-

--------------------------------------------------------------------------------


      Section 2.3.8      Purchases. Lessee shall supervise and purchase or
arrange for the purchase of all reasonable inventories, provisions, supplies and
operating equipment which are provided for in the Approved Operating Budget or
otherwise specifically approved by Owner in writing.



      Section 2.3.9      Operating and Capital Expenses; Ownership of Personal
Property.



           (a)      Lessee shall pay, in a commercially reasonable manner, all
normal operating expenses of the Property and all expenses incurred in
connection with the production or generation of Rental Income and Other Income,
and all capital expenses of the Property consistent with the Approved Budgets,
but subject to the Permitted Variances, either directly with funds transferred
by Owner from the Rent Account or, if Lessee elects to pay such expenses with
other funds, then Lessee shall reimburse itself with funds transferred by Owner
from the Rent Account.



           (b)      Lessee shall recommend that Owner purchase major items of
new or replacement equipment when Lessee believes such purchase to be necessary
or desirable. If Owner so elects in its reasonable discretion, any capital
improvement project costing more than $25,000.00 shall be planned and supervised
by an architect, designer, inspector or engineer whose costs shall be borne by
Owner.



           (c)      All furniture, fixtures and equipment, goods, supplies and
other personal property purchased by Lessee for use at the Property shall at all
times be the property of Owner and shall be deemed to be leased to Lessee on the
terms and conditions set forth in this Agreement and, upon termination of this
Agreement, Lessee shall have no further interest of any nature whatsoever
therein and all such items shall be the sole property of Owner, except for any
thereof sold or consumed in the ordinary course of business in the operation of
the Property. Equipment and vehicles which are leased by Lessee from third
parties pursuant to financing leases shall be excluded from the foregoing unless
Owner elects to assume the relevant lease and such assumption is permitted by
the lessor. The costs of any such assumption shall be borne by Owner.



      Section 2.3.10      [INTENTIONALLY OMITTED]





-9-

--------------------------------------------------------------------------------


      Section 2.3.11      Security. Lessee shall determine the necessity for and
extent of any security programs appropriate for the Property and, if so,
establish and maintain such programs. Lessee shall promptly notify Owner of any
incidents or conditions which reflect on or affect the adequacy of the security
provisions for the Property and shall make recommendations to Owner in
connection therewith.



      Section 2.3.12      Taxes. Lessee shall obtain and verify bills for real
estate and personal property taxes, occupancy and other similar taxes, sales
taxes, improvement assessments or bonds and other like charges which are or may
become liens against all or any part of the Property (collectively, "Taxes").
Lessee shall remit all bills for Taxes to Owner not less than thirty (30)
calendar days prior to the date such Taxes would become delinquent. Owner shall
pay all bills for Taxes, and Taxes shall not be included in the Approved
Operating Budget.



      Section 2.3.13      [INTENTIONALLY OMITTED]



      Section 2.3.14      Licenses and Permits. Lessee shall, with Owner's
cooperation, obtain and maintain at all times during the Term of this Agreement
all licenses, permits, certificates, consents, approvals or other entitlements,
or, as applicable, the transfer of existing licenses, permits, certificates,
consents, approvals or other entitlements (i) required for the operation of the
Property by Lessee as an assisted living/Alzheimer's care facility with
___________ licensed beds, (ii) required for the operation of any food service
facilities at the Property by Lessee, including, without limitation, food and
beverage licenses and (iii) required for the operation of any amenities at the
Property by Lessee (collectively, "Licenses"). The Licenses shall be obtained
and held in Lessee's name. Upon termination of this Agreement, any Licenses
obtained in the name of Lessee shall be transferred or assigned to Owner or to
such person as Owner may direct, to the extent legally transferable or
assignable; and Lesse e shall relinquish and cooperate in the reissuance to
Owner or to such persons as Owner may direct of any License that is not legally
transferable or assignable. Lessee agrees to include all expenses incurred in
connection with obtaining and maintaining the Licenses during the Term in the
Approved Budgets and Owner agrees to pay all expenses incurred in connection
with transferring the Licenses at the termination hereof. In the event that
Lessee believes Lessee should consult with legal counsel in connection with
matters regulated or governed by the Licenses or otherwise to ensure compliance
with Applicable Laws beyond any amount included in the Approved Budgets, Lessee
shall provide Owner with notice of the need to utilize legal counsel and an
estimate of fees to be incurred in connection therewith, which notice shall
require Owner's prior written approval. Lessee's failure to obtain Owner's prior
written approval of legal counsel selected and the estimated fees to be incurred
shall void Owner's obligati on to pay such legal expenses.



      Section 2.3.15      Notice and Cooperation in Legal Proceedings. Owner and
Lessee each shall give prompt notice to the other of the commencement of any
action, suit or other legal proceeding against the Property, Owner or Lessee
with respect to the operations of the Property or otherwise affecting the
Property. Lessee shall fully cooperate, and shall cause all its employees to
fully cooperate, in connection with the prosecution or defense of all legal
proceedings affecting the Property.





-10-

--------------------------------------------------------------------------------


      Section 2.3.16      Maintenance of Files. Lessee shall retain the
originals, if available, or photocopies of all material notices, requests or
other communications or documents received by Lessee with respect to the
Property, including those received from the holders of debt secured by
mortgages, deeds to secure debt or deeds of trust on the Property or any portion
thereof, the issuer of Owner's insurance policies or insurance policies under
which Owner is a named insured, all service contracts and other contracts,
invoices and reports, any governmental, regulatory or supervisory entity, any
respective Resident at the Property, all third-party claimants and potential
third-party claimants of which Lessee is aware, or from any other person having
an interest in the Property, and all other records that would be maintained by
an experienced and prudent operator of similar assisted living/Alzheimer's care
facilities. Lessee shall maintain such records during the Term, shall make
access thereof available to Owner on Owner's reasonable request and shall,
subject to confidentiality requirements, leave the originals thereof at the
Property upon the expiration of the Term or upon the earlier termination of this
Agreement to the extent such originals were previously held at the Property and,
in instances where originals were held at Lessee's corporate headquarters, shall
make access thereto available to Owner as herein provided. Lessee shall be
entitled to retain copies of such records, to the extent permitted by law or
regulation, upon the expiration of the Term or upon the earlier termination of
this Agreement and shall continue to have access to same upon reasonable request
for a period equal to the statute of limitations period in the state in which
the Property is located. Such records, including accounts and books as well as
all vouchers, files and other material pertaining to the Property and this
Agreement shall be maintained on a current basis and shall be available for
examination by Owner's designated representa tive during normal business hours
with reasonable prior notice. Lessee shall provide Owner with copies of (or
otherwise relate to Owner) all notices and other communications received from or
otherwise regarding all third-party claimants and potential third-party
claimants with respect to the Property of which Lessee is aware.



      Section 2.3.17      General Management. Lessee shall use all commercially
reasonable efforts and due diligence to do and perform any and all things in and
about the Property pertaining to the management, maintenance and operation
thereof, customarily performed by managing agents of assisted living/Alzheimer's
care facilities similar to the Property, in accordance with the Management
Standard, and as contemplated by the Approved Operating Budget and the Approved
Capital Budget. Lessee shall operate, maintain and repair vehicles for the
transportation of residents of the Property in a manner consistent with past
practice and sound operation of the Property.



      Section 2.3.18      Compliance with Laws. Lessee shall act in accordance
with the Management Standard to comply with Applicable Laws. Subject to
reimbursement relating to the Approved Budgets, Lessee shall act in accordance
with the Management Standard to promptly remedy within all applicable notice and
cure periods any violation of any such Applicable Law which comes to its
attention. Lessee shall give Owner prompt notice of: (a) any material violation
of Applicable Laws of which Lessee is or becomes aware; and (b) Lessee's
suggestion as to how to cure such violation or, if appropriate, to contest such
violation. If Owner elects to contest such violation, Lessee shall cooperate
with Owner in such cure or contest. Lessee shall not be obligated to pay any
out-of-pocket costs to third parties in connection with such cure or contest
unless the alleged violation results from Lessee's breach of the terms of this
Agreement. Lessee shall promptly provide Owner with copies of all written
documents in which any governm ental agency notifies Lessee of any alleged
violation of any Applicable Laws relating to the Property or the business
operated thereon.





-11-

--------------------------------------------------------------------------------


      Section 2.3.19      Notification. Lessee shall receive and respond to
complaints and requests from any regulatory authority and Residents in
connection with the Property and shall promptly furnish Owner with notices of
all of the following, together with copies of supporting papers: (a) any
summons, subpoena, lawsuit, action or proceeding instituted or threatened
against Lessee or the Property, arising out of this Agreement, Lessee's duties
hereunder or Owner's interest in the Property, of which Lessee receives notice
or has knowledge; (b) any violation or alleged violation of a License or
regulatory requirement relating to the Property of which Lessee has received
notice, other than routine matters revealed by licensure inspections that are
promptly addressed in appropriate plans of correction, copies of which plans are
provided to Owner; (c) any casualty affecting all or any portion of the
Property; and (d) any taking or proposed taking by eminent domain of all or any
portion of the Property of which Lessee rec eives notice or has knowledge, and a
recommendation as to whether to challenge or settle any such taking. With
respect to violations described in the foregoing clause (b) for which Lessee is
required to give notice to Owner, Lessee shall (i) supply Owner with sufficient
information concerning such violation so as to allow Owner to make a reasonably
informed decision regarding response to and cure of such violation, and (ii)
take all action necessary to address and cure such violation or License
requirement.



      Section 2.3.20      Notice of Casualty/Reports. Lessee shall promptly give
notice to Owner of any fire or other damage to the Property and when appropriate
give prompt notice thereof to the appropriate insurance carrier under any policy
of insurance carried by Lessee. Lessee shall provide information to Owner and
the appropriate insurance carrier as to all alleged accidents and/or alleged
claims for damages relating to the ownership, operation and maintenance of the
Property, including any damage or destruction to the Property. Lessee shall
cooperate with and make, if requested to do so by Owner, all reports required by
the insurance carriers and not knowingly do anything to jeopardize the rights of
Owner and/or any other party insured under such policies. In instances where
Lessee believes that Lessee's insurance company will be responsible for any
claim, Lessee shall promptly give notice to Lessee's general liability insurance
carrier of any insured personal injury or insured property damage that such
injury or damage has occurred or is claimed to have occurred. Lessee shall
forward to such carrier and to Owner and any other person or entity designated
by Owner any notice of claim, summons, subpoena or other like legal document
served upon Lessee alleging any actual or potential liability of Owner or Lessee
with respect to the Property. Owner shall handle and submit notice of claim to
any insurance carrier of Owner.



      Section 2.3.21      Nondiscrimination. Neither Lessee nor any Affiliate of
Lessee shall discriminate against the Property with respect to the recruitment
or retention of residents or employees, the provision of centralized services or
the provision of other management services, compared to the terms on which such
services are provided to any other senior living facility owned, leased to or
managed by Lessee.





-12-

--------------------------------------------------------------------------------


ARTICLE III
RENTAL AND COMPENSATION AND EXPENSES OF LESSEE



Section 3.1      Rental. In addition to the management and other obligations to
be performed by Lessee under this Agreement, for each month during the Term
hereof Lessee shall pay to Owner a monthly sum equal to (i) all Rent Income and
Other Income which is collected and actually received from the Property for such
month, less (ii) the Expense Reimbursement Amount (as defined in Section 7.2),
which payment shall constitute the total amount of monthly rent ("Monthly Rent")
due from Lessee to Owner under this Agreement. Monthly Rent, the Management Fee
and the Expense Reimbursement Amount shall be paid in accordance with the
provisions of Article VII governing the deposit of Rent Income and Other Income
into the Rent Account and disbursements from the Rent Account and Lessee's
general accounts. Any partial month's Monthly Rent shall be prorated.



Section 3.2      Management Fee. As full and complete compensation for all
services to be provided by Lessee under this Agreement, Lessee shall be entitled
each month to a management fee equal to five percent (5.0%) of all Rent Income
and Other Income which is collected and actually received from the Property with
respect to such month (the "Management Fee"). The Management Fee shall be paid
in accordance with the provisions of Article VII. Rent Income and Other Income,
and therefore the corresponding Management Fee, for any partial month during the
Term shall be prorated, and the Management Fee shall be payable only upon that
portion of the Rent Income and Other Income allocable to that part of the month
during the Term. Owner and its Affiliates shall have the right to offset against
the Management Fee for any month, and against any other amount at any time owing
by Owner or its Affiliates to Lessee, any amounts owing to Owner from Lessee.



Section 3.3      Costs and Expenses to be Borne by Lessee. Except for the
Management Fee, Lessee shall bear all costs and expenses incurred in performing
the supervisory and administrative functions related to the Property provided
herein, and no such costs or expenses shall be charged to Owner. Without
limiting the generality of the foregoing, Owner shall not be responsible for any
of the following costs and expenses, except to the extent (if any) properly
charged to Residents under the Residency Agreements or specifically included in
the Approved Operating Budget:



      Section 3.3.1     All costs of gross salary and wages, payroll taxes,
insurance, worker's compensation and other costs of Lessee's office and
executive personnel.



      Section 3.3.2      All costs of forms, accounting materials,
administrative materials, papers, ledgers and other supplies and equipment used
in the Records Office and any other Lessee's office, all costs of Lessee's data
processing equipment located at the Records Office and any other Lessee's office
and all costs of data processing provided by computer service companies to the
Records Office and any other Lessee's office.



      Section 3.3.3      All costs of Lessee's bookkeeping and accounting
relating to the Property.



      Section 3.3.4       All transportation costs other than the cost of
acquiring, maintaining and operating any vehicle that is used by Lessee to
transport Residents.



      Section 3.3.5      Political or charitable contributions.

-13-

--------------------------------------------------------------------------------


      Section 3.3.6      Cost of advances and cost of travel by Lessee's
corporate office employees.



      Section 3.3.7      Cost of advances made to employees and cost of travel
by Lessee's on-site employees or agents on non-Property related business.



      Section 3.3.8      Costs attributable to losses arising from negligence,
willful misconduct or fraud on the part of Lessee, or Lessee's Affiliates,
agents or employees.



      Section 3.3.9      Cost of comprehensive crime insurance or fidelity bond
purchased by Lessee for its own account.



      Section 3.3.10      Training expenses or dues or fees to industry
organizations, unless specifically approved by Owner, other than training
expenses for employees based full-time at the Property required under Applicable
Laws.



Section 3.4      Additional Payments. Notwithstanding the provisions of Section
3.3, Owner shall be responsible for (a) all reasonable expenses incurred by
Lessee's employees for travel in performing the services of Lessee as set forth
in Section 3.3 in an amount not to exceed the amount as set forth in the
Approved Operating Budget, and (b) administrative costs incurred by Lessee in
performing the services of Lessee for the direct benefit of the Property,
including, without limitation, postage and overnight delivery charges, and
printed checks in an amount not to exceed the amount set forth in the Approved
Operating Budget. All such charges shall be in addition to the Management Fee.
All such charges shall be due and payable following Lessee's submission and
Owner's approval of a request for payment identifying such charges with
reasonable specificity, and then may be collected in the manner described in
Section 3.2 hereof with respect to the Management Fee.



ARTICLE IV
PERSONNEL
Section 4.1      Stability of Management Team. Owner and Lessee recognize the
benefits inherent in promoting stability in the management team engaged in the
operation of the Property.



      Section 4.1.1      Lessee shall be required to use reasonable care in
selecting and supervising all employees in its general employ and shall employ a
sufficient number of capable employees (including an experienced on-site
building manager) to enable Lessee to properly, adequately, safely and
economically manage, operate and maintain the Property in accordance with the
Management Standard. At no time are the employees to be considered employees of
Owner. The selection, terms of employment (including without limitation
compensation and duration of employment), supervision, training and assignment
of duties of all employees of Lessee providing Property-related services shall
be the duty and responsibility of Lessee. All personnel providing the
Property-related services described in this Agreement shall be the employees or
contractors of Lessee or its Affiliates.



      Section 4.1.2      Lessee shall employ, and shall provide Owner with
contact information (including name, title and phone number) for, at least the
following personnel for the Property:





-14-

--------------------------------------------------------------------------------


           (a)      An on-site manager who works only for the Property and whose
salary and other employee costs are to be provided for in the Approved Operating
Budget.



Section 4.2      Affiliates. Lessee shall not contract for goods or services,
the cost of which is provided for in an Approved Operating Budget or is
otherwise payable from the Rent Account or chargeable to Owner, with any
Affiliate of Lessee unless: (a) the goods or services are reasonably necessary
in connection with the operation of the Property and all of the material terms
of the arrangement, including the rates, must be consistent with the terms that
the Lessee would obtain in an arm's-length, third party arrangement with an
unaffiliated entity; and (b) the details of the contract or other arrangement
are disclosed to and approved by Owner in writing in advance.



ARTICLE V
[RESERVED)



ARTICLE VI
ACCOUNTING AND FINANCING MATTERS



Section 6.1      Books and Records. Lessee shall keep accounts, books and
records of the Property, pursuant to methods and systems and in form and
substance customarily utilized by Lessee and in conformity with prudent
practices in the industry and with Lessee's past practice, showing all receipts
and expenditures and all other matters necessary or appropriate for the
recording of the results of the operation of the Property. Such accounts, books
and records shall be kept in a secure location at the Records Office and shall
be available for inspection and copying by Owner and its representatives as
provided in Section 2.3.16.



Section 6.2      Reports and Reconciliation of Property Accounts.



      Section 6.2.1      Monthly Reports. On or before the twentieth day of each
calendar month, Lessee shall provide Owner with a monthly report containing the
following information for the preceding calendar month:



           (a)      An unaudited statement of income for the Property for such
month and for the fiscal year to date, including a comparison of actual figures
to budgeted figures;



           (b)      A monthly update of the revenue journal for the Property;



           (c)      Schedule of aged accounts receivable;



           (d)      Management Fee calculation;



           (e)      Schedule of capital expenditures and comparison with
budgeted expenditures;



           (f)      Any "monthly cash flow summary" produced by Lessee or any
affiliate of Lessee relating to the Property; and





-15-

--------------------------------------------------------------------------------


           (g)      Any other financial or operating information which may be
reasonably required from time to time by Owner.



      Section 6.2.2      Periodic Reports. Lessee shall furnish to Owner
periodically or as requested by Owner:



           (a)      Quarterly reports reflecting actual expenditures compared to
expenditures budgeted in the Approved Operating Budget and reflecting Lessee's
compliance with Section 2.3.2(d); and



           (b)      Quarterly reports describing on-site physical inspections
and operating reviews.



      Section 6.2.3      Other Reports and Statements. Lessee shall furnish to
Owner, as promptly as practicable, such other reports, statements or other
information with respect to the operation of the Property as Owner may
reasonably request from time to time.



Section 6.3     Contracts and Other Agreements. Lessee shall maintain at the
Records Office one original (or a copy, if no original is available) of all
contracts, Residency Agreements, licenses, equipment leases, maintenance
agreements and all other agreements relating to the Property.



Section 6.4      Final Accounting. In addition to the monthly report for such
month required under Section 6.2.1, Lessee shall deliver a final accounting for
the Property to Owner within 30 days after last day in any calendar month in
which the effective date of any termination of this Agreement occurs. Such final
accounting shall set forth all current income, all current expenses and all
other expenses contracted for on Owner's behalf but not yet incurred in
connection with the Property, together with such other information as may be
reasonably requested by Owner.



Section 6.5      Tax Returns. Lessee shall file all tax returns for all sales
taxes, personal property taxes, payroll taxes and other taxes directly related
to the Property, excluding, however, all federal, state and local income taxes
of Owner and the parties shall perform such post termination reconciliations as
are appropriate.



Section 6.6      Inspections. Owner and its representatives (including Owner's
Affiliates, consultants and independent contractors) reserve the right to visit
the Property at any time and to inspect and copy Lessee's records from time to
time as provided in Section 2.3.16. Lessee shall cooperate with Owner and its
representatives in exercising such rights. Lessee acknowledges that Owner may be
negotiating with potential purchasers of the Property and agrees to cooperate in
such negotiations, including, without limitation, by providing reasonable access
to the Property to any prospective purchaser.



ARTICLE VII
RENT ACCOUNT



Section 7.1      [INTENTIONALLY OMITTED]



Section 7.2      Rent Account.





-16-

--------------------------------------------------------------------------------


      Section 7.2.1



           (a)      Owner shall establish an interest-bearing account at U.S.
Bank National Association ("U.S. Bank") under the sole and exclusive control of
Owner for deposit of all Rent Income and Other Income (the "Rent Account").
Lessee shall deposit or shall cause Residents to deposit all Rent Income in the
Rent Account and Lessee shall cause all Other Income to be deposited into the
Rent Account promptly after receipt.



           (b)      To effect the foregoing: (i) with respect to all billings
for rent and other amounts owed by residents of the Property that are sent by
Lessee on or after the date of this Agreement, (A) such billings will direct
that payments be made to an address of U.S. Bank that is satisfactory to Owner,
(B) will include remittance coupons which are to be returned with the payment on
such billing and which contain a bar code indicating that the payment made with
that coupon is to be deposited into the Rent Account. That billing procedure
will not be changed by Lessee or anyone on its behalf without the prior written
consent of Owner; and (ii) promptly, and in any event within two business days
after receipt thereof on or after the date of this Agreement, deposit any Rent
Income or Other Income received by Lessee or any of its affiliates into the Rent
Account or deliver the same to Owner for deposit in the Rent Account.



           (c)      Lessee will not under any circumstances commingle any Rent
Income or any Other Income with any other funds prior to depositing the same, or
causing the same to be deposited, to the Rent Account. Lessee shall not deposit
or cause or permit to be deposited into the Rent Account any funds other than
Rent Income and Other Income from the Property and from other properties leased
to or managed by Lessee and owned by Owner or by other subsidiaries of Owner's
parent corporation.



           (d)      Owner shall retain, from the first funds deposited in the
Rent Account each month, an amount determined by Owner, in its sole discretion,
and shall thereafter cause funds deposited in the Rent Account to be transferred
therefrom on a daily basis to a general account of Lessee specified by Lessee;
provided, however, that Owner shall have the right to cause such daily transfers
to terminate at any time.



           (e)      Lessee shall pay the Expense Reimbursement Amounts from
Lessee's general accounts using the funds received from Owner, all in accordance
with the Approved Operating Budget and the Approved Capital Budget and shall, on
a monthly basis, provide Owner with a reconciliation detailing all Rent Income
and Other Income received and all payments or reimbursements made, as described
in Section 6.2.1. Lessee shall give Owner notice if the funds deposited in
Lessee's general accounts for any month pursuant to the procedure described
above will not be sufficient to pay the Expense Reimbursement Amounts for such
month in accordance with the Approved Operating Budget and the Approved Capital
Budget and Owner may cause to be deposited in Lessee's general accounts
additional amounts to cover such shortfall; provided, however, that Lessee shall
not be required to pay Expense Reimbursement Amounts from its own funds if the
deposits by Owner pursuant to this Section 7.2.1 are not sufficient for such
purpose.



           (f)      Lessee acknowledges and agrees (after consultation with its
counsel) that, if Lessee becomes the debtor in a case under the Bankruptcy Code,
(i) the funds to be transferred pursuant to Section 7.2.1(d) are not property of
Lessee and will not at any time be property of its bankruptcy estate; and (ii)
Owner's exercise of its right to change the amount of, or terminate, the
transfers of funds provided for in Section 7.2.1(d) are not subject to the
automatic stay of Bankruptcy Code Section 362 and Lessee forever waives any
contention to the contrary.





-17-

--------------------------------------------------------------------------------


      Section 7.2.2      The following costs (collectively, the "Expense
Reimbursement Amounts") shall be paid directly by Lessee or reimbursed by Lessee
to itself from the funds swept from the Rent Account:



           (a)      Any and all costs necessary for the management, operation
and maintenance of the Property, so long as such costs are provided for and are
within the limits of the Approved Operating Budget, including amounts within the
Permitted Operating Variance, or such other costs as are otherwise specifically
authorized in writing by Owner;



           (b)      Any and all capital expenditures, so long as such costs are
provided for and are within the limits of the Approved Capital Budget, including
amounts within the Permitted Capital Variance, or such other costs as are
otherwise specifically authorized in writing by Owner in advance;



           (c)      The Management Fee payable under Section 3.2; provided,
however, such payment does not constitute any waiver and Owner expressly retains
the right to challenge the amount or calculation of the Management Fees
disbursed to Lessee; and



           (d)      Subject to Sections 2.3.2(c) and 2.3.6(b), any and all costs
necessary to avoid harm that would otherwise result from Emergencies.



      Section 7.2.3      On or before the twentieth day of each calendar month,
Lessee shall pay to Owner, together with the delivery of the reports required
under Section 6.2.1, the excess of (a) any funds distributed by Owner to Lessee
during the prior month pursuant to Section 7.2.1 over (b) the actual Expense
Reimbursement Amounts paid by Lessee for such month. Owner shall have the right
to conduct an audit of all or any portion of the Property's operations at any
time. Lessee shall promptly correct all accounting method deficiencies and
errors disclosed by Owner's audits and shall timely inform Owner in writing of
all corrective action taken. Owner's audit shall be at Owner's sole cost and
expense, unless an error in favor of Lessee exceeding the lesser of $3,000 or
three percent (3%) of the average monthly Rent Income during the preceding six
months is discovered, in which case Lessee shall bear the full cost of the
audit. Any adjustments in amounts due and owing from Owner or Lessee shall be
paid within 15 calendar days fol lowing the determination of such amount by
agreement or pursuant to litigation or arbitration and shall bear interest at
the rate of 8% per annum from the date such amounts were due until the date such
amounts are paid.





-18-

--------------------------------------------------------------------------------


Section 7.2.4      [If Lessee has not filed for bankruptcy at the time a Lease
and Management Agreement is signed, include the following language:] [Lessee
hereby agrees that Lessee shall use its best efforts to obtain, within ten days
after Lessee files a voluntary petition under the Bankruptcy Code (or within ten
days after the entry of an order for relief in any involuntary case under the
Bankruptcy Code in which Lessee is the debtor), an order of the bankruptcy court
providing (as adequate protection to Owner within the meaning of Bankruptcy Code
section 361) that: (a) any and all Rent Income, Other Income and other funds
paid to Lessee by Owner for the payment of expenses of the Property pursuant to
this Agreement shall be deemed to be held in trust by Lessee for the benefit of
Owner (regardless of whether such funds are commingled with funds of Lessee or
any other person or entity); (b) all amounts described in the foregoing clause
(a) must be applied to appropriate expenses of the Property, or returned to
Owner, strictly in compliance with this Agreement and within the time periods
required by this Agreement;(c) the amounts described in clause (a) but relating
to properties subject to other lease and management agreements between Lessee
and Owner, or between Lessee and any other subsidiary of Owner's parent
corporation, shall be deemed to be held in trust by Lessee for the benefit of
Owner or such other subsidiary, as applicable (regardless of whether such funds
are commingled with funds of Lessee or any other person or entity); (d) the
amounts described in the foregoing clause (c) must be applied to appropriate
expenses of the property subject to such other lease and management agreement,
or returned to Owner or such other subsidiary, as applicable, strictly in
compliance with such lease and management agreement and within the time periods
required by such lease and management agreement; and (e) if Lessee fails to
comply with the foregoing requirements of such order then Owner and all other
subsidiaries of Owner's parent corporation that are parties to other lease and
management agreements with Lessee shall automatically have relief from the
automatic stay of Bankruptcy Code section 362 to enforce all rights and remedies
available to them under this Agreement, such other lease and management
agreements and applicable law. If Lessee fails to obtain the order required by
the foregoing sentence within the period required thereby, or if such order is
later vacated or modified so as not to comply with such sentence, then Owner
shall be entitled (in addition to its right to cause the termination of daily
transfers of funds pursuant to Section 7.2.1 hereof) to withhold further
transfers of funds to Lessee for the payment of expenses of the Property except
pursuant to an arrangement reasonably satisfactory to Owner providing for such
funds not to be commingled with any other funds of Lessee or any other person or
entity except as otherwise agreed by Owner in its sole discretion.] [If Lessee
has filed for bankruptcy at th e time a Lease and Management Agreement is
signed, include the following language:] [Lessee represents and warrants that an
order has been entered by the bankruptcy court in the bankruptcy case in which
Lessee is the debtor providing (as adequate protection to Owner within the
meaning of Bankruptcy Code section 361) that: (a) any and all Rent Income, Other
Income and other funds paid to Lessee by Owner for the payment of expenses of
the Property pursuant to this Agreement shall be deemed to be held in trust by
Lessee for the benefit of Owner (regardless of whether such funds are commingled
with funds of Lessee or any other person or entity); (b) all amounts described
in the foregoing clause (a) must be applied to appropriate expenses of the
Property, or returned to Owner, strictly in compliance with this Agreement and
within the time periods required by this Agreement; (c) the amounts described in
clause (a) but relating to properties subject to other lease and management
agreements between Lesse e and Owner, or between Lessee and any other subsidiary
of Owner's parent corporation, shall be deemed to be held in trust by Lessee for
the benefit of Owner or such other subsidiary, as applicable (regardless of
whether such funds are commingled with funds of Lessee or any other person or
entity); (d) the amounts described in the foregoing clause (c) must be applied
to appropriate expenses of the property subject to such other lease and
management agreement, or returned to Owner or such other subsidiary, as
applicable, strictly in compliance with such lease and management agreement and
within the time periods required by such lease and management agreement; and (e)
if Lessee fails to comply with the foregoing requirements of such order then
Owner and all other subsidiaries of Owner's parent corporation that are parties
to other lease and management agreements with Lessee shall automatically have
relief from the automatic stay of Bankruptcy Code section 362 to enforce all
rights and remedies available to the m under this Agreement, such other lease
and management agreements and applicable law. If such order is vacated or
modified so as not to comply with such sentence, then Owner shall be entitled
(in addition to its right to cause the termination of daily transfers of funds
pursuant to Section 7.2.1 hereof) to withhold further transfers of funds to
Lessee for the payment of expenses of the Property except pursuant to an
arrangement reasonably satisfactory to Owner providing for such funds not to be
commingled with any other funds of Lessee or any other person or entity except
as otherwise agreed by Owner in its sole discretion.]





-19-

--------------------------------------------------------------------------------


ARTICLE VIII
INSURANCE AND INDEMNITY



Section 8.1     Indemnity.



      Section 8.1     Lessee shall indemnify, hold harmless and defend each of
the Indemnified Parties from and against any and all claims, demands, actions,
fines, penalties, liabilities, losses, taxes, damages, injuries and expenses
(including, without limitation, reasonable actual attorneys' fees)
(collectively, "Damages") arising from:



           (a)      Any breach of this Agreement by Lessee or any failure of
Lessee to perform its obligations under this Agreement;



           (b)      Any acts of Lessee beyond the scope of its authority under
the Agreement;



           (c)      Any liability incurred by Owner under the Worker Adjustment
and Retraining Notification Act in connection with the employment or termination
of any persons employed at the Property; and



           (d)      Any negligence, willful misconduct or other wrongful acts or
omissions of Lessee, its employees, contractors or agents during the Term.



      Section 8.1.2      Owner shall indemnify, hold harmless and defend Lessee,
its directors, shareholders, officers, employees and agents from and against any
Damages arising from any breach of this Agreement by Owner or any failure of
Owner to perform its obligations under this Agreement.



Section 8.2     Lessee's Insurance Responsibility.



      Section 8.2.1      Lessee shall maintain the following insurance coverages
(on policy forms, with endorsements, in amounts and with deductibles, if
applicable, reasonably acceptable to Owner) at all times during the Term as an
expense of the Property pursuant to the Approved Operating Budget unless
otherwise noted herein:



           (a)      Worker's compensation insurance at no less than statutory
requirements, and employer's liability insurance;





-20-

--------------------------------------------------------------------------------


           (b)      Non-occupational disability insurance when required by law;



           (c)      Commercial general liability insurance including contractual
liability coverage and personal injury coverage with a minimum combined bodily
injury and property damage single limit of One Million Dollars ($1,000,000) per
occurrence and a general aggregate limit of Two Million Dollars ($2,000,000), or
an equal amount of claims made coverage;



           (d)      Employee Dishonesty Coverage in an amount of not less than
One Hundred Thousand Dollars ($100,000) covering all employees of Lessee
handling any money of Owner with respect to the Property with such coverage to
be at Lessee's sole cost and expense;



           (e)      Automobile liability insurance with a minimum combined
bodily injury and property damage single limit of One Million Dollars
($1,000,000) per occurrence and a general aggregate limit of Three Million
Dollars ($3,000,000); and



           (f)      Upon the request of Owner, all risk property and builders'
risk insurance, if applicable, covering fire, casualty and such other hazards as
may be specified by Owner (including insurance against flood, if the Property is
situated in a designated flood zone) in an amount equal to one hundred percent
(100%) of the replacement cost of the Property and including a building upgrade
and municipal ordinance endorsement; provided, that Owner shall be listed as the
insured under any such policy. Such insurance policy or policies shall include
rental or business interruption and extra expense coverage as specified by Owner
and shall provide for such deductibles as approved by Owner but that are, in any
event, not more than Ten Thousand Dollars ($10,000).



      Section 8.2.2     Lessee shall deliver to Owner, not less than three days
prior to the Effective Date, certificates of insurance or other satisfactory
evidence that all required insurance is in full force and effect. At the request
of Owner, copies of all such policies shall be provided to Owner. All the
policies required under Section 8.2.1 shall provide that Owner be given not less
than 30 days advance notice of any proposed cancellation or material change. The
policies required under Subsection 8.2.1 shall name Owner as an additional named
insured. The insurance required to be maintained by Lessee hereunder shall be
the primary insurance in force for the operation of the Property. Any other
insurance that may be procured or maintained by Owner shall be for the sole
benefit of Owner and shall not be accessible to Lessee.



Section 8.3      Approval of Insurance Companies. All insurance required to be
carried by Lessee herein shall be written with companies having a policyholder
and asset rate, as circulated by Best's Insurance Reports, of A-/X or better.



Section 8.4      Additional Insureds. All policies of liability insurance
required to be maintained by Lessee shall include as additional insureds Owner,
Washington Mutual Bank, FA and any and all subsidiaries of Washington Mutual
Bank, FA directly or indirectly owning Owner.



Section 8.5      Lessee's Duties in Case of Loss.





-21-

--------------------------------------------------------------------------------


      Section 8.5.1      Lessee shall notify Owner immediately of any fire or
other damage to any part of the Property, other than minor damage due to
ordinary wear and tear. In the event of any serious damage to any part of the
Property, Lessee shall telephone Owner immediately, and shall arrange for an
insurance adjuster to view the damage before repairs are started. Lessee shall
telephone Owner immediately if any hazardous substances or other contaminants
are released on, about, under or in the vicinity of the Property. Lessee shall
not settle any losses, complete loss reports or adjust losses on behalf of Owner
or meet with any federal, state or local regulatory agency (other than meetings
required under Applicable Laws) without the prior written consent of Owner.



      Section 8.5.2      Lessee shall notify Owner promptly of any personal
injury or property damage occurring to or claimed by any Resident or third party
on or with respect to any part of the Property. Lessee shall forward to Owner
immediately upon receipt copies of any summons, subpoena or other like legal
document served upon Lessee relating to actual or alleged potential liability of
Owner, Lessee or the Property.



Section 8.6      Waiver of Subrogation. Each insurance policy maintained by
Owner or by Lessee with respect to the Property (including all insurance
policies required to be maintained by Lessee under Section 8.2.1) shall contain
a waiver of subrogation clause, or shall name both Owner and Lessee as insured
parties thereunder, so that no insurer shall have any claim over or against
Owner or Lessee, as the case may be, by way of subrogation or otherwise, with
respect to any claims which are insured under any such policy.



ARTICLE IX
RELATIONSHIP OF PARTIES



Section 9.1      Representations and Warranties.



      Section 9.1.1      Lessee's Authority. Lessee represents and warrants that
(a) Lessee has full power, authority and legal right to execute, deliver and
perform this Agreement and (b) the execution, delivery and performance of all or
any portion of this Agreement do not and will not (i) require any consent or
approval from any governmental authority, (ii) violate any provisions of
Applicable Law, or (iii) conflict with, result in a breach of, or constitute a
default under the charter or bylaws of Lessee or any instrument to which Lessee
is a party or by which it or any of its property is bound.



      Section 9.1.2     Qualifications of Lessee. Lessee hereby represents and
warrants to Owner that:



           (a)      Lessee is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and
authorized and qualified to do business in the state where the Property is
located, and possesses and will maintain during the Term at its sole cost and
expense all Licenses and other qualifications required by all Applicable Laws
for Lessee to fulfill its obligations under this Agreement.



           (b)      The execution, delivery and performance of this Agreement
and all certificates, documents and other instruments executed and delivered by
Lessee have been duly and validly authorized by all requisite action of Lessee,
and constitute or will constitute the legal and valid obligations of Lessee,
binding upon Lessee and enforceable in accordance with their respective terms.





-22-

--------------------------------------------------------------------------------


           (c)      Neither the execution of this Agreement, nor the
consummation of the transactions contemplated herein will (i) violate or
conflict with any provision of the articles of incorporation or bylaws of
Lessee, or (ii) violate or conflict with the decree of any court or governmental
body of any jurisdiction applicable to Lessee, or its assets or business. Lessee
is not a party to, subject to, or bound by any agreement or any arbitration
award or judgment, order, writ, injunction, or decree of any court or
governmental body that would prevent Lessee from making or consummating the
transactions contemplated by this Agreement.



           (d)      Lessee is properly staffed to provide the services of Lessee
under this Agreement in a timely and professional manner.



           (e)      Neither Lessee nor any director, officer or employee of
Lessee is at the present time, or at any time during the five (5) years
immediately preceding the Effective Date has been (i) convicted of, or plead
guilty or nolo contendere in connection with, charges that such individual or
entity has violated the federal Anti-Kickback Statute or any other federal or
state healthcare fraud statute, (ii) been excluded from the Medicare, Medicaid,
or any other federal healthcare program or had its right to participate in any
such program terminated, suspended or revoked, (iii) been held civilly liable or
settled civil claims brought by a federal or state governmental agency, office,
department or division for alleged violations of the federal "Stark II" statute,
the federal False Claims Act, or any similar federal or state law in connection
with the provision of healthcare services, or (iv) been the target of an
investigation, inquiry, review or enforcement action by any federal or state
governmental agency, office, division or department in connection with an
alleged violation of the federal Anti-Kickback Statute, Stark II statute, False
Claims Act or any other federal or state healthcare law, statute, rule or
regulation, other than routine licensure matters in the ordinary course of
operating assisted living/Alzheimer's care facilities which have been corrected
or resolved in the ordinary course of business, without the imposition of any
material penalty on Lessee.



      Section 9.1.3     Owner's Authority. Owner represents and warrants that
(a) Owner has full power, authority and legal right to execute, deliver and
perform this Agreement, and (b) the execution, delivery and performance of all
or any portion of this Agreement do not and will not (i) require any consent or
approval from any governmental authority, (ii) violate any provisions of law or
any governmental order, (iii) conflict with, result in a breach of, or
constitute a default under, the charter or bylaws of Owner or any instrument to
which Owner is a party or by which it or any of its property is bound.



      Section 9.1.4      Reliance. Lessee acknowledges and agrees that Owner is
relying upon the representations and warranties set forth in Section 9.1 in
entering into this Agreement.



Section 9.2      Nature of Relationship. In taking any action pursuant to this
Agreement, Lessee shall be acting as a tenant and solely as an independent
contractor, and nothing in this Agreement, express or implied, shall be
construed as creating a partnership, joint venture, employer, employee or
principal-agent relationship between Lessee (or any person employed by Lessee)
and Owner, or any other relationship between the parties hereto, except that of
property owner and tenant/independent contractor.





-23-

--------------------------------------------------------------------------------


Section 9.3      Lessee Not to Pledge Owner's Credit. Lessee shall not pledge
the credit of Owner without Owner's prior written consent. Lessee shall not, in
the name or on behalf of Owner, borrow any money or execute any promissory note,
installment purchase agreement, bill of exchange or other obligation.



Section 9.4      Estoppel Certificate. Lessee, at any time and from time to
time, upon no less than ten (10) days' prior notice from Owner, will execute,
acknowledge and deliver to Owner without charge a statement in writing
certifying that this Agreement is unmodified and in full force and effect (or,
if there have been modifications, that the same is in full force and effect as
modified and stating the modifications), the dates to which the Monthly Rent and
Management Fee have been paid, and stating whether or not, to the best knowledge
of Lessee, Owner and/or Lessee are in default in the performance of this
Agreement and, if so, specifying each such default of which Lessee may have
knowledge, and including such other information as Owner may reasonably request.



Section 9.5      Subordination. Provided Lessee received appropriate
nondisturbance rights and assurances of continued reimbursement of the expenses
incurred by Lessee hereunder, this Agreement shall be subordinate to any present
and future mortgages, deeds of trust and deeds to secure debt affecting all or
any portion of the Property, any present or future leases hereafter affecting
all or substantially all of the Property, or any security interest in Owner, and
all renewals, extensions, modifications, increases, consolidations or
replacements thereof.



Section 9.6      Confidentiality. Owner and Lessee each agree to preserve the
confidentiality of all "Confidential Information" received from the other.
"Confidential Information" means (i) the existence and contents of this
Agreement, and (ii) with respect to either party, any information of a
proprietary or confidential nature relating to the business or the assets of
such party or any of its Affiliates that is not public information known by the
other party prior to the date of this Agreement. Neither party will disclose
Confidential Information of the other party except as may be required by
Applicable Laws or by court order, without the prior written consent of the
other party, provided that either party may disclose such information to its
consultants, accountants and attorneys on an as needed basis.



Section 9.7      Third-Party Reporting. Lessee shall act in accordance with the
Management Standard to prepare and file, or cause to be prepared and filed, when
due, all reports relating to the Property, or any portion thereof, required by
Applicable Laws, other than federal, state and local income, franchise and
similar tax returns required to be filed by or on behalf of Owner.



ARTICLE X
TERMINATION



Section 10.1      Default. Upon the occurrence of a default by Owner or Lessee
of any of its obligations hereunder, the other party shall first notify such
defaulting party in writing of the exact nature of the default and such
defaulting party shall have ten (10) days after receipt of such notice to cure
the default, or, with respect to a default that cannot be completely cured with
the payment of money, such longer period, not to exceed twenty (20) additional
days, as may be reasonably necessary to effect a cure. If such defaulting party
fails to cure such default within such cure period, the other party shall be
entitled to terminate the Agreement in accordance with the provisions of Section
10.2 below and pursue all remedies available at law or in equity.





-24-

--------------------------------------------------------------------------------


Section 10.2      Termination.



      Section 10.2.1     This Agreement may be terminated by Owner:



           (a)      in the event of any default by Lessee which is not cured
within the applicable cure period described in Section 10.1 above;



           (b)      in the event of any sale of the Property on or before the
end of the Term, upon the consummation of such sale;



           (c)      without cause upon thirty (30) days' written notice to
Lessee; or



           (d)      immediately in the event of Lessee's gross negligence, fraud
or loss of a license necessary for operation of the Property.



      Section 10.2.2      This Agreement may be terminated by Lessee:



           (a)      in the event of any default by Owner, which is not cured
within the applicable cure period described in Section 10.1 above; or



           (b)      without cause upon sixty (60) days' written notice to Owner.



      Section 10.2.3      To exercise its option to terminate this Agreement,
the terminating party shall give written notice to the other party which sets
forth the basis for the termination and the applicable cure period, if any.



Section 10.2      Orderly Transition. In the event of any termination of this
Agreement pursuant to the terms hereof, Lessee shall (a) leave at the Property
all files and documents in Lessee's possession relating to all existing and
prospective Residents of the Property and such other files and documents as were
customarily maintained at the Property, and provide copies of any other records
relating to the Property upon Owner's request, (b) cooperate with Owner and any
replacement lessee, manager or purchaser designated by Owner to effect an
orderly transition of the management and operation of the Property (including
but not limited to assisting Owner with retaining the telephone and fax numbers
at the Property), and (c) vacate the Property promptly upon the written request
of Owner once a replacement licensed operator is ready to assume operations or
upon cessation of operations. Additionally, Lessee expressly grants to Owner and
any of its designees or agents, upon any notice of termination or termination b
y Owner, the right of entry onto the Property and the right to negotiate with
and hire any of Lessee's employees at the Property (including but not limited to
the executive director) provided no such entry shall occur (absent a cessation
of operations) until the actual termination date has been fixed, with due regard
for the licensing timeframe for the new manager, and the application for such
new license has been filed with the appropriate agencies. The obligations set
forth in this Section 10.3 shall survive termination of this Agreement. During
any such transition while Lessee is still managing the Property, the Management
Fee shall be paid to Lessee and Lessee shall continue to pay directly or
reimburse itself for the Expense Reimbursement Amounts. Owner shall not be
required to remove any signage at the Property containing trademarks or trade
names of Lessee until ninety (90) days after the effective date of the
termination.





-25-

--------------------------------------------------------------------------------


Section 10.4      Rights Which Survive Termination or Expiration. The
termination of this Agreement shall in no event terminate or prejudice (a) any
right arising out of or accruing in connection with the terms of this Agreement
attributable to events and circumstances occurring prior to termination, or (b)
any rights or obligations specified in this Agreement to survive termination.



ARTICLE XI
GENERAL



Section 11.1     Notices. Any notices relating to this Agreement shall be given
in writing and shall be deemed sufficiently given and served for all purposes
(a) when delivered, if (i) by receipt-confirmed facsimile transmission with the
original subsequently delivered by first class United States Mail or other means
described herein, (ii) in person or (iii) by generally recognized overnight
courier service, or (b) five days after deposit in the United States Mail
certified or registered mail receipt requested, postage prepaid, to the
respective addresses set forth below, or to such other addresses as the parties
may designate from time to time.



LESSEE:
Alterra Healthcare Corporation
10000 Innovation Drive
Milwaukee, Wisconsin 53226
414-918-5403
414-918-5055
Attention: Mark W. Ohlendorf



With a copy to:
Rogers & Hardin LLP
2700 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303



Attention: Miriam J. Dent



OWNER:
c/o Washington Mutual Bank, FA
3200 Southwest Freeway, Suite 2630
Houston, Texas 77027
Attention: Gordon Kovacs



With a copy to:
Heller Ehrman White & McAuliffe LLP
701 Fifth Avenue, Suite 6100
Seattle, Washington 98104
Attn: Brian D. Hulse





-26-

--------------------------------------------------------------------------------


Section 11.2     Entire Agreement. This Agreement, together with all exhibits
and schedules attached, is intended by the parties as the complete and final
expression of their agreement with respect to the subject matter hereof and may
not be contradicted by evidence of any prior or contemporaneous agreement. This
Agreement specifically supersedes any prior written or oral agreements between
the parties with respect to the subject matter hereof. The language in all parts
of this Agreement shall be construed as a whole in accordance with its fair
meaning, and shall not be construed against any party solely by virtue of the
fact that such party or its counsel was primarily responsible for its
preparation.



Section 11.3      Amendments and Waivers. No modification of this Agreement
shall be effective unless set forth in writing, signed by the party against whom
the modification is sought to be enforced. The party benefited by any condition
or obligation may waive it, but any such waiver shall not be enforceable by the
other party unless made in writing and signed by the waiving party.



Section 11.4      Invalidity of Provision. If any provision of this Agreement as
applied to either party or to any circumstance shall be adjudged by an
arbitrator or court of competent jurisdiction to be void or unenforceable for
any reason, the same shall in no way affect (to the maximum extent permissible
by law) any other provision of this Agreement, the application of any such
provision under circumstances different from those adjudicated by the arbitrator
or court, or the validity or enforceability of this Agreement as a whole.



Section 11.5      Governing Law. This Agreement shall be governed by the laws of
the state of Washington without giving effect to the conflict of laws principles
of such state.



Section 11.6      Time. Time is of the essence in the performance of the
parties' respective obligations under this Agreement.



Section 11.7      Assignment. Lessee acknowledges that Lessee is uniquely
qualified to perform its obligations under this Agreement and that Lessee's
experience in managing the Property and other properties in the region in which
the Property is located, and Lessee's experience, expertise and reputation in
the management of senior living facilities generally, are material inducements
to Owner to enter into this Agreement. Lessee shall not assign this Agreement
without Owner's prior written consent, which consent may be arbitrarily
withheld. Owner may assign this Agreement to any person to whom Owner conveys
the Property and upon such assignment Owner shall be released from all
obligations accruing under this Agreement after the date of such Assignment.
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective permitted successors and assigns.



Section 11.8      Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.



Section 11.9     Exculpation. No person or entity other than Owner shall be
liable for any of the obligations of Owner hereunder, and Lessee shall look
solely to Owner's interest in the Property, as well as any rents, profits or
proceeds thereof for the enforcement of any claims against Owner arising
hereunder.





-27-

--------------------------------------------------------------------------------


Section 11.10     Attorneys' Fees. In the event of any arbitration or other
legal or equitable proceeding for enforcement of any of the terms or conditions
of this Agreement, or any alleged disputes, breaches, defaults or
misrepresentations in connection with any provision of this Agreement, the
prevailing party in such proceeding, or the non-dismissing party where the
dismissal occurs other than by reason of a settlement, shall be entitled to
recover its reasonable costs and expenses, including without limitation
reasonable attorneys' fees and costs paid or incurred in good faith at the
arbitration, pre-trial, trial and appellate levels, in any bankruptcy or other
insolvency proceeding, and in enforcing any award or judgment granted pursuant
thereto. The "prevailing party," for purposes of this Agreement, shall be deemed
to be that party which obtains substantially the result sought, whether by
dismissal, award or judgment.



Section 11.11     Further Assurances. Owner and Lessee shall execute such other
documents and perform such other acts as may be reasonably necessary or
desirable to carry out the purposes of this Agreement.



Section 11.12      No Waiver. The failure of either party to insist upon strict
performance of any of the terms and provisions of this Agreement or to exercise
any option, right or remedy herein contained shall not be construed as a waiver
or as a relinquishment for the future of such terms, provisions, options, rights
or remedies and the same shall continue and remain in full force and effect.



Section 11.13      References. The headings used in this Agreement are provided
for convenience only, and this Agreement shall be interpreted without reference
to any headings. The date of this Agreement is for reference purposes only.



Section 11.14      Consent. Unless otherwise expressly provided in this
Agreement, when a provision of this Agreement requires the consent of any party,
such consent shall not be unreasonably withheld, delayed or conditioned. If a
party is determined to have unreasonably withheld, delayed or conditioned its
consent in violation of this Agreement or any applicable law, the other party
shall be entitled, as its sole and exclusive remedy, to recover only the amount
of its actual direct damages, including reasonable attorneys' fees and costs,
and shall not be entitled to recover any punitive or consequential damages,
including, for example and not by way of limitation, any damages or losses
arising from or related to the effect of such unreasonably withheld, delayed or
conditioned consent on the overall operations of Owner or Lessee.



Section 11.15      Owner's Designated Representative. Owner shall have the
right, from time to time, to designate to Lessee, in writing, a person or firm
who shall have the right to grant consents and approvals, sign contracts,
receive reports and notices, and otherwise act in the place and stead of Owner
for all purposes under this Agreement. Lessee shall have the right to rely upon,
and the duty to honor, such designation until the same is revoked in writing by
Owner and delivered to Lessee. No such designation, however, shall constitute
authority for such designated representative to modify Owner's Agreement.



Section 11.16     Waiver of Right to Jury Trial. The parties hereby agree,
knowingly and freely, to waive any right and entitlement to have a dispute
arising pursuant to this Agreement heard before a jury.





-28-

--------------------------------------------------------------------------------


[SIGNATURES ON FOLLOWING PAGE]



-29-

--------------------------------------------------------------------------------


     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.



          



          



     Name:



     Title:







--------------------------------------------------------------------------------


ALTERRA HEALTHCARE CORPORATION

 

By:     

     Name:

     Title:

 





--------------------------------------------------------------------------------


EXHIBIT A



Description of Property







--------------------------------------------------------------------------------


EXHIBIT B

Approved Operating Budget for Year Ending December 31, 2002



--------------------------------------------------------------------------------


EXHIBIT C

Approved Capital Budget for Year Ending December 31, 2002





--------------------------------------------------------------------------------


ANNEX 6

Form of Interim Deficiency Waiver

INTERIM DEFICIENCY WAIVER



 

This Interim Deficiency Waiver (this "Agreement") is made and entered into this
__ day of _______, 200_, by and among Washington Mutual Bank, FA, a federal
association which is the successor by merger to Bank United ("Bank United"), U.
S. Bank National Association f/k/a Firstar Bank Milwaukee, N.A. and AmSouth Bank
(collectively, "Lenders") and Washington Mutual Bank, a federal association
which is successor by merger to Bank United, in its capacity as agent for
Lenders (in such capacity, "Agent") in favor of ALS Holdings, Inc., a Delaware
corporation ("Holdings") and ALS Wisconsin Holdings, Inc., a Delaware
corporation ("Wisconsin Holdings") (Holdings and Wisconsin Holdings collectively
referred to as "Borrowers") and Alterra Healthcare Corporation, a Delaware
corporation formerly known as Alternative Living Services, Inc. ("Guarantor").

RECITALS





A.      Borrowers, Agent and Lenders are parties to an Amended and Restated
Financing and Security Agreement dated February 12, 1999 (as amended to the date
hereof, the "Financing Agreement"), as amended by a First Amendment to Amended
and Restated Financing and Security Agreement dated as of October 29, 1999, a
Second Amendment to Amended and Restated Financing and Security Agreement dated
as of May 10, 2000, and a Third Amendment to Amended and Restated Financing and
Security Agreement dated as of May 31, 2000.



B.      Agent and Lenders are parties to an Agency Agreement dated as of
February 12, 1999 (as amended to the date hereof, the "Agency Agreement"), as
amended by a First Amendment to Agency Agreement dated as of October 29, 1999.



C.      The Credit Facility provided for in the Financing Agreement (the "Credit
Facility") is evidenced by the following (collectively, as amended to the date
hereof, the "Notes"): (i) a Promissory Note dated September 28, 1998 in the
principal amount of $45,000,000 in favor of Bank United as a Lender, as amended
by a First Amendment to Promissory Note dated as of November 18, 1998; (ii) a
Promissory Note dated February 12, 1999 in the principal amount of $20,000,000
in favor of Firstar Bank Milwaukee, N.A. as a Lender; (iii) a Promissory Note
dated February 12, 1999 in the principal amount of $15,000,000 in favor of
AmSouth Bank as a Lender; and (iv) an Additional Borrower Joinder Supplement
dated December 10, 1998 and executed by Borrowers, Guarantor and Agent.



D.      Borrowers' obligations under the Financing Agreement, the Notes and the
documents and instruments related thereto are secured by certain mortgages and
other Security Documents (as defined below) executed by Borrowers and Guarantor.
Under the terms of the Security Documents, Borrowers and Guarantor granted to
Agent for the benefit of Lenders liens on, and security interests in, certain
collateral, including, without limitation, all right, title and interest of
Borrowers and Guarantor in and to all of the Properties (as defined in the
Collateral Disposition Agreement described below).



E.      Guarantor has guaranteed the Credit Facility provided for in the
Financing Agreement pursuant to the terms of the following (collectively, the
"Guaranty"): (i) the Guaranty of Payment Agreement dated September 28, 1998
executed by Guarantor in favor of Agent and Lenders, as amended by a First
Amendment to Guaranty of Payment Agreement dated as of October 29, 1999, a
Suspension, Waiver and Modification Agreement dated as of March 28, 2000, a
Third Amendment to Guaranty of Payment Agreement dated as of May 10, 2000, and a
Fourth Amendment to Guaranty of Payment Agreement dated as of May 31, 2000; and
(ii) certain Guaranties of Performance executed by Guarantor on various dates in
connection with individual Properties.





--------------------------------------------------------------------------------


F.      The Financing Agreement, the Notes, the Guaranty, the Agency Agreement,
the Security Documents, and all other documents, instruments and agreements
evidencing, securing or otherwise relating to the Credit Facility are
collectively referred to as the "Financing Documents."



G.      Borrowers, Guarantor, Lenders and Agent are parties to that certain
Forbearance and Collateral Account Agreement dated as of November 1, 2001 (as
amended to the date hereof, the "Forbearance Agreement") pursuant to which Agent
and Lenders agreed to forbear for a limited time in the exercise of certain
rights and remedies provided to Agent and Lenders under the Financing Documents
on the terms and conditions set forth in the Forbearance Agreement.



H.     Borrowers and Guarantor are in default under the Financing Documents by
virtue, without limitation, of the failure to make payments when due under the
Financing Documents (the "Maturity Default").



I.     Pursuant to that certain Collateral Disposition Agreement dated October
8, 2002, (the "Collateral Disposition Agreement"), Borrowers, Guarantor, Lenders
and Agent agreed that Borrowers and Guarantor would refinance certain of the
Properties and that Borrowers and Guarantor would permit Agent, on behalf of
Lenders, to foreclose Lenders' interests in the Properties and the other
Collateral with the cooperation of Borrowers and Guarantor or, alternatively at
the option of Agent, would provide Agent or any one or more nominees of Agent
with deeds in lieu of foreclosure with respect to some or all of the Properties
and the other Collateral, and Agent and Lenders would release Borrowers and
Guarantor, prior to the Final Interim Deficiency Waiver Date, from recourse
liability for the Allocated Deficiency Waiver Amount applicable to each
Property, as and when each such refinancing or foreclosure occurs or such deed
in lieu is recorded or, subject to the prior approval of Age nt and Lenders
pursuant to the Collateral Disposition Agreement, such Property is sold.



      NOW, THEREFORE, for and in consideration of the foregoing, the sum of Ten
and No/100 Dollars and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:



      1.     Defined Terms. All terms as defined herein shall have the same
meanings as set forth in the Collateral Disposition Agreement.



      2.      Acknowledgement of Delivery. Simultaneously herewith, Borrowers
and Guarantor have executed and delivered to Transferee a Transfer Deed for the
__________ Property (the "__________ Property"), the receipt and sufficiency of
which are hereby acknowledged by Agent and Lenders. [MODIFY FOR FORECLOSURE
SITUATION, THIRD-PARTY SALE SITUATION, AND REFINANCING SITUATION]





-2-

--------------------------------------------------------------------------------


      3.      Waiver and Release of Released Borrowing Parties. Subject to the
exclusions expressly set forth below, Agent and Lenders hereby release
Borrowers, Guarantor and their respective subsidiaries, Affiliates, agents,
contractors, consultants, employees, servants, attorneys, representatives,
officers, trustees, beneficiaries and directors, as well as the respective
heirs, successors, legal representatives, executors, administrators, successors
and assigns of any and all of them (herein collectively referred to as the
"Released Borrowing Parties") as follows: (i) for Borrowers and Guarantor, from
all recourse personal and corporate liability in the amount of the sum of (A)
$_____________, which represents the Allocated Principal Release Amount
applicable to the __________Property plus the Applicable Percentage for such
Property of interest accrued to the date hereof under the Financing Documents,
and (B) the Applicable Percentage for such Property of the aggregate
Non-Principal Amounts, other tha n interest, outstanding as of the date hereof
under the Financing Documents, which amount, collectively, equals the Allocated
Deficiency Waiver Amount for such Property; and (ii) for all Released Borrowing
Parties other than Borrowers and Guarantor, from all liability (including
without limitation personal or corporate, recourse, nonrecourse or otherwise) in
the amount of the Allocated Deficiency Waiver Amount for such Property. In each
case such releases are releases to the extent described above under the
Financing Documents in the amount of the Allocated Deficiency Waiver Amount
applicable to the Property for which Borrowers and Guarantor [delivered the
Transfer Deed referenced in Subsection 2, above] and Agent and Lenders hereby
waive any and all rights to make demand for, or receive payment of, the amount
so released, to the extent of such release. Such release is effective as of the
Recordation Date for such Property. Agent and Lenders agree, upon the request of
Borrowers and Guarantor, to pr ovide a calculation of the amount the
Non-Principal Amounts, other than interest, that have been released under this
Agreement and under any other Interim Deficiency Waivers or the Final Interim
Deficiency Waiver that may have been delivered prior to the date of such request
pursuant to the Collateral Disposition Agreement.



      4.      Exclusions from Release. The foregoing releases and waivers shall
only release Borrowers and Guarantor from recourse personal and corporate
liability for the amounts so released but shall release the Released Borrowing
Parties other than Borrowers and Guarantor completely for the amounts so
released. The nonrecourse obligation of Borrowers and Guarantor for such amounts
secured by the Security Documents shall remain in full force and effect on a
nonrecourse basis except as the same may be reduced by application of the
proceeds of foreclosure sales or other sales of Collateral actually received by
Agent or Lenders. As used in this Agreement, "nonrecourse" means that Borrowers'
and Guarantor's obligations and the claims against Borrowers and Guarantor are
limited solely to Borrowers' and Guarantor's interest in the Collateral, and no
in personam suit to enforce such obligations or in personam judgment may be
sought or obtained against Borrowers or Guarantor for such obligations. Nothing
co ntained in this Agreement will result in the release by Agent or Lenders of
any Collateral for the Credit Facility.



      5.      Revival of Obligations. To the extent any payment made or property
transferred to Agent, any Lender, any Transferee or any third party by a
Borrower or Guarantor or pursuant to a judicial or nonjudicial foreclosure sale
is invalidated, declared to be a preference or fraudulent transfer, set aside or
required to be repaid under any bankruptcy law, other law or equitable
principle, the obligations of Borrowers and Guarantor for repayment of such
amounts (together with interest thereon as provided in the Financing Documents)
will be revived and continue as if such payment or transfer had never been made
by the applicable Borrower or Guarantor and notwithstanding any release of
liability otherwise provided for in this Agreement.

-3-

--------------------------------------------------------------------------------


      6.      Preservation of Liability for Certain Matters. Notwithstanding
anything to the contrary in this Agreement, the foregoing releases and waivers
shall not result in the release of any obligation or liability of Borrowers or
Guarantor for (a) fraud; (b) liability under any Environmental Indemnity
Agreement entered into by Borrowers and Guarantor in connection with any
Property; (c) avoidance of any Transfer Deed as a fraudulent transfer,
preference or otherwise; (d) recovery from Agent, any Lender or Transferee of
payments made pursuant to any Medicare or Medicaid program with respect to any
Property prior to the Recordation Date for such Property or otherwise as a
result of actions of a Borrower or Guarantor; or (e) material losses resulting
from the material untruth of any representation or warranty contained in the
Collateral Disposition Agreement or from the failure of Borrowers or Guarantor
to perform any covenant or agreement made by them in the Collateral Disposition
Agreement, the Deed in Lieu o f Foreclosure Agreement, or in any Deed in Lieu,
which failure is not cured pursuant to Section 9.5 of the Collateral Disposition
Agreement.



      7.      Miscellaneous.



           7.1     Notices.All notices, requests, demands and other
communications with respect hereto shall be given as provided in the Collateral
Disposition Agreement.



           7.2      Jury Trial Waiver.BY EXECUTING THIS AGREEMENT, AGENT,
LENDERS, BORROWERS AND GUARANTOR EACH IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY FINANCING DOCUMENT, THE TRANSACTIONS CONTEMPLATED IN THIS
AGREEMENT AND/OR THE FINANCING DOCUMENTS, THE COLLATERAL DISPOSITION AGREEMENT
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (ORAL OR WRITTEN), OR
ACTIONS OF AGENT, LENDERS, GUARANTOR OR BORROWERS. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR BORROWERS, GUARANTOR, LENDERS AND AGENT TO ENTER INTO THIS
AGREEMENT.



           7.3     Full Force and Effect.The provisions of each Financing
Document, as modified by this Agreement and the Collateral Disposition
Agreement, and the Collateral Disposition Agreement shall remain in full force
and effect, and Borrowers and Guarantor ratify and confirm their obligations
under the Financing Documents as modified by this Agreement and the Collateral
Disposition Agreement and the Collateral Disposition Agreement in all respects.
No failure or delay by Agent, Lenders or Transferee in exercising any power or
right under this Agreement or any Financing Document will operate as a waiver of
such power or right, nor will any single or partial exercise of any power or
right preclude any other or future exercise of such power or right, or the
exercise of any other power or right. Borrowers and Guarantor acknowledge and
agree that there are no defenses, counterclaims or setoffs against any of their
obligations under the Financing Documents. In the event of any incons istency
between the terms of this Agreement and those of the Collateral Disposition
Agreement, the terms of the Collateral Disposition Agreement will control.

-4-

--------------------------------------------------------------------------------


           7.4      No Novation. This Agreement shall not constitute a novation
of any Financing Document.



           7.5      Further Assurances. The parties hereby covenant and agree to
execute and deliver, or cause to be executed and delivered, and to do or make,
or cause to be done or made, upon the reasonable request of any other party, any
and all instruments, papers, deeds, acts or things, supplemental, confirmatory
or otherwise, as reasonably may be required for the purpose of effecting the
terms of this Agreement.



           7.6      Binding Effect.  This Agreement shall bind and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.



           7.7      Counterparts.  This Agreement may be executed by the parties
in one or more counterparts, all of which together shall constitute but one and
the same instrument.



           7.8      Relationship Among Parties. Borrowers and Guarantor on the
one hand and Agent, Lenders and Transferee on the other do not now have, nor
have they ever had, any relationship other than that of borrower, guarantor and
lender. They are not now and have not at any time in the past been partners,
joint venturers or part of any other legal relationship except borrower,
guarantor and lender and no other relationship is established by this Agreement
or the agreements to be entered into pursuant to this Agreement. All parties
have entered into this Agreement of their own free will after extensive
negotiation and with the advice of counsel of their own choosing.



           7.9      No Assumption of Liabilities.  Neither this Agreement nor
any provision hereof shall be deemed to be an assumption by Agent, Lenders,
Transferee or their respective designees of any obligations or liability
relating to or arising out of the Properties or the other Collateral.



           7.10      Legal Expenses.   In the event of any litigation,
arbitration or other legal proceeding relating to the interpretation or
enforcement of this Agreement, the prevailing party or parties shall be entitled
to an award of reasonable attorneys' fees and costs from the other party or
parties, including but not limited to all such fees and costs incurred in
connection with trial court proceedings, appeals, arbitration proceedings,
bankruptcy or other insolvency proceedings and post-judgment collection efforts;
provided, however, that the payment of the costs of and attorneys' fees
associated with any Arbitration initiated under Section 9.5 of the Collateral
Disposition Agreement shall be governed by the provisions of such Section 9.5.



           7.11      Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Washington and any
applicable laws of the United States of America in all respects, including
construction, validity and performance.



           7.12      Notice and Agreement.  Borrowers, Guarantor, Agent and
Lenders hereby take notice of and agree to the following:

-5-

--------------------------------------------------------------------------------


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LEND MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.



[SIGNATURES ON FOLLOWING PAGES]





-6-

--------------------------------------------------------------------------------


WITNESS the following signatures.

BORROWERS:
ALS HOLDINGS, INC.

 

By:           
Name:
Title:



ALS WISCONSIN HOLDINGS, INC.

 

By:            Name:
Title:

 

GUARANTOR: ALTERRA HEALTHCARE CORPORATION

 

By:           
Name:
Title:





--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:
WASHINGTON MUTUAL BANK, FA, as Agent
and as a Lender

 

By:           
Name:
Title:



--------------------------------------------------------------------------------


 

U.S. BANK NATIONAL ASSOCIATION, f/k/a
FIRSTAR BANK MILWAUKEE, N.A., as a
Lender

 

By:           
Name:
Title:



--------------------------------------------------------------------------------


AMSOUTH BANK, as a Lender



 

By:           

Name:
Title:



--------------------------------------------------------------------------------


ANNEX 7

Form of Final Interim Deficiency Waiver



FINAL INTERIM DEFICIENCY WAIVER



 

          This Final Interim Deficiency Waiver (this "Agreement") is made and
entered into this __ day of _______, 200_, by and among Washington Mutual Bank,
FA, a federal association which is the successor by merger to Bank United ("Bank
United"), U.S. Bank National Association f/k/a Firstar Bank Milwaukee, N.A. and
AmSouth Bank (collectively "Lenders") and Washington Mutual Bank, a federal
association which is successor by merger to Bank United, in its capacity as
agent for Lenders (in such capacity, "Agent") in favor of ALS Holdings, Inc., a
Delaware corporation ("Holdings") and ALS Wisconsin Holdings, Inc., a Delaware
corporation ("Wisconsin Holdings") (Holdings and Wisconsin Holdings collectively
referred to as "Borrowers") and Alterra Healthcare Corporation, a Delaware
corporation formerly known as Alternative Living Services, Inc. ("Guarantor").

RECITALS



      A.     Borrowers, Agent and Lenders are parties to an Amended and Restated
Financing and Security Agreement dated February 12, 1999 (as amended to the date
hereof, the "Financing Agreement"), as amended by a First Amendment to Amended
and Restated Financing and Security Agreement dated as of October 29, 1999, a
Second Amendment to Amended and Restated Financing and Security Agreement dated
as of May 10, 2000, and a Third Amendment to Amended and Restated Financing and
Security Agreement dated as of May 31, 2000.



      B.     Agent and Lenders are parties to an Agency Agreement dated as of
February 12, 1999 (as amended to the date hereof, the "Agency Agreement"), as
amended by a First Amendment to Agency Agreement dated as of October 29, 1999.



      C.     The Credit Facility provided for in the Financing Agreement (the
"Credit Facility") is evidenced by the following (collectively, as amended to
the date hereof, the "Notes"): (i) a Promissory Note dated September 28, 1998 in
the principal amount of $45,000,000 in favor of Bank United as a Lender, as
amended by a First Amendment to Promissory Note dated as of November 18, 1998;
(ii) a Promissory Note dated February 12, 1999 in the principal amount of
$20,000,000 in favor of Firstar Bank Milwaukee, N.A. as a Lender; (iii) a
Promissory Note dated February 12, 1999 in the principal amount of $15,000,000
in favor of AmSouth Bank as a Lender; and (iv) an Additional Borrower Joinder
Supplement dated December 10, 1998 and executed by Borrowers, Guarantor and
Agent.



      D.     Borrowers' obligations under the Financing Agreement, the Notes and
the documents and instruments related thereto are secured by certain mortgages
and other Security Documents (as defined below) executed by Borrowers and
Guarantor. Under the terms of the Security Documents, Borrowers and Guarantor
granted to Agent for the benefit of Lenders liens on, and security interests in,
certain collateral, including, without limitation, all right, title and interest
of Borrowers and Guarantor in and to all of the Properties (as defined in the
Collateral Disposition Agreement described below).





--------------------------------------------------------------------------------



      E.      Guarantor has guaranteed the Credit Facility provided for in the
Financing Agreement pursuant to the terms of the following (collectively, the
"Guaranty"): (i) the Guaranty of Payment Agreement dated September 28, 1998
executed by Guarantor in favor of Agent and Lenders, as amended by a First
Amendment to Guaranty of Payment Agreement dated as of October 29, 1999, a
Suspension, Waiver and Modification Agreement dated as of March 28, 2000, a
Third Amendment to Guaranty of Payment Agreement dated as of May 10, 2000, and a
Fourth Amendment to Guaranty of Payment Agreement dated as of May 31, 2000; and
(ii) certain Guaranties of Performance executed by Guarantor on various dates in
connection with individual Properties.



      F.      The Financing Agreement, the Notes, the Guaranty, the Agency
Agreement, the Security Documents, and all other documents, instruments and
agreements evidencing, securing or otherwise relating to the Credit Facility are
collectively referred to as the "Financing Documents."



      G.      Borrowers, Guarantor, Lenders and Agent are parties to that
certain Forbearance and Collateral Account Agreement dated as of November 1,
2001 (as amended to the date hereof, the "Forbearance Agreement") pursuant to
which Agent and Lenders agreed to forbear for a limited time in the exercise of
certain rights and remedies provided to Agent and Lenders under the Financing
Documents on the terms and conditions set forth in the Forbearance Agreement.



      H.     Borrowers and Guarantor are in default under the Financing
Documents by virtue, without limitation, of the failure to make payments when
due under the Financing Documents (the "Maturity Default").



      I.     Pursuant to that certain Collateral Disposition Agreement dated
October 8, 2002, (the "Collateral Disposition Agreement"), Borrowers, Guarantor,
Lenders and Agent agreed that Borrowers and Guarantor would refinance certain of
the Properties and that Borrowers and Guarantor would permit Agent, on behalf of
Lenders, to foreclose Lenders' interests in the Properties and the other
Collateral with the cooperation of Borrowers and Guarantor or, alternatively at
the option of Agent, would provide Agent or any one or more nominees of Agent
with deeds in lieu of foreclosure with respect to some or all of the Properties
and the other Collateral, and Agent and Lenders would release Borrowers and
Guarantor, prior to the Final Interim Deficiency Waiver Date, from recourse
liability for the Allocated Deficiency Waiver Amount applicable to each
Property, as and when each such refinancing or foreclosure occurs or such deed
in lieu is recorded or, subject to the prior approval of Agent and Lenders
pursuant to the Collateral Disposition Agreement, such Property is sold.



      J.     Pursuant to the Collateral Disposition Agreement, Borrowers,
Guarantor, Lenders and Agent agreed that, subject to the terms and conditions
set forth in the Collateral Disposition Agreement, on the Final Interim
Deficiency Waiver Date, Agent and Lenders would deliver this Agreement.



      NOW, THEREFORE, for and in consideration of the foregoing, the sum of Ten
and No/100 Dollars and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:





-2-

--------------------------------------------------------------------------------





      1.      Defined Terms. All terms as defined herein shall have the same
meanings as set forth in the Collateral Disposition Agreement.



      2.      Acknowledgement of Final Interim Deficiency Waiver Date. Agent,
Lenders, Borrowers and Guarantor hereby acknowledge that the date of execution
and delivery of this Agreement is the Final Interim Deficiency Waiver Date.



      3.     Waiver and Release of Released Borrowing Parties. Subject to the
exclusions expressly set forth below, Agent and Lenders hereby release
Borrowers, Guarantor and their respective subsidiaries, Affiliates, agents,
contractors, consultants, employees, servants, attorneys, representatives,
officers, trustees, beneficiaries and directors, as well as the respective
heirs, successors, legal representatives, executors, administrators, successors
and assigns of any and all of them (herein collectively referred to as the
"Released Borrowing Parties") as follows: (i) for Borrowers and Guarantor, from
all recourse personal and corporate liability for all amounts owing under the
Financing Documents other than the sum of Two Million and No/100 Dollars
($2,000,000.00) (such amount, as defined herein and in the Collateral
Disposition Agreement, the "Residual Deficiency Amount"); and (ii) for all
Released Borrowing Parties other than Borrowers and Guarantor, from all
liability (including without limitation personal or corporate, recourse,
nonrecourse or otherwise) for all amounts owing under the Financing Documents
other than the Residual Deficiency Amount. In each case such releases are
releases to the extent described above under the Financing Documents for all
amounts other than the Residual Deficiency Amount and Agent and Lenders hereby
waive any and all rights to make demand for, or receive payment of, the amount
so released, to the extent of such release. Such release is effective as of the
Final Interim Deficiency Waiver Date.



      4.      Exclusions from Release. The foregoing releases and waivers shall
only release Borrowers and Guarantor from recourse personal and corporate
liability for the amounts so released but shall release the Released Borrowing
Parties other than Borrowers and Guarantor completely for the amounts so
released. The nonrecourse obligation of Borrowers and Guarantor for such amounts
secured by the Security Documents shall remain in full force and effect on a
nonrecourse basis except as the same may be reduced by application of the
proceeds of foreclosure sales or other sales of Collateral actually received by
Agent or Lenders. As used in this Agreement, "nonrecourse" means that Borrowers'
and Guarantor's obligations and the claims against Borrowers and Guarantor are
limited solely to Borrowers' and Guarantor's interest in the Collateral, and no
in personam suit to enforce such obligations or in personam judgment may be
sought or obtained against Borrowers or Guarantor for such obligations. Nothing
contained in this Agreement will result in the release by Agent or Lenders of
any Collateral for the Credit Facility.



      5.      Revival of Obligations. To the extent any payment made or property
transferred to Agent, any Lender, any Transferee or any third party by a
Borrower or Guarantor or pursuant to a judicial or nonjudicial foreclosure sale
is invalidated, declared to be a preference or fraudulent transfer, set aside or
required to be repaid under any bankruptcy law, other law or equitable
principle, the obligations of Borrowers and Guarantor for repayment of such
amounts (together with interest thereon as provided in the Financing Documents)
will be revived and continue as if such payment or transfer had never been made
by the applicable Borrower or Guarantor and notwithstanding any release of
liability otherwise provided for in this Agreement.

-3-

--------------------------------------------------------------------------------



      6.      Preservation of Liability for Certain Matters. Notwithstanding
anything to the contrary in this Agreement, the foregoing releases and waivers
shall not result in the release of any obligation or liability of Borrowers or
Guarantor for (a) fraud; (b) liability under any Environmental Indemnity
Agreement entered into by Borrowers and Guarantor in connection with any
Property; (c) avoidance of any Transfer Deed as a fraudulent transfer,
preference or otherwise; (d) recovery from Agent, any Lender or Transferee of
payments made pursuant to any Medicare or Medicaid program with respect to any
Property prior to the Recordation Date for such Property or otherwise as a
result of actions of a Borrower or Guarantor; or (e) material losses resulting
from the material untruth of any representation or warranty contained in the
Collateral Disposition Agreement or from the failure of Borrowers or Guarantor
to perform any covenant or agreement made by them in the Collateral Disposition
Agreement, the Deed in Lieu of Foreclosure Agreement, or in any Deed in Lieu,
which failure is not cured pursuant to Section 9.5 of the Collateral Disposition
Agreement.



      7.      Miscellaneous.



           7.1     Notices. All notices, requests, demands and other
communications with respect hereto shall be given as provided in the Collateral
Disposition Agreement.



           7.2      Jury Trial Waiver. BY EXECUTING THIS AGREEMENT, AGENT,
LENDERS, BORROWERS AND GUARANTOR EACH IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY FINANCING DOCUMENT, THE TRANSACTIONS CONTEMPLATED IN THIS
AGREEMENT AND/OR THE FINANCING DOCUMENTS, THE COLLATERAL DISPOSITION AGREEMENT
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (ORAL OR WRITTEN), OR
ACTIONS OF AGENT, LENDERS, GUARANTOR OR BORROWERS. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR BORROWERS, GUARANTOR, LENDERS AND AGENT TO ENTER INTO THIS
AGREEMENT.



           7.3      Full Force and Effect.The provisions of each Financing
Document, as modified by this Agreement and the Collateral Disposition
Agreement, and the Collateral Disposition Agreement shall remain in full force
and effect, and Borrowers and Guarantor ratify and confirm their obligations
under the Financing Documents as modified by this Agreement and the Collateral
Disposition Agreement and the Collateral Disposition Agreement in all respects.
No failure or delay by Agent, Lenders or Transferee in exercising any power or
right under this Agreement or any Financing Document will operate as a waiver of
such power or right, nor will any single or partial exercise of any power or
right preclude any other or future exercise of such power or right, or the
exercise of any other power or right. Borrowers and Guarantor acknowledge and
agree that there are no defenses, counterclaims or setoffs against any of their
obligations under the Financing Documents. In the event of any inconsistency
between the terms of this Agreement and those of the Collateral Disposition
Agreement, the terms of the Collateral Disposition Agreement will control.



      7.4      No Novation. This Agreement shall not constitute a novation of
any Financing Document.

-4-

--------------------------------------------------------------------------------



      7.5      Further Assurances. The parties hereby covenant and agree to
execute and deliver, or cause to be executed and delivered, and to do or make,
or cause to be done or made, upon the reasonable request of any other party, any
and all instruments, papers, deeds, acts or things, supplemental, confirmatory
or otherwise, as reasonably may be required for the purpose of effecting the
terms of this Agreement.



      7.6      Binding Effect. This Agreement shall bind and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.



      7.7      Counterparts.This Agreement may be executed by the parties in one
or more counterparts, all of which together shall constitute but one and the
same instrument.



      7.8      Relationship Among Parties. Borrowers and Guarantor on the one
hand and Agent, Lenders and Transferee on the other do not now have, nor have
they ever had, any relationship other than that of borrower, guarantor and
lender. They are not now and have not at any time in the past been partners,
joint venturers or part of any other legal relationship except borrower,
guarantor and lender and no other relationship is established by this Agreement
or the agreements to be entered into pursuant to this Agreement. All parties
have entered into this Agreement of their own free will after extensive
negotiation and with the advice of counsel of their own choosing.



      7.9      No Assumption of Liabilities.Neither this Agreement nor any
provision hereof shall be deemed to be an assumption by Agent, Lenders,
Transferee or their respective designees of any obligations or liability
relating to or arising out of the Properties or the other Collateral.



      7.10.      Legal Expenses. In the event of any litigation, arbitration or
other legal proceeding relating to the interpretation or enforcement of this
Agreement, the prevailing party or parties shall be entitled to an award of
reasonable attorneys' fees and costs from the other party or parties, including
but not limited to all such fees and costs incurred in connection with trial
court proceedings, appeals, arbitration proceedings, bankruptcy or other
insolvency proceedings and post-judgment collection efforts; provided, however,
that the payment of the costs of and attorneys' fees associated with any
Arbitration initiated under Section 9.5 of the Collateral Disposition Agreement
shall be governed by the provisions of such Section 9.5.



      7.11      Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Washington and any applicable laws
of the United States of America in all respects, including construction,
validity and performance.



      7.12      Notice and Agreement. Borrowers, Guarantor, Agent and Lenders
hereby take notice of and agree to the following:



ORAL AGREEMENTS OR ORAL COMMITMENTS TO LEND MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.



[SIGNATURES ON FOLLOWING PAGES]


-5-

--------------------------------------------------------------------------------



WITNESS the following signatures.

BORROWERS:
ALS HOLDINGS, INC.



 

By:     

Name:
Title:

ALS WISCONSIN HOLDINGS, INC.

 

By:     

Name:
Title:

 

GUARANTOR:
ALTERRA HEALTHCARE CORPORATION



 

By:     

Name:
Title:



--------------------------------------------------------------------------------



 

 

AGENT AND LENDERS:
WASHINGTON MUTUAL BANK, FA, as Agent
and as a Lender



 

By:     

Name:
Title:



--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, f/k/a
FIRSTAR BANK MILWAUKEE, N.A., as
a Lender



 

By:     

Name:
Title:



--------------------------------------------------------------------------------



AMSOUTH BANK, as a Lender



 

By:     

Name:
Title:



--------------------------------------------------------------------------------


ANNEX 8

Form of Final Deficiency Waiver

Exhibit 10.8








SPACE ABOVE THIS LINE RESERVED FOR CLERK'S USE





Recording requested by and

when recorded return to:

Thompson & Knight L.L.P.
1700 Pacific Avenue, Suite 3300
Dallas, TX 75201
Attention: Christopher White





 

 

Assumption, Extension and Modification Agreement

NOTICES TO RECORDERS:



FLORIDA

     This Assumption, Extension and Modification Agreement extends and modifies
that certain Mortgage, Assignment of Leases and Rents and Security Agreement
recorded in Official Records Book 4218, at Page 0842 of the Public Records of
Escambia County, Florida. The Notes described in this Modification Agreement
were executed and delivered outside of the State of Florida and are secured by
property located both inside and outside of the State of Florida. The value of
the real property located in Florida is $5,300,000 and the value of the real
property located outside the State of Florida is $48,000,000. The percentage
that the value of the Florida real property bears to the value of all mortgaged
property located both inside and outside the State of Florida is 9.797%.
However, the Mortgagee has agreed to limit its recovery from the Florida
property to less than the total amount of the Notes and has chosen the amount to
be secured by Florida property to be $3 ,043,500. Accordingly, upon recordation
hereof documentary stamp taxes are being paid in the amount of $10,653 and
intangibles taxes are being paid in the amount of $6,087.





--------------------------------------------------------------------------------



Assumption, Extension and Modification Agreement



 

     This ASSUMPTION, EXTENSION AND MODIFICATION AGREEMENT dated as of the 26th
day of July, 2002, by and among ALS WEST, INC., a Delaware corporation doing
business in Arizona as AHC West, Inc. (hereinafter called "Borrower"), GUARANTY
BANK (formerly known as Guaranty Federal Bank, F.S.B.), a federal savings bank
(hereinafter called "Lender"), and ALTERRA HEALTHCARE CORPORATION (formerly
known as Alternative Living Services, Inc.), a Delaware corporation (hereinafter
called "Alterra");





W I T N E S S E T H:





     WHEREAS, Borrower, Lender, in its capacity as agent and as a lender, and
Alterra entered into that certain Master Loan Agreement dated as of January 8
1999, as modified by Modification of Master Loan Agreement dated March 15, 2000
and Second Modification of Master Loan Agreement dated May 31, 2000 (hereinafter
called the "Master Loan Agreement");

     WHEREAS, Alterra has executed and delivered to Lender one certain
promissory note (hereinafter called the "Mesa Note") dated December 22, 1997,
payable to the order of Lender in the original principal sum of $2,344,000, with
interest and principal payable as therein provided, a Construction Deed of
Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing (as
modified and amended by Extension and Modification Agreement dated as of January
4, 1999, letter agreement dated March 22, 1999, Modification Agreement dated
March 15, 2000, Fourth Modification Agreement dated May 31, 2000, and Fifth
Extension Agreement dated January 4, 2001, hereinafter called the "Mesa
Mortgage") dated of even date with the Mesa Note, securing the payment of the
Mesa Note, covering certain real and personal property described therein
(hereinafter called the "Mesa Property", the real property forming a part of
which is more particularly described in Exhibit A- 1 attached hereto and
incorporated herein) recorded under File No. 97-0902731, Official Records of
Maricopa County, Arizona, and an Assignment of Leases and Rents ( hereinafter
called the "Mesa Assignment") dated of even date with the Mesa Note, providing a
source of future payment of the Mesa Note, recorded under File No. 97-0902730,
Official Records of Maricopa County, Arizona, reference being here made to the
Mesa Mortgage and the Mesa Assignment and the record thereof for all purposes
(the foregoing documents and all other documents executed by Alterra and/or any
other party or parties evidencing or securing or otherwise in connection with
the loan evidenced by the Mesa Note, being herein collectively called the "Mesa
Loan Documents");



     WHEREAS, Alterra has executed and delivered to Lender one certain
promissory note (hereinafter called the "Peoria Note") dated December 22, 1997,
payable to the order of Lender in the original principal sum of $2,448,000, with
interest and principal payable as therein provided, a Construction Deed of
Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing (as
modified and amended by Extension and Modification Agreement dated as of January
4, 1999, letter agreement dated March 22, 1999, Modification Agreement dated
March 15, 2000, Fourth Modification Agreement dated May 31, 2000, and Fifth
Extension Agreement dated January 4, 2001, hereinafter called the "Peoria
Mortgage") dated of even date with the Peoria Note, securing the payment of the
Peoria Note, covering certain real and personal property described therein
(hereinafter called the "Peoria Property", the real property forming a part of
which is more particularly described in E xhibit A-2 attached hereto and
incorporated herein) recorded under File No. 97-0902732, Official Records of
Maricopa County, Arizona, and an Assignment of Leases and Rents (hereinafter
called the "Peoria Assignment") dated of even date with the Peoria Note,
providing a source of future payment of the Peoria Note, recorded under File No.
97-0902733, reference being here made to the Peoria Mortgage and the Peoria
Assignment and the record thereof for all purposes (the foregoing documents and
all other documents executed by Alterra and/or any other party or parties
evidencing or securing or otherwise in connection with the loan evidenced by the
Peoria Note, being herein collectively called the "Peoria Loan Documents");



-2-

--------------------------------------------------------------------------------




     WHEREAS, Alterra has executed and delivered to Lender one certain
promissory note (hereinafter called the "Pensacola Note") dated January 22,
1998, payable to the order of Lender in the original principal sum of
$2,644,000, with interest and principal payable as therein provided, a Mortgage,
Assignment of Leases and Rents and Security Agreement (as modified and amended
by Extension and Modification Agreement dated as of January 4, 1999, letter
agreement dated March 22, 1999, Modification Agreement dated March 15, 2000,
Fourth Modification Agreement dated May 31, 2000, and Fifth Extension Agreement
dated January 4, 2001, hereinafter called the "Pensacola Mortgage") dated of
even date with the Pensacola Note, securing the payment of the Pensacola Note,
covering certain real and personal property described therein (hereinafter
called the "Pensacola Property", the real property forming a part of which is
more particularly described in Exhibit A-3 attac hed hereto and incorporated
herein) recorded under Instrument 98-454064 in Official Records Book 4218, Page
0842, Public Records of Escambia County, Florida, and an Assignment of Leases
and Rents ( hereinafter called the "Pensacola Assignment") dated of even date
with the Pensacola Note, providing a source of future payment of the Pensacola
Note, recorded under Instrument 98-454065 in Official Records Book 4218, Page
0843, Public Records of Escambia County, Florida, reference being here made to
the Pensacola Mortgage and the Pensacola Assignment and the record thereof for
all purposes (the foregoing documents and all other documents executed by
Alterra and/or any other party or parties evidencing or securing or otherwise in
connection with the loan evidenced by the Pensacola Note, being herein
collectively called the "Pensacola Loan Documents");



     WHEREAS, Alterra has executed and delivered to Lender one certain
promissory note (hereinafter called the "Tucson Note") dated February 5, 1998,
payable to the order of Lender in the original principal sum of $2,112,000, with
interest and principal payable as therein provided, a Construction Deed of
Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing (as
modified and amended by Extension and Modification Agreement dated as of
February 5, 1999, letter agreement dated March 22, 1999, Modification Agreement
dated March 15, 2000, Fourth Modification Agreement dated May 31, 2000, and
Fifth Extension Agreement dated January 4, 2001, hereinafter called the "Tucson
Mortgage") dated of even date with the Tucson Note, securing the payment of the
Tucson Note, covering certain real and personal property described therein
(hereinafter called the "Tucson Property", the real property forming a part of
which is more particularly described in E xhibit A-4 attached hereto and
incorporated herein) recorded in Pima County, Arizona by instrument in Docket
10729, Page 11, and an Assignment of Leases and Rents (hereinafter called the
"Tucson Assignment") dated of even date with the Tucson Note, providing a source
of future payment of the Tucson Note, recorded in Pima County, Arizona by
instrument in Docket 10729, Page 64, reference being here made to the Tucson
Mortgage and the Tucson Assignment and the record thereof for all purposes (the
foregoing documents and all other documents executed by Alterra and/or any other
party or parties evidencing or securing or otherwise in connection with the loan
evidenced by the Tucson Note, being herein collectively called the "Tucson Loan
Documents");





-3-

--------------------------------------------------------------------------------


     WHEREAS, pursuant to the terms of the Master Loan Agreement, Borrower has
executed and delivered to Lender one certain promissory note (hereinafter called
the "Olympia Note") dated January 8, 1999, payable to the order of Lender in the
original principal sum of $4,938,738, with interest and principal payable as
therein provided, a Deed of Trust (with Security Agreement, Fixture Filing and
Assignment of Leases and Rents) ( hereinafter called the "Olympia Mortgage")
dated of even dated with the Olympia Note, covering certain real and personal
property described therein (hereinafter called the "Olympia Property", the real
property forming a part of which is more particularly described in Exhibit A-5
attached hereto and incorporated herein) recorded under File Nos. 3205188,
3205189, 3205190 and 3205191 in Thurston County, Washington, and an Assignment
of Leases and Rents (hereinafter called the "Olympia Assignment") dated of even
date with the O lympia Deed of Trust, providing a source of future payment of
the Olympia Note, recorded under File No. 3205192 in Thurston County,
Washington, reference being here made to the Olympia Mortgage and the Olympia
Assignment and the record thereof for all purposes (the foregoing documents and
all other documents executed by Borrower and/or any other party or parties
evidencing or securing or otherwise in connection with the loan evidenced by the
Olympia Note being herein collectively called the "Olympia Loan Documents");



     WHEREAS, pursuant to the terms of the Master Loan Agreement, Borrower has
executed and delivered to Lender one certain promissory note (hereinafter called
the "Spokane Note") dated January 8, 1999, payable to the order of Lender in the
original principal sum of $4,542,758, with interest and principal payable as
therein provided, a Deed of Trust (with Security Agreement, Fixture Filing and
Assignment of Leases and Rents) (hereinafter called the "Spokane Mortgage")
dated of even date with the Spokane Note, covering certain real and personal
property described therein (hereinafter called the "Spokane Property", the real
property forming a part of which is more particularly described in Exhibit A-6
attached hereto and incorporated herein) recorded under File Nos. 4319410,
4319411, 4319412 and 4319413 in Spokane County, Washington, and an Assignment of
Leases and Rents (hereinafter called the "Spokane Assignment") dated of even
date with the Spo kane Mortgage, providing a source of future payment of the
Spokane Note, recorded under File Nos. 4319414 and 4319415 in Spokane County,
Washington, reference being here made to the Spokane Mortgage and the Spokane
Assignment and the record thereof for all purposes (the foregoing documents and
all other documents executed by Borrower and/or any other party or parties
evidencing or securing or otherwise in connection with the loan evidenced by the
Spokane Note being herein collectively called the "Spokane Loan Documents");



     WHEREAS, pursuant to the terms of the Master Loan Agreement, Borrower has
executed and delivered to Lender one certain promissory note (hereinafter called
the "Puyallup Note") dated January 8, 1999, payable to the order of Lender in
the original principal sum of $4,633,862, with interest and principal payable as
therein provided, a Deed of Trust (with Security Agreement, Fixture Filing and
Assignment of Leases and Rents) (hereinafter called the "Puyallup Mortgage")
dated of even date with the Puyallup Note, securing the payment of the Puyallup
Note, covering certain real and personal property described therein (hereinafter
called the "Puyallup Property", the real property forming a part of which is
more particularly described in Exhibit A-7 attached hereto and incorporated
herein) recorded under Recording Number 9901191056 in Pierce County, Washington,
and an Assignment of Leases and Rents (hereinafter called the "Puyallup
Assignment") dated of even date with the Puyallup Note, providing a source of
future payment of the Puyallup Note, recorded under Recording Number 9901191057
in Pierce County, Washington, reference being here made to the Puyallup Mortgage
and the Puyallup Assignment and the record thereof for all purposes (the
foregoing documents and all other documents executed by Borrower and/or any
other party or parties evidencing or securing or otherwise in connection with
the loan evidenced by the Puyallup Note being herein collectively called the
"Puyallup Loan Documents");





-4-

--------------------------------------------------------------------------------


     WHEREAS, pursuant to the terms of the Master Loan Agreement, Borrower has
executed and delivered to Lender one certain promissory note (hereinafter called
the "Plymouth Note") dated January 8, 1999, payable to the order of Lender in
the original principal sum of $4,880,809, with interest and principal payable as
therein provided, a Mortgage and Security Agreement (and Fixture Financing
Statement) (hereinafter called the "Plymouth Mortgage") dated of even date with
the Plymouth Note, securing the payment of the Plymouth Note, covering certain
real and personal property described therein (hereinafter called the "Plymouth
Property", the real property forming a part of which is more particularly
described in Exhibit A-8 attached hereto and incorporated herein) recorded under
Document No. 1017926, Office of the Registrar of Titles, Hennepin County,
Minnesota, and an Assignment of Leases and Rents (hereinafter called the
"Plymouth Assignment") da ted of even date with the Plymouth Note, providing a
source of future payment of the Plymouth Note, recorded under Document No.
1017926, Office of Registrar of Titles, Hennepin County, Minnesota, reference
being here made to the Plymouth Mortgage and the Plymouth Assignment and the
record thereof for all purposes (the foregoing documents and all other documents
executed by Borrower and/or any other party or parties evidencing or securing or
otherwise in connection with the loan evidenced by the Plymouth Note being
herein collectively called the "Plymouth Loan Documents");



     WHEREAS, pursuant to the terms of the Master Loan Agreement, Borrower has
executed and delivered to Lender one certain promissory note (hereinafter called
the "North Oaks Note") dated January 8, 1999, payable to the order of Lender in
the original principal sum of $4,795,657, with interest and principal payable as
therein provided, a Mortgage and Security Agreement (and Fixture Financing
Statement) (hereinafter called the "North Oaks Mortgage") dated of even date
with the North Oaks Note, securing the payment of the North Oaks Note, covering
certain real and personal property described therein (hereinafter called the
"North Oaks Property", the real property forming a part of which is more
particularly described in Exhibit A-9 attached hereto and incorporated herein)
recorded under Document No. 1528770 in the Registrar of Titles, Ramsey County,
Minnesota, and an Assignment of Leases and Rents (hereinafter called the "North
Oaks Assignment") d ated of even date with the North Oaks Note, providing a
source of future payment of the North Oaks Note, recorded under Document No.
1528770 in the Registrar of Titles, Ramsey County, Minnesota, reference being
here made to the North Oaks Mortgage and the North Oaks Assignment and the
record thereof for all purposes (the foregoing documents and all other documents
executed by Borrower and/or any other party or parties evidencing or securing or
otherwise in connection with the loan evidenced by the North Oaks Note being
herein collectively called the "North Oaks Loan Documents");





-5-

--------------------------------------------------------------------------------


     WHEREAS, pursuant to the terms of the Master Loan Agreement, Borrower has
executed and delivered to Lender one certain promissory note (hereinafter called
the "Eden Prairie Note") dated January 8, 1999, payable to the order of Lender
in the original principal sum of $5,074,914, with interest and principal payable
as therein provided, a Mortgage and Security Agreement (and Fixture Financing
Statement) (hereinafter called the "Eden Prairie Mortgage") dated of even date
with the Eden Prairie Note, securing the payment of the Eden Prairie Note,
covering certain real and personal property described therein (hereinafter
called the "Eden Prairie Property", the real property forming a part of which is
more particularly described in Exhibit A-10 attached hereto and incorporated
herein) recorded under Document No. 7037784, Hennepin County, Minnesota, and an
Assignment of Leases and Rents (hereinafter called the "Eden Prairie
Assignment") dated of even date with the Eden Prairie Mortgage, providing a
source of future payment of the Eden Prairie Note, recorded under Document No.
7037785, Hennepin County, Minnesota, reference being here made to the Eden
Prairie Mortgage and the Eden Prairie Assignment and the record thereof for all
purposes (the foregoing documents and all other documents executed by Borrower
and/or any other party or parties evidencing or securing or otherwise in
connection with the loan evidenced by the Eden Prairie Note being herein
collectively called the "Eden Prairie Loan Documents");



     WHEREAS, pursuant to the terms of the Master Loan Agreement, Borrower has
executed and delivered to Lender one certain promissory note (hereinafter called
the "Salem Note") dated February 23, 1999, payable to the order of Lender in the
original principal sum of $2,084,073, with interest and principal payable as
therein provided, an Open-End Mortgage, Assignment of Rents and Security
Agreement (hereinafter called the "Salem Mortgage") dated of even date with the
Salem Note, securing the payment of the Salem Note, covering certain real and
personal property described therein (hereinafter called the "Salem Property",
the real property forming a part of which is more particularly described in
Exhibit A-11 attached hereto and incorporated herein) recorded in Volume 720,
Page 790, Columbiana County, Ohio, and an Assignment of Leases and Rents
(hereinafter called the "Salem Assignment") dated of even date with the Salem
Note, providing a source of future payment of the Salem Note, in Volume 720,
Page 830, Columbiana County, Ohio, reference being here made to the Salem
Mortgage and the Salem Assignment and the record thereof for all purposes (the
foregoing documents and all other documents executed by Borrower and/or any
other party or parties evidencing or securing or otherwise in connection with
the loan evidenced by the Salem Note being herein collectively called the "Salem
Loan Documents");



     WHEREAS, pursuant to the terms of the Master Loan Agreement, Borrower has
executed and delivered to Lender one certain promissory note (hereinafter called
the "Portage Note") dated February 19, 1999, payable to the order of Lender in
the original principal sum of $2,966,706, with interest and principal payable as
therein provided, a Mortgage, Assignment of Leases and Rents, Security Agreement
and Financing Statement (hereinafter called the "Portage Mortgage") dated of
even date with the Portage Note, securing the payment of the Portage Note,
covering certain real and personal property described therein (hereinafter
called the "Portage Property", the real property forming a part of which is more
particularly described in Exhibit A-12 attached hereto and incorporated herein)
recorded under File No. 1999-007160, Porter County, Indiana, and an Assignment
of Leases and Rents (hereinafter called the "Portage Assignment") dated of even
date with th e Portage Note, providing a source of future payment of the Portage
Note, under File No. 1999-007161, Porter County, Indiana, reference being here
made to the Portage Mortgage and the Portage Assignment and the record thereof
for all purposes (the foregoing documents and all other documents executed by
Borrower and/or any other party or parties evidencing or securing or otherwise
in connection with the loan evidenced by the Portage Note being herein
collectively called the "Portage Loan Documents");





-6-

--------------------------------------------------------------------------------


     WHEREAS, pursuant to the terms of the Master Loan Agreement, Borrower has
executed and delivered to Lender one certain promissory note (hereinafter called
the "Merrillville Note") dated February 19, 1999, payable to the order of Lender
in the original principal sum of $3,126,422, with interest and principal payable
as therein provided, a Mortgage, Assignment of Leases and Rents, Security
Agreement and Financing Statement (hereinafter called the "Merrillville
Mortgage") dated of even date with the Merrillville Note, securing the payment
of the Merrillville Note, covering certain real and personal property described
therein (hereinafter called the "Merrillville Property", the real property
forming a part of which is more particularly described in Exhibit A-13 attached
hereto and incorporated herein) recorded under File No. 99020714, Lake County,
Indiana, and an Assignment of Leases and Rents (hereinafter called the
"Merrillville Assignment") d ated of even date with the Merrillville Note,
providing a source of future payment of the Merrillville Note, under File No.
99020715, Lake County, Indiana, reference being here made to the Merrillville
Mortgage and the Merrillville Assignment and the record thereof for all purposes
(the foregoing documents and all other documents executed by Borrower and/or any
other party or parties evidencing or securing or otherwise in connection with
the loan evidenced by the Merrillville Note being herein collectively called the
"Merrillville Loan Documents");



     WHEREAS, pursuant to the terms of the Master Loan Agreement, Borrower has
executed and delivered to Lender one certain promissory note (hereinafter called
the "Richmond Note") dated February 19, 1999, payable to the order of Lender in
the original principal sum of $3,002,792, with interest and principal payable as
therein provided, a Mortgage, Assignment of Leases and Rents, Security Agreement
and Financing Statement (hereinafter called the "Richmond Mortgage") dated of
even date with the Richmond Note, securing the payment of the Richmond Note,
covering certain real and personal property described therein (hereinafter
called the "Richmond Property", the real property forming a part of which is
more particularly described in Exhibit A-14 attached hereto and incorporated
herein) recorded under Instrument 1999002717, Wayne County, Indiana, and an
Assignment of Leases and Rents (hereinafter called the "Richmond Assignment")
dated of even date w ith the Richmond Note, providing a source of future payment
of the Richmond Note, under Instrument 1999002718, Wayne County, Indiana,
reference being here made to the Richmond Mortgage and the Richmond Assignment
and the record thereof for all purposes (the foregoing documents and all other
documents executed by Borrower and/or any other party or parties evidencing or
securing or otherwise in connection with the loan evidenced by the Richmond Note
being herein collectively called the "Richmond Loan Documents");



     WHEREAS, pursuant to the terms of the Master Loan Agreement, Borrower has
executed and delivered to Lender one certain promissory note (hereinafter called
the "Austintown Note") dated March 26, 1999, payable to the order of Lender in
the original principal sum of $2,555,726, with interest and principal payable as
therein provided, an Open-End Mortgage, Assignment of Rents and Security
Agreement (hereinafter called the "Austintown Mortgage") dated of even date with
the Austintown Note, securing the payment of the Austintown Note, covering
certain real and personal property described therein (hereinafter called the
"Austintown Property", the real property forming a part of which is more
particularly described in Exhibit A-15 attached hereto and incorporated herein)
recorded in Volume 4111, Page 76, under File No. 9900013032, Mahoning County,
Ohio, and an Assignment of Leases and Rents (hereinafter called the "Austintown
Assignment") dated of e ven date with the Austintown Note, providing a source of
future payment of the Austintown Note, in Volume 4111, Page 116, under File No.
9900013033, Mahoning County, Ohio, reference being here made to the Austintown
Mortgage and the Austintown Assignment and the record thereof for all purposes
(the foregoing documents and all other documents executed by Borrower and/or any
other party or parties evidencing or securing or otherwise in connection with
the loan evidenced by the Austintown Note being herein collectively called the
"Austintown Loan Documents");





-7-

--------------------------------------------------------------------------------


     WHEREAS, pursuant to the terms of the Master Loan Agreement, Borrower has
executed and delivered to Lender one certain promissory note (hereinafter called
the "Columbus Note") dated March 26, 1999, payable to the order of Lender in the
original principal sum of $2,729,703, with interest and principal payable as
therein provided, an Open-End Mortgage, Assignment of Rents and Security
Agreement (hereinafter called the "Columbus Mortgage") dated of even date with
the Columbus Note, securing the payment of the Columbus Note, covering certain
real and personal property described therein (hereinafter called the "Columbus
Property", the real property forming a part of which is more particularly
described in Exhibit A-16 attached hereto and incorporated herein) recorded
under Instrument 199904020082584, Franklin County, Ohio, and an Assignment of
Leases and Rents (hereinafter called the "Columbus Assignment") dated of even
date with the Columbus Not e, providing a source of future payment of the
Columbus Note, under Instrument 199904020082588, Franklin County, Ohio,
reference being here made to the Columbus Mortgage and the Columbus Assignment
and the record thereof for all purposes (the foregoing documents and all other
documents executed by Borrower and/or any other party or parties evidencing or
securing or otherwise in connection with the loan evidenced by the Columbus Note
being herein collectively called the "Columbus Loan Documents");



     WHEREAS, pursuant to the terms of the Master Loan Agreement, Borrower has
executed and delivered to Lender one certain promissory note (hereinafter called
the "Middletown Note") dated March 26, 1999, payable to the order of Lender in
the original principal sum of $2,314,985, with interest and principal payable as
therein provided, a Open-End Mortgage, Assignment of Rents and Security
Agreement (hereinafter called the "Middletown Mortgage") dated of even date with
the Middletown Note, securing the payment of the Middletown Note, covering
certain real and personal property described therein (hereinafter called the
"Middletown Property", the real property forming a part of which is more
particularly described in Exhibit A-17 attached hereto and incorporated herein)
recorded in OR Book 6346, Page 1754, Butler County, Ohio, under File No.
990002704, and an Assignment of Leases and Rents (hereinafter called the
"Middletown Assignment") dated of ev en date with the Middletown Note, providing
a source of future payment of the Middletown Note, in OR Book 6346, Page 1794,
Butler County, Ohio, under File No. 9900026705, reference being here made to the
Middletown Mortgage and the Middletown Assignment and the record thereof for all
purposes (the foregoing documents and all other documents executed by Borrower
and/or any other party or parties evidencing or securing or otherwise in
connection with the loan evidenced by the Middletown Note being herein
collectively called the "Middletown Loan Documents");





-8-

--------------------------------------------------------------------------------


     WHEREAS, the Sterling House Mortgages provide that the indebtedness secured
thereby may, at the option of the holder thereof, be accelerated if Alterra
sells or conveys any or all of the Sterling House Mortgaged Properties without
the consent of Lender;



     WHEREAS, Lender has been requested to consent to the conveyance of the
Sterling House Mortgaged Properties to Borrower and Lender is willing so to
consent upon compliance with the terms and provisions of this Agreement;



WHEREAS, one or more of the Notes is currently due and payable;



     WHEREAS, Borrower has requested that Lender extend the term of the Notes to
June 30, 2004, and otherwise modify certain terms of the Loan Documents, and
Lender is willing to do so on the terms and conditions herein set forth;



     WHEREAS, Alterra has executed and delivered to Lender a Guaranty (herein
collectively called the "Guaranties") with respect to each Project Loan;



     WHEREAS, Lender is the owner and holder of the Notes and the Borrower is
the owner of the legal and equitable title to the Mortgaged Properties;



     NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:



Definitions. As used herein, the following terms shall have the meanings
assigned to them below:



"Alterra Leases": The lease agreements between ALS West and Alterra of even date
herewith with respect to the Sterling House Mortgaged Properties.



"Assignment" or "Assignments": Individually or collectively (as applicable), the
Mesa Assignment, Peoria Assignment, Pensacola Assignment, Tucson Assignment,
Olympia Assignment, Spokane Assignment, Puyallup Assignment, Plymouth
Assignment, North Oaks Assignment, Eden Prairie Assignment, Salem Assignment,
Portage Assignment, Merrillville Assignment, Richmond Assignment, Austintown
Assignment, Columbus Assignment and Middletown Assignment.



"Benefits": All existing 401(k) employee benefits, dental health insurance
benefits, general health insurance benefits and other similar benefits paid by
the Borrower with respect to employees of the Projects.



"Collateral Assignment": A Collateral Assignment of even date herewith made by
Borrower and Alterra in favor of Lender in connection with the Sterling House
Mortgaged Properties.







-9-

--------------------------------------------------------------------------------




"Confirmation Date": The date of confirmation of a bankruptcy plan of
reorganization with respect to Alterra.



"Corporate Allocations": Expenses, if any, related to the Projects which are
incurred on a corporate wide basis by Alterra and allocated to the Borrower
(including, without limitation malpractice insurance, liability insurance,
property insurance and advertising costs and expenses), which expenses are, in
any case, allocable to the Projects, directly or on a per bed basis, and which
expenses and allocations are otherwise acceptable to the Lender.



"Credit Card Expenses": With respect to any Project, expenses relating to the
day to day operation of the Project, which expenses are charged by the local
on-site administrator or staff of the Project on the credit card provided to it
by Borrower.



"Depository": Wells Fargo Bank, Wisconsin, N.A.



"Eligible Account": A separate and identifiable account from all other funds
held by the holding institution that is an account or accounts maintained with
an Eligible Institution.



"Eligible Institution". A depository institution or trust company, insured by
the Federal Deposit Insurance Corporation, having a combined capital and surplus
of at least $50,000,000.00.



"Leased Mortgaged Property" or "Leased Mortgaged Properties": Individually or
collectively (as applicable), the Austintown Mortgaged Property, Portage
Mortgaged Property and Richmond Mortgaged Property.



"Loan Agreement" or "Loan Agreements": Individually or collectively (as
applicable), the Mesa Loan Agreement, Peoria Loan Agreement, Pensacola Loan
Agreement, Tucson Loan Agreement, Olympia Loan Agreement, Spokane Loan
Agreement, Puyallup Loan Agreement, Plymouth Loan Agreement, North Oaks Loan
Agreement, Eden Prairie Loan Agreement, Salem Loan Agreement, Portage Loan
Agreement, Merrillville Loan Agreement, Richmond Loan Agreement, Austintown Loan
Agreement, Columbus Loan Agreement and Middletown Loan Agreement.



"Loan Documents": Individually or collectively (as applicable), the Master Loan
Agreement, Mesa Loan Documents, Peoria Loan Documents, Pensacola Loan Documents,
Tucson Loan Documents, Olympia Loan Documents, Spokane Loan Documents, Puyallup
Loan Documents, Plymouth Loan Documents, North Oaks Loan Documents, Eden Prairie
Loan Documents, Salem Loan Documents, Portage Loan Documents, Merrillville Loan
Documents, Richmond Loan Documents, Austintown Loan Documents, Columbus Loan
Documents and Middletown Loan Documents.



"Lock-Box": The post office lockbox of Borrower at Regulus.







-10-

--------------------------------------------------------------------------------




"Lock-Box Agreement": A Lock-Box Agreement between Borrower, Lender, Depository
and Regulus.



"Monthly Reserve Deposit": An amount equal to the following:



Number of units in the Projects x $300




12





"Mortgage" or "Mortgages": Individually or collectively (as applicable), the

Mesa Mortgage, Peoria Mortgage, Pensacola Mortgage, Tucson Mortgage, Olympia
Mortgage, Spokane Mortgage, Puyallup Mortgage, Plymouth Mortgage, North Oaks
Mortgage, Eden Prairie Mortgage, Salem Mortgage, Portage Mortgage, Merrillville
Mortgage, Richmond Mortgage, Austintown Mortgage, Columbus Mortgage and
Middletown Mortgage.



"Mortgaged Property" or "Mortgaged Properties": Individually or collectively (as
applicable), the Mesa Property, Peoria Property, Pensacola Property, Tucson
Property, Olympia Property, Spokane Property, Puyallup Property, Plymouth
Property, North Oaks Property, Eden Prairie Property, Salem Property, Portage
Property, Merrillville Property, Richmond Property, Austintown Property,
Columbus Property and Middletown Property.



"Note" or "Notes": Individually or collectively (as applicable), the Mesa Note,
Peoria Note, Pensacola Note, Tucson Note, Olympia Note, Spokane Note, Puyallup
Note, Plymouth Note, North Oaks Note, Eden Prairie Note, Salem Note, Portage
Note, Merrillville Note, Richmond Note, Austintown Note, Columbus Note and
Middletown Note.



"Operating Expenses": With respect to any period, all reasonably incurred and
documented operating expenses incurred by the Borrower in connection with the
operation of the Projects, determined on a cash basis, including but not limited
to the following expenses:



(i)     salaries, wages, benefits and payroll taxes;



(ii)     insurance premiums (unless paid in escrow to Lender);



(iii)     fees and expenses of lawyers and accountants and other unaffiliated
professional fees incurred in the ordinary course of business in connection with
the normal day to day operation of the Projects;



(iv)     fees, costs and expenses in connection with the day to day repair and
maintenance of the Projects (excluding any capital expenditures (as defined by
GAAP)); and



(vi)     all Credit Card Expenses, if any, related to the Projects, and all
Corporate Allocations related to the day to day operation of the Projects, in
each case, which have already been incurred, advanced and/or paid by the
Borrower.



The term "Operating Expenses" specifically excludes management fees.







-11-

--------------------------------------------------------------------------------




"Payment Event of Default": An Event of Default which arises as a result of the
failure to pay a sum of money.



"Pledge Agreement": A Pledge Agreement of even date herewith made by Borrower in
favor of Lender.



"Project Loan" or "Project Loans": Individually or collectively (as applicable),
the loans evidenced by the Notes.



"Regulus": Regulus West LLC.



"Remittances": All funds, items, instruments, investments, securities and other
things of value at any time, paid, deposited, credited or held in, or in transit
to, the Lock-Box.



"Rents": All rents, revenues, income and proceeds due from residents of the
Projects for using, occupying or otherwise enjoying the Projects.



"Replacements": The costs of any repairs, improvements, equipment, alterations,
additions, changes, replacements and other items which, under GAAP, are properly
classified as capital expenditures or capital improvements by the Borrower's
auditors, but excluding (i) costs of routine maintenance to a Project; (ii) the
costs of salaries, benefits and administrative expenses related to the
employment of (A) officers and executives of Borrower, and of employees of
Borrower above the level of building manager, and (B) employees of Borrower at
or below the level of building manager, except in the case of those costs which
Borrower can demonstrate to Lender's satisfaction to be properly allocable to
the work performed by such employees in connection with Replacements; (iii) the
cost of any items for which Borrower is reimbursed by insurance or otherwise;
and (iv) the cost of any landscaping work to a Project.



"Restricted Account": An Eligible Account to be established and maintained with
Depository.



"Restructure Documents": This Agreement, the Lock-Box Agreement, Pledge
Agreement, Stock Pledge Agreement, Sterling House Guaranty, Security Agreement,
Collateral Assignment, Subordination of Management Agreement and Subordination
and Attornment Agreement.



"Security Agreement": A Security Agreement of even date herewith made by
Borrower and Alterra in favor of Lender in connection with the Sterling House
Mortgaged Properties.



"Sterling House Assignment" or "Sterling House Assignments": Individually or
collectively (as applicable), the Mesa Assignment, Peoria Assignment, Pensacola
Assignment and Tucson Assignment.







-12-

--------------------------------------------------------------------------------




"Sterling House Guaranty": A Guaranty of even date herewith made by Alterra with
respect to the Sterling House Notes.



"Sterling House Loan Documents": Individually or collectively (as applicable),
the Mesa Loan Documents, Peoria Loan Documents, Pensacola Loan Documents and
Tucson Loan Documents.



"Sterling House Mortgage" or "Sterling House Mortgages": Individually or
collectively (as applicable), the Mesa Mortgage,, Peoria Mortgage, Pensacola
Mortgage and Tucson Mortgage.



"Sterling House Mortgaged Property" or "Sterling House Mortgaged Properties":
Individually or collectively (as applicable), the Mesa Mortgaged Property,
Peoria Mortgaged Property, Pensacola Mortgaged Property and Tucson Mortgaged
Property.



"Sterling House Note" or "Sterling House Notes": Individually or collectively
(as applicable), the Mesa Note, Peoria Note, Pensacola Note and Tucson Note.



"Stock Pledge Agreement": A Stock Pledge Agreement of even date herewith made by
Alterra in favor of Lender.



"Straight-Line Payment": An amount equal to the following:



Total outstanding principal balances of the Notes divided by 20


12





"Subordination and Attornment Agreement": A Subordination and Attornment
Agreement of even date herewith made by Alterra in favor of Lender with respect
to the Sterling House Mortgaged Properties.



"Subordination of Management Agreement": A Subordination of Management Agreement
of even date herewith made by Alterra in favor of Lender.



"Third Party Leases": The lease agreements between Borrower and Sterling Cottage
of Austintown LLC, Sterling House of Portage LLC and Sterling House of Richmond
LLC with respect to the Austintown Mortgaged Property, Portage Mortgaged
Property and Richmond Mortgaged Property, respectively.



Capitalized terms not otherwise defined herein have the meaning assigned such
terms in the Master Loan Agreement, as modified by this Agreement.



Consent to Conveyance. Lender hereby consents to the above described conveyance
of the Sterling House Mortgaged Properties and waives its option to accelerate
as provided in the Sterling House Mortgages, without prejudice to its rights
with respect to any future conveyance of said property or any interest therein.





-13-

--------------------------------------------------------------------------------






Assumption. Borrower hereby assumes and promises to pay according to the terms
thereof all principal and interest now remaining unpaid on the Sterling House
Notes and also assumes and promises to keep and perform all other covenants and
obligations in the Sterling House Notes to be performed by the maker thereof, in
the Sterling House Mortgages to be performed by the grantor thereof and in the
Sterling House Assignments to be performed by the assignor thereof and all other
obligations of the maker of the Sterling House Notes under any and all other
Sterling House Loan Documents as any of the foregoing may be modified as
provided herein.



Extension Fee; Exit Fee. In consideration for the agreements made herein,
Borrower will pay to Lender an extension fee in the amount of $822,864, payable
as follows: (i) one-half ($411,432) contemporaneously with the execution of this
Agreement, and (ii) one-half ($411,432) on the earlier to occur of (x) June 30,
2003 or (y) the date the Project Loans are paid in full. At the time of payment
in full of each Project Loan and prior to release of the Mortgage related to the
Project Loan, Borrower shall pay Lender an exit fee in the amount set forth on
Schedule I attached hereto and made a part hereof.



Maturity Date Extension. The maturity date of each of the Notes is hereby
extended to June 30, 2004. The liens, security interests, assignments and other
rights evidenced by the Loan Documents are hereby renewed and extended to secure
payment of the Notes as extended hereby.



Modifications of Notes.



(a)     Interest. Notwithstanding anything to the contrary contained in the
Notes or any of the other Loan Documents, interest shall accrue on each of the
Notes, prior to default, at the Commercial Based Rate. Interest may no longer
accrue on the Notes at the LIBOR Adjusted Rate.



(b)     Principal Amortization. Notwithstanding anything to the contrary
contained in the Notes or any of the other Loan Documents, commencing on the
first day of each month after the execution of this Agreement and on the first
day of each month thereafter, Borrower will make a payment to Lender equal to
the greater of (i) $50,000 or (ii) 100% of Cash Flow up to $100,000 plus 50% of
Cash Flow above $100,000; provided, however, the monthly principal payment shall
not exceed $183,000. Each such payment shall be applied as follows:



(1)     50% to reduce the outstanding principal balance of the Eden Prairie
Note, 30% to reduce the outstanding principal balance of the Merrillville Note
and 20% to reduce the outstanding principal balance of the Middletown Note, or
in such other order as shall be mutually agreed upon in writing by Borrower and
Lender; and



(2)     upon payment in full of the Eden Prairie Note, Merrillville Note and
Middletown Note, to reduce the principal balances of the other Notes in such
order as Lender shall determine at its sole discretion.



Each such principal payment shall be in addition to interest due on each such
dates. The Cash Flow used to make the above payment calculation shall be the
Cash Flow for the month which is two (2) months prior to the payment date. By
example, the amount of Cash Flow used to calculate the payment due on October 1,
2002, will be that for the month of August 2002, with respect to which operating
statements are to have been submitted to Lender by September 15, 2002, it being
agreed that operating statements for each month will be submitted to Lender by
the 15th day of the next month.







-14-

--------------------------------------------------------------------------------




(c)     Principal Amortization During Extension Period. Notwithstanding anything
to the contrary contained in the Notes or any of the other Loan Documents, on
the first day of each month during the Extension Period, Borrower will make a
payment to Lender equal to the greater of (i) the Straight-Line Payment or (ii)
Cash Flow (for the month which is two (2) months prior to the payment date). The
payment shall be applied to reduce the principal balances of the Notes in such
order as Lender shall determine in its sole discretion. Each such principal
payment shall be in addition to interest due on each such dates.



Master Loan Agreement. The Master Loan Agreement is modified as follows:



(a)     The defined term "Loan Documents" includes, without limitation, the
Sterling House Loan Documents.



(b)     The defined term "Mortgage" includes, without limitation, the Sterling
House Mortgages.



(c)     The defined term "Notes" includes, without limitation, the Sterling
House Notes.



(d)     The defined term "Project" and "Projects" includes, without limitation,
each assisted living facility, individually and collectively, located on the
Sterling House Mortgaged Properties.



(e)     The defined term "Project Loan" includes, without limitation, each of
the loans evidenced by the Sterling House Notes.



(f)     The defined term "Project Loan Documents" includes, without limitation,
the Loan Documents executed in connection with a particular Project Loan related
to the Sterling House Notes.



(g)     The defined term "Security Documents" includes, without limitation, the
Sterling House Loan Documents.



(h)     The following definitions replace in their entirety the corresponding
definitions in Section 1.1 or are added to Section 1.1, as the case may be:



"Cash Flow" means the gross income received from the operation of all of the
Projects (whether received by Borrower or a Lessee) for the period in question,
less expenses [including, without limitation, interest, but not principal, on
the Project Loans and any deposits to the Insurance Account or other escrow
account to the extent such deposits exceed the expense account for such period
(it being Borrower's obligation to advise Agent of any such excess)] incurred
and/or paid in connection with the operation and maintenance of the Projects
that are allocable to such period based upon an assumed management fee of six
percent (6%) and annual capital expenditures of $300 per unit.







-15-

--------------------------------------------------------------------------------




     "Commercial Based Rate" means (i) prior to the Extension Period, two
percent (2%) per annum in excess of the Base Rate, and (ii) during the Extension
Period, two and one-half percent (2.5%) per annum in excess of the Base Rate, it
being agreed that the Commercial Based Rate may increase or decrease, as the
case may be, from time to time as of the effective date of each change in the
Base Rate. In no event shall the Commercial Based Rate be less than seven
percent (7%) prior to the Extension Period or seven and one-half (7.5%) during
the Extension Period.



     "Extension Debt Coverage Ratio" means a ratio, the first number of which is
the Net Operating Income from the Projects for the applicable three (3) calendar
months and the second number of which is three (3) times the constant monthly
payment sufficient to fully amortize the outstanding principal balances of the
Project Loans at the time of determination in equal installments over a 20-year
period using a rate of interest equal to the Treasury Note Rate (10-year) plus
two and one-half percent (2.5%).



     "Extension Period" means the twelve (12) month period commencing on July 1,
2004 and ending on June 30, 2005.



     "Late Payment Rate" means, at the time in question, four percent per annum
(4%) in excess of the Commercial Based Rate then in effect. The Late Payment
Rate shall never exceed the Highest Lawful Rate. Any reference in the Loan
Documents to the "Default Rate" is a reference to the Late Payment Rate.



     "Modification Agreement" means the Assumption, Extension and Modification
Agreement dated July 26, 2002 by and among Borrower, Company and Agent.



     "Net Operating Income" means the gross income received by Borrower from the
operation of a Project for the period in question, less expenses incurred and/or
paid in connection with the operation and maintenance of the Project that are
allocable to such period (based upon an assumed management fee of six percent
(6%) and annual capital expenditures equal to $300 per unit), computed without
regard to and before reduction of depreciation, amortization or debt service,
but otherwise in accordance with GAAP.



     "Net Proceeds" means the gross proceeds received by Borrower upon a sale or
refinance of a Project less payment of the related Project Loan and reasonable
and customary closing costs.



     "Portfolio Debt Coverage Ratio" means a ratio, the first number of which is
the Net Operating Income from the Projects for the applicable three (3) calendar
months and the second number of which is three (3) times the constant monthly
payment sufficient to fully amortize the outstanding principal balances of the
Project Loans at the time of determination in equal installments over a 25-year
period using a rate of interest equal to the Treasury Note Rate (10-year) plus
two and one-half percent (2.5%).







-16-

--------------------------------------------------------------------------------




     "Project Loan Maturity Date" means June 30, 2004.



     "Release Debt Coverage Ratio" means a ratio, the first number of which is
the Net Operating Income from the Projects for the applicable three (3) calendar
months and the second number of which is three (3) times the constant monthly
payment sufficient to fully amortize the outstanding principal balances of the
Project Loans at the time of determination in equal installments over (i) prior
to the Extension Period, a 25-year period, or (ii) during the Extension Period,
a 20 year period, using a rate of interest equal to the Treasury Note Rate
(10-year) plus two and one-half percent (2.5%).



(i)     Section 2.1 is deleted in its entirety and the following is substituted
in lieu thereof:



Section 2.1     Commitments to Lend. Subject to the terms and conditions hereof,
the Lenders have made loans to Borrower in the current principal amount of
$54,857,594.00 in the aggregate (the "Loan") to fund the costs of financing
assisted living facilities (each such facility being referred to herein as a
"Project" and collectively as the "Projects"). The Loan funds allocated to
finance a particular Project and the loan of such allocated funds by Lenders
with respect to that Project are referred to herein as a "Project Loan". Amounts
borrowed and repaid hereunder may not be reborrowed hereunder. Borrower may not
request and Lenders have no obligation to make further Advances of the Loan.



(j)     Section 2.7 is deleted in its entirety and the following is substituted
in lieu thereof:



Section 2.7     Extension of Project Loan Maturity Date. With respect to a
Project Loan, Borrower shall have the right and option to extend the Project
Loan Maturity Date for such Project Loan to a date ending upon the expiration of
the Extension Period, such extension being subject to the conditions that:



(a)     Borrower shall have notified Agent in writing of its exercise of such
extension at least thirty (30) days prior to the Project Loan Maturity Date;



(b)     on the date of such written notice and on the date of commencement of
the Extension Period, there shall exist no Default or Event of Default;



(c)     such written notice given pursuant to clause (a) above shall be
accompanied by a fee in the amount of one percent (1.0%) of the stated principal
amount of the Project Loan;



(d)     at or before the commencement of the Extension Period, Borrower shall
deliver to Lender evidence satisfactory to Lender that the operation of the
Projects has achieved an Extension Debt Coverage Ratio of at least 1.20 to 1 for
the three month period ending May 31, 2004;







-17-

--------------------------------------------------------------------------------




(e)     on the date of such written notice, the fair market value of each
Project shall be in an amount such that the outstanding balance of the related
Project Loan is less than 75% of the appraised value of the Project and Lender,
at its option, may obtain a FIRREA appraisal at Borrower's expense in order to
confirm such ratio;



(f)     upon such extension, Borrower and Company shall have executed such
documents as Lender deems reasonably appropriate to evidence such extensions and
shall have delivered to Lender an endorsement to the mortgagee policy of title
insurance insuring the lien of the related Mortgage, stating that the coverage
of such policy has not been reduced or terminated by virtue of such extension;
and



(g)     each of the Third Party Leases shall have been terminated and evidence
of such termination delivered to Lender.



(k)     Section 4.4 is deleted and the following is substituted in lieu thereof:



     Section 4.4     Partial Release. Notwithstanding anything to the contrary
contained in the Mortgages or any of the other Loan Documents, Agent will
release the Mortgage against a Project only under the following circumstances:



(a)     There shall exist no Default or Event of Default.



(b)     Borrower shall have paid the Note related to the Project in full
together with all other obligations related thereto including accrued interest
and the exit fee described in Section 4 of the Modification Agreement.



(c)     The Release Debt Coverage Ratio, after release of the subject Project,
is equal to or greater than 1.20 to 1 (if the release is prior to the Extension
Period) or 1.30 to 1 (if the release is during the Extension Period) for the
three (3) month period prior to the date of release.



(d)     Any Net Proceeds after sale or refinance shall be applied to reduce the
outstanding balance of the Project Loans in such order as Agent in its sole
discretion shall determine.



(l)     Sections 6.16 - 6.19, 6.22 and 6.23 are deleted in their entirety and
the following is substituted in lieu thereof:



6.16.     Intentionally Omitted.



6.17.     Intentionally Omitted.



6.18.     Intentionally Omitted.

6.19.     Portfolio Debt Coverage Ratio. Commencing with the 3 month period
ending on December 31, 2002, the Projects shall maintain a Portfolio Debt
Coverage Ratio, measured quarterly for the prior three month period, as follows:





-18-

--------------------------------------------------------------------------------




 

Required Ratio

Test Date

.85 to 1
1.00 to 1
1.10 to 1
1.15 to 1
1.20 to 1

December 31, 2002
June 30, 2003
December 31, 2003
March 31, 2004
June 30, 2004 and the
end of each calendar
quarter thereafter



If the Projects fail to maintain the required Portfolio Debt Coverage Ratio
during any Fiscal Quarter, then upon the earlier to occur of (i) five (5)
business days of reporting noncompliance, or (ii) five (5) business days written
notice to Borrower, Borrower will pay Agent cash in an amount (the "Required
Payment Amount") equal, in the case of the first failure, to the lesser of (i)
$200,000 or (ii) an amount which, when added to the first number of the debt
coverage calculation, would have resulted in the noncomplying debt coverage
requirement having been satisfied, and, in the case of the second such failure,
to the greater of (x) $200,000 or (y) an amount which, when added to the first
number of the debt coverage calculation, would have resulted in the noncomplying
debt coverage requirement having been satisfied. The Required Payment Amount
shall be applied to reduce the outstanding principal balances of the Project
Loans in the order determined by Agent in its sole discretion. If the Projects
fail to maintain the required Portfolio Debt Coverage Ratio for more than two
(2) Fiscal Quarters, the Required Payment Amount shall equal the Required
Principal. The "Required Principal" is the amount which, when subtracted from
the outstanding balance of the Project Loans, would cause the debt service for
the Project Loans for the most recent Fiscal Quarter to be reduced to an amount
(assuming the Project Loans were reamortized after giving effect to an
allocation of the Required Principal to the Project Loans) which would result in
the debt coverage requirement for such Fiscal Quarter having been satisfied. The
failure of the Projects to meet the required Portfolio Debt Coverage Ratio,
without subsequent and timely payment of the cash necessary to cure the default,
shall constitute an immediate Event of Default.



Example of Required Principal

: If the outstanding principal balance of the Project Loans is $40,000,000 and
the balance needs to be $38,000,000 in order to cause the debt coverage ratio
requirement to be satisfied for a particular quarter, then the Required
Principal amount is $2,000,000.





6.22.     Intentionally Omitted.
6.23.     Intentionally Omitted.





-19-

--------------------------------------------------------------------------------






(m)     Section 8.1(r) is deleted in its entirety and the following is
substituted in lieu thereof:



      (r) The failure of any Project Related Person to correct, within the time
deadlines set by any applicable licensing agency, any deficiency which would
result in a termination by such agency of any License with respect to a Project;
or



      (s) The imposition by any applicable licensing agency of a ban on new
admissions generally to a Project, which ban is not lifted by such agency within
ninety (90) days after the imposition thereof.



(n)     Exhibit D is deleted and Schedule III attached to the Modification
Agreement is substituted in lieu thereof.



Replacement Reserves.



(a)     On the first day of each month, Borrower shall deposit the Monthly
Reserve Deposit with Lender. All such funds so deposited (the "Replacements
Reserve Fund") shall be placed by Lender in an interest bearing money market
account, shall be subject to the terms of the Pledge Agreement and shall be
applied toward the payment of Replacements in the manner described below.



(b)     Lender shall, upon written request from Borrower and satisfaction of the
requirements set forth in this Section 8, disburse to Borrower amounts from the
Replacements Reserve Fund necessary to reimburse Borrower for the actual costs
of any work relating to Replacements (the "Work"). Each request for
disbursements from the Replacements Reserve Fund shall be accompanied by
evidence of the satisfactory completion of the Work, and such bills, invoices
and other evidence of the incurrence of the related costs and expenses as Lender
may reasonably request.



(c)     Borrower shall not make a request for disbursement from the Replacements
Reserve Fund (1) more frequently than once in any month, and (2) in an amount
less than the lesser of (i) $5,000, and (ii) the total cost of the Replacement
for which the disbursement is requested. Borrower may only request monies from
the Replacements Reserve Fund for a particular Project to the extent of monies
deposited for that Project. Each request for disbursement shall be accompanied
by a certification from Borrower that the Work for which monies are sought
qualifies as a capital expense under GAAP.



(d)     Lender may inspect a Project in connection with any Work prior to
disbursing funds from the Replacements Reserve Fund with respect thereto.



(e)     If accountants performing Borrower's annual audit determine that Work
for which monies were disbursed from the Replacements Reserve Fund does not
constitute a capital expense under GAAP, Borrower will promptly deposit with
Lender funds in an amount equal to such previously disbursed funds.







-20-

--------------------------------------------------------------------------------




(f)     If Borrower fails to adequately maintain a Project in good condition,
Lender may, but shall not be obligated to, make capital expenditures and may
apply monies in the Replacements Reserve Fund for that purpose.



Management Fees. Notwithstanding anything to the contrary contained in any
management agreement between Borrower and Manager or any Subordination of
Management Agreement or any similar agreement, the monthly management fee
payable to Manager on all Projects shall be limited to six percent (6%) of gross
revenues. No "incentive fee" may be paid to Manager.



Tax Escrow. Borrower shall commence the escrow of taxes with Lender in
accordance with the terms of Section 2.2(n) of each Mortgage. Commencing on July
1, 2002 and on the first day of each month through and including December 1,
2002, Borrower shall make a monthly escrow deposit for such purpose of $80,000.
Commencing January 1, 2003 and on the first day of each month through and
including June 1, 2003, Borrower shall make a monthly escrow deposit for such
purpose of $57,516. Thereafter, the monthly escrow deposit shall be an amount
estimated by Lender to be sufficient to pay the next maturing taxes when due,
all as more particularly described in Section 2.2(n) of each Mortgage. In
furtherance, but not in limitation, of the requirements of each Mortgage,
Borrower shall provide Lender copies of any notices setting forth and/or
changing the taxes payable with respect to a Mortgaged Property. In addition,
Borrower shall promptly provide Lender copies of all tax bills when received and
make w ritten request to Lender thirty (30) days prior to the due date for
payment of such bills, to the extent of monies escrowed for that purpose. In the
event, escrowed funds are insufficient for that purpose, Lender will so notify
Borrower and Borrower will pay the deficiency before Lender releases any
escrowed funds.



Pledge Agreement. Upon execution of this Agreement, Borrower shall execute and
deliver to Lender the Pledge Agreement with respect to, inter alia, tax escrows,
CAPEX escrows and insurance indemnity payments deposited with Lender.



Stock Pledge Agreement. Upon execution of this Agreement, Alterra shall execute
and deliver to Lender the Stock Pledge Agreement with respect to the stock in
Borrower, together with originals of all ALS West, Inc. stock certificates, a
stock power and a UCC financing statement.



Sterling House Guaranty. Upon execution of this Agreement, Alterra shall execute
and deliver to Lender the Sterling House Guaranty.



Lock-Box Agreement.



(a)     Borrower shall execute and deliver and cause Depository and Regulus to
execute and deliver to Lender the Lock-Box Agreement on or before August 21,
2002 and the failure to do so shall constitute an immediate Event of Default.
Borrower shall diligently pursue commencement of the Lockbox Service (as such
term is defined in the Lock-Box Agreement).





-21-

--------------------------------------------------------------------------------




(b)     Borrower hereby acknowledges and confirms that (a) Borrower has
established the Restricted Account, (b) the Lock-Box and Restricted Account are
subject to the sole dominion, control and discretion of Lender, subject, upon
execution and delivery of the Lock-Box Agreement, to the terms, covenants and
conditions of the Lock-Box Agreement, (c) either (i) each resident under a
Resident Agreement is currently depositing all Rents for which the resident is
liable into the Lock-Box, or (ii) Borrower has delivered to the residents under
the Resident Agreements at the Projects (and will deliver to any future
residents under the Resident Agreements at the Projects) an instruction letter
(a "Payment Direction Letter") or a properly coded invoice pursuant to which
such residents have been and will be instructed to deposit into the Lock-Box all
Rents due under their respective Resident Agreements, (d) in the event the
Lock-Box is changed or if otherwise requi red by Lender, Borrower will execute a
new Payment Direction Letter with respect to such new Lock-Box and deliver such
new Payment Direction Letter to the residents under Resident Agreements at the
Projects or will change the applicable coding on invoices to cause all Rents to
be deposited in the new Lock-Box, (e) Lender shall have the sole right to make
and to direct withdrawals from the Lock-Box and Restricted Account in accordance
with the terms and conditions of this Agreement and the Lock-Box Agreement, and
(f) neither Borrower nor any other person claiming on behalf of or through
Borrower shall have any right or authority, whether express or implied, to make
use of or withdraw any amounts on deposit in the Lock-Box or Restricted Account.
Borrower agrees that throughout the term of the Project Loans all residents of
the Projects will be instructed to deposit into the Lock-Box all Rents due under
their respective Resident Agreements.



(c)     Borrower shall establish and maintain the Lock-Box and Restricted
Account. Borrower shall notify Lender in the event that the Restricted Account
no longer qualifies as an Eligible Account.



(d)     Borrower hereby pledges, transfers and assigns to Lender, and grants to
Lender, as additional security for the payment and performance of the
Obligations, a continuing perfected security interest in and to, and a general
first lien upon, (a) the Restricted Account and all of Borrower's right, title
and interest in and to all cash, premises or rights transferred to or deposited
in the Restricted Account from time to time by or on behalf of Borrower,
including the Account Funds (as such term is defined in the Lock-Box Agreement),
(b) all earnings, investments and securities held in the Restricted Account, (c)
the Remittances, and (d) any and all proceeds of the foregoing. The pledge,
assignment and grant of security interest made hereby shall secure payment and
performance of the Obligations. Borrower acknowledges that Depository and
Regulus are acting as the agents of, and at the direction of, Lender in
connection with the subject matter of the Lock-Box Agreement. B orrower further
agrees to execute, acknowledge, deliver, file or do at its sole cost and
expense, all other acts, assignments, notices, agreements or other instruments
as Lender may reasonably require in order to effectuate, assure, convey, secure,
assign, transfer and convey unto Lender any of the rights granted hereby.



(e)     The Lock-Box Agreement shall provide and Borrower agrees that Depository
shall pay over to Lender the Remittances and all amounts deposited in the
Restricted Account, without notice to Borrower, immediately upon demand by
Lender, provided, that such demand shall be accompanied by a written
certification of Lender stating that a Payment Event of Default has occurred and
is continuing. All funds on deposit in the Restricted Account during the
continuance of a Payment Event of Default and paid to Lender shall be applied by
Lender to the following in the order and for the purpose listed:







-22-

--------------------------------------------------------------------------------




     (1)     To reimburse Borrower for all reasonable and necessary monthly
operating expenses of the Projects, excluding management fees, in the manner set
forth in Schedule IV attached hereto and made a part hereof. Based on financial
information to be provided quarterly to Lender setting forth the Projects'
expenses for such quarter, Lender will compare actual expenses to budgeted
expenses (based on budgets submitted to and approved by Lender). In the event of
a variance between actual and budgeted expenses which exceeds ten percent (10%)
Borrower shall pay to Lender within five (5) business days of written notice any
over-payment. In the event the expense variance is greater than ten percent
(10%), Lender has the right to limit future reimbursements for operating
expenses to the amount of budgeted expenses.



     (2)     To pay monthly interest and principal amortization due and payable
on the Notes (and if acceleration of the Notes has occurred, payments will be
made under this Section 14 as if no such acceleration had occurred).



     (3)     To pay monthly tax escrows, insurance indemnity escrows and
CAPEX/replacement escrows owed to Lender.



     (4)     To pay the Lock-Box Indemnity Costs (as defined below).



     (5)     To pay to Alterra the lesser of (i) funds remaining to be
distributed or (ii) Alterra's six percent (6%) management fee.



     (6)     To reduce the outstanding principal balances of the Notes in the
order determined by Lender in its sole discretion.



     (f)     Borrower acknowledges that the Rents in the Lock-Box and Restricted
Account are cash collateral of Lender. In the event of the filing of a
bankruptcy proceeding by Borrower, Lender shall not be bound by the foregoing
application of payments.



     (g)     Borrower and Alterra agree to indemnify and hold harmless Lender,
upon demand, from and against any and all liabilities, obligations, claims,
losses, damages, penalties, fines, actions, judgments, suits, settlements,
costs, expenses or disbursements (including reasonable fees of attorneys,
accountants, experts and advisors) of any kind or nature whatsoever (the
"Lock-Box Indemnity Costs") which to any extent (in whole or in part) may be
imposed on, incurred by or asserted against Lender as a result of (i) any
obligation of Lender under the Lock-Box Agreement to indemnify Depository and/or
Regulus, and/or (ii) Borrower's failure to perform its obligations under the
Lock-Box Agreement, including, without limitation, those obligations which
become the obligation of Lender if not performed by Borrower. THE FOREGOING
INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND COSTS ARE IN ANY
WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF
STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR
OMISSION OF ANY KIND BY LENDER.







-23-

--------------------------------------------------------------------------------




     (h)     Borrower represents and warrants that it has taken all steps
necessary to cause the Depository to accept Transfer Requests (as such term is
defined in the Lock-Box Agreement) from Lender.



     (i)     In the event Lender receives any monies from the Restricted Account
to which the lessees under the Third Party Leases are entitled and neither
Alterra nor Borrower is entitled, Lender, provided Borrower has provided Lender
a satisfactory accounting with respect thereto, shall remit such funds to the
lessees under the Third Party Leases.



Modification of Mesa Mortgage. Paragraphs 1.1 and 1.2 on page 4 of the Mesa
Mortgage are hereby deleted in their entirety and there is inserted in lieu
thereof the following:



1.1     Secured Indebtedness. This Construction Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing (hereinafter called this
"Deed of Trust") is made to secure and enforce the payment of the following
notes, obligations, indebtedness and liabilities:



      (a)     All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of that certain Master Loan Agreement
dated January 8, 1999 by and among ALS West Inc., a Delaware corporation
(hereinafter called "ALS West"), Alterra Healthcare Corporation, a Delaware
corporation (formerly known as Alternative Living Services, Inc.), Guaranty
Bank, a federal savings bank (formerly known as Guaranty Federal Bank, F.S.B.),
as agent (in such capacity, "Agent") for the Lenders (as defined therein), and
the Lenders, and all supplements thereto and amendments or modifications
thereof, and all agreements given in substitution therefor or in restatement,
renewal or extension thereof, in whole or in part (all of the foregoing being
hereinafter collectively called the "Master Loan Agreement"), which Master Loan
Agreement provides for a loan from the Lenders to ALS West in the aggregate
amount of up to Fifty-Four Million Eight Hundred Fifty-Seven Thousand Five Hundr
ed Ninety-Four and No/100 Dollars ($54,857,594.00), subject to the terms and
conditions set forth therein;



      (b)      Each Note (as such term is defined in the Master Loan Agreement),
including, without limitation, that certain promissory note dated December 22,
1997 in the original principal amount of Two Million Three Hundred Forty-Four
Thousand and No/100 Dollars ($2,344,000.00), made by Sterling House Corporation
(and later assumed by ALS West) and payable to the order of GUARANTY BANK, a
federal savings bank, with interest at the rate or rates therein provided and
all amounts remaining unpaid thereon being finally due and payable on June 30,
2004 (unless extended as provided in the Master Loan Agreement), and containing
a provision for the payment of a reasonable additional amount as attorney's
fees, and all other notes given in substitution therefor or in modification,
increase, renewal or extension thereof, in whole or in part, such notes and all
amendments, modifications, renewals and extensions thereof and all other notes
given in substitution therefor or in modification, increase, renewal or
extension thereof, in whole or in part, being hereinafter collectively called
the "Note";







-24-

--------------------------------------------------------------------------------




      (c)      All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of that certain Construction Loan
Agreement dated December 22, 1997 between Sterling House Corporation (and later
assumed by ALS West) and Lender and all supplements thereto and amendments or
modifications thereof, and all agreements given in substitution therefor or in
restatement, renewal or extension thereof, in whole or in part (all of the
foregoing being hereinafter collectively called the "Loan Agreement");



      (d)      All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of the other Loan Documents (as such term
is defined in the Master Loan Agreement) and all supplements thereto and
amendments or modifications thereof, and all agreements given in substitution
therefor or in restatement, renewal or extension thereof, in whole or in part;



      (e)      All indebtedness now or hereafter incurred or arising pursuant to
the provisions of this Deed of Trust or any loan agreement relating to the above
described indebtedness, or any other instrument now or hereafter evidencing,
governing, or securing the above described indebtedness or any part thereof; and



      (f)      Without limiting the generality of the foregoing, all
post-petition interest, expenses, and other duties and liabilities with respect
to indebtedness or other obligations described above in this section, which
would be owed but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization, or similar proceeding.



The indebtedness referred to in subparagraphs (a) - (f) above, together with all
renewals, extensions and modifications thereof, and all substitutions therefor,
in whole or in part, is hereinafter sometimes called the "secured indebtedness"
or the "indebtedness secured hereby." Notwithstanding anything to the contrary
contained herein, if a Mortgage (as such term is defined in the Master Loan
Agreement) delivered in connection with a Project Loan (as such term is defined
in the Master Loan Agreement) specifically provides that the indebtedness
secured by such Mortgage is secured by the Project Loan Documents (as such term
is defined in the Master Loan Agreement) related to such Project Loan and only
such Project Loan Documents, then such Project Loan and the indebtedness secured
by such Mortgage shall not be secured by this Deed of Trust and shall not
constitute any part of the indebtedness secured hereby.



1.2     Certain Terms. Terms used, but not defined, herein which are defined in
the Master Loan Agreement or Loan Agreement shall have the meaning given such
terms in the Master Loan Agreement or Loan Agreement, as applicable.







-25-

--------------------------------------------------------------------------------




Modification of Peoria Mortgage. Paragraphs 1.1 and 1.2 on page 4 of the Peoria
Mortgage are hereby deleted in their entirety and there is inserted in lieu
thereof the following:



1.1      Secured Indebtedness. This Construction Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing (hereinafter called this
"Deed of Trust") is made to secure and enforce the payment of the following
notes, obligations, indebtedness and liabilities:



      (a)     All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of that certain Master Loan Agreement
dated January 8, 1999 by and among ALS West Inc., a Delaware corporation
(hereinafter called "ALS West"), Alterra Healthcare Corporation, a Delaware
corporation (formerly known as Alternative Living Services, Inc.), Guaranty
Bank, a federal savings bank (formerly known as Guaranty Federal Bank, F.S.B.),
as agent (in such capacity, "Agent") for the Lenders (as defined therein), and
the Lenders, and all supplements thereto and amendments or modifications
thereof, and all agreements given in substitution therefor or in restatement,
renewal or extension thereof, in whole or in part (all of the foregoing being
hereinafter collectively called the "Master Loan Agreement"), which Master Loan
Agreement provides for a loan from the Lenders to ALS West in the aggregate
amount of up to Fifty-Four Million Eight Hundred Fifty-Seven Thousand Five Hundr
ed Ninety-Four and No/100 Dollars ($54,857,594.00), subject to the terms and
conditions set forth therein;



      (b)     Each Note (as such term is defined in the Master Loan Agreement),
including, without limitation, that certain promissory note dated December 22,
1997 in the original principal amount of Two Million Four Hundred Forty-Eight
Thousand and No/100 Dollars ($2,448,000.00), made by Sterling House Corporation
(and later assumed by ALS West), and payable to the order of GUARANTY BANK, a
federal savings bank, with interest at the rate or rates therein provided and
all amounts remaining unpaid thereon being finally due and payable on June 30,
2004 (unless extended as provided in the Master Loan Agreement), and containing
a provision for the payment of a reasonable additional amount as attorney's
fees, and all other notes given in substitution therefor or in modification,
increase, renewal or extension thereof, in whole or in part, such notes and all
amendments, modifications, renewals and extensions thereof and all other notes
given in substitution therefor or in modification, increase, renewal or
extension thereof, in whole or in part, being hereinafter collectively called
the "Note";



      (c)     All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of that certain Construction Loan
Agreement dated December 24, 1997 between Sterling House Corporation (and later
assumed by ALS West) and Lender and all supplements thereto and amendments or
modifications thereof, and all agreements given in substitution therefor or in
restatement, renewal or extension thereof, in whole or in part (all of the
foregoing being hereinafter collectively called the "Loan Agreement");







-26-

--------------------------------------------------------------------------------




      (d)      All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of the other Loan Documents (as such term
is defined in the Master Loan Agreement) and all supplements thereto and
amendments or modifications thereof, and all agreements given in substitution
therefor or in restatement, renewal or extension thereof, in whole or in part;



      (e)     All indebtedness now or hereafter incurred or arising pursuant to
the provisions of this Deed of Trust or any loan agreement relating to the above
described indebtedness, or any other instrument now or hereafter evidencing,
governing, or securing the above described indebtedness or any part thereof; and



      (f)     Without limiting the generality of the foregoing, all
post-petition interest, expenses, and other duties and liabilities with respect
to indebtedness or other obligations described above in this section, which
would be owed but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization, or similar proceeding.



The indebtedness referred to in subparagraphs (a) - (f) above, together with all
renewals, extensions and modifications thereof, and all substitutions therefor,
in whole or in part, is hereinafter sometimes called the "secured indebtedness"
or the "indebtedness secured hereby." Notwithstanding anything to the contrary
contained herein, if a Mortgage (as such term is defined in the Master Loan
Agreement) delivered in connection with a Project Loan (as such term is defined
in the Master Loan Agreement) specifically provides that the indebtedness
secured by such Mortgage is secured by the Project Loan Documents (as such term
is defined in the Master Loan Agreement) related to such Project Loan and only
such Project Loan Documents, then such Project Loan and the indebtedness secured
by such Mortgage shall not be secured by this Deed of Trust and shall not
constitute any part of the indebtedness secured hereby.



1.2     Certain Terms. Terms used, but not defined, herein which are defined in
the Master Loan Agreement or Loan Agreement shall have the meaning given such
terms in the Master Loan Agreement or Loan Agreement, as applicable.



Modification of Pensacola Mortgage. Paragraphs 1.1 and 1.2 on pages 3 and 4 of
the Pensacola Mortgage are hereby deleted in their entirety and there is
inserted in lieu thereof the following:



1.1      Secured Indebtedness. This Mortgage, Assignment of Leases and Rents and
Security Agreement (hereinafter called this "Mortgage") is made to secure and
enforce the payment of the following notes, obligations, indebtedness and
liabilities:



(a)     All indebtedness and other obligations now or hereafter incurred or
arising pursuant to the provisions of that certain Master Loan Agreement dated
January 8, 1999 by and among ALS West Inc., a Delaware corporation (hereinafter
called "ALS West"), Alterra Healthcare Corporation, a Delaware corporation
(formerly known as Alternative Living Services, Inc.), Guaranty Bank, a federal
savings bank (formerly known as Guaranty Federal Bank, F.S.B.), as agent (in
such capacity, "Agent") for the Lenders (as defined therein), and the Lenders,
and all supplements thereto and amendments or modifications thereof, and all
agreements given in substitution therefor or in restatement, renewal or
extension thereof, in whole or in part (all of the foregoing being hereinafter
collectively called the "Master Loan Agreement"), which Master Loan Agreement
provides for a loan from the Lenders to ALS West in the aggregate amount of up
to Fifty-Four Million Eight Hundred Fifty-Seven Thousand Five Hu ndred
Ninety-Four and No/100 Dollars ($54,857,594.00), subject to the terms and
conditions set forth therein;







-27-

--------------------------------------------------------------------------------




(b)      Each Note (as such term is defined in the Master Loan Agreement),
including, without limitation, that certain promissory note dated January 22,
1998 in the original principal amount of Two Million Six Hundred Forty-Four
Thousand and No/100 Dollars ($2,644,000.00), made by Sterling House Corporation
(and later assumed by ALS West), and payable to the order of GUARANTY BANK, a
federal savings bank, with interest at the rate or rates therein provided and
all amounts remaining unpaid thereon being finally due and payable on June 30,
2004 (unless extended as provided in the Master Loan Agreement), and containing
a provision for the payment of a reasonable additional amount as attorney's
fees, and all other notes given in substitution therefor or in modification,
increase, renewal or extension thereof, in whole or in part, such notes and all
amendments, modifications, renewals and extensions thereof and all other notes
given in substitution therefor or in modification, increase , renewal or
extension thereof, in whole or in part, being hereinafter collectively called
the "Note";



(c)      All indebtedness and other obligations now or hereafter incurred or
arising pursuant to the provisions of that certain Construction Loan Agreement
dated January 22, 1998 between Sterling House Corporation (and later assumed by
ALS West) and Lender and all supplements thereto and amendments or modifications
thereof, and all agreements given in substitution therefor or in restatement,
renewal or extension thereof, in whole or in part (all of the foregoing being
hereinafter collectively called the "Loan Agreement");



(d)      All indebtedness and other obligations now or hereafter incurred or
arising pursuant to the provisions of the other Loan Documents (as such term is
defined in the Master Loan Agreement) and all supplements thereto and amendments
or modifications thereof, and all agreements given in substitution therefor or
in restatement, renewal or extension thereof, in whole or in part;



(e)     All indebtedness now or hereafter incurred or arising pursuant to the
provisions of this Mortgage or any loan agreement relating to the above
described indebtedness, or any other instrument now or hereafter evidencing,
governing, or securing the above described indebtedness or any part thereof,
including, without limitation, all loans and future advances made by Mortgagee
to Mortgagor within twenty (20) years from the date hereof; and







-28-

--------------------------------------------------------------------------------




(f)      Without limiting the generality of the foregoing, all post-petition
interest, expenses, and other duties and liabilities with respect to
indebtedness or other obligations described above in this section, which would
be owed but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization, or similar proceeding.



The indebtedness referred to in subparagraphs (a) - (f) above, together with all
renewals, extensions and modifications thereof, and all substitutions therefor,
in whole or in part, is hereinafter sometimes called the "secured indebtedness"
or the "indebtedness secured hereby." Notwithstanding anything to the contrary
contained herein, if a Mortgage (as such term is defined in the Master Loan
Agreement) delivered in connection with a Project Loan (as such term is defined
in the Master Loan Agreement) specifically provides that the indebtedness
secured by such Mortgage is secured by the Project Loan Documents (as such term
is defined in the Master Loan Agreement) related to such Project Loan and only
such Project Loan Documents, then such Project Loan and the indebtedness secured
by such Mortgage shall not be secured by this Mortgage and shall not constitute
any part of the indebtedness secured hereby.



      1.2     Certain Terms. Terms used, but not defined, herein which are
defined in the Master Loan Agreement or Loan Agreement shall have the meaning
given such terms in the Master Loan Agreement or Loan Agreement, as applicable.



Modification of Tucson Mortgage. Paragraphs 1.1 and 1.2 on page 4 of the Tucson
Mortgage are hereby deleted in their entirety and there is inserted in lieu
thereof the following:



      1.1      Secured Indebtedness. This Construction Deed of Trust, Assignment
of Leases and Rents, Security Agreement and Fixture Filing (hereinafter called
this "Deed of Trust") is made to secure and enforce the payment of the following
notes, obligations, indebtedness and liabilities:



      (a)     All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of that certain Master Loan Agreement
dated January 8, 1999 by and among ALS West Inc., a Delaware corporation
(hereinafter called "ALS West"), Alterra Healthcare Corporation, a Delaware
corporation (formerly known as Alternative Living Services, Inc.), Guaranty
Bank, a federal savings bank (formerly known as Guaranty Federal Bank, F.S.B.),
as agent (in such capacity, "Agent") for the Lenders (as defined therein), and
the Lenders, and all supplements thereto and amendments or modifications
thereof, and all agreements given in substitution therefor or in restatement,
renewal or extension thereof, in whole or in part (all of the foregoing being
hereinafter collectively called the "Master Loan Agreement"), which Master Loan
Agreement provides for a loan from the Lenders to ALS West in the aggregate
amount of up to Fifty-Four Million Eight Hundred Fifty-Seven Thousand Five Hundr
ed Ninety-Four and No/100 Dollars ($54,857,594.00), subject to the terms and
conditions set forth therein;







-29-

--------------------------------------------------------------------------------




      (b)      Each Note (as such term is defined in the Master Loan Agreement),
including, without limitation, that certain promissory note dated February 5,
1998 in the original principal amount of Two Million One Hundred Twelve Thousand
and No/100 Dollars ($2,112,000.00), made by Sterling House Corporation (and
later assumed by ALS West), and payable to the order of GUARANTY BANK, a federal
savings bank, with interest at the rate or rates therein provided and all
amounts remaining unpaid thereon being finally due and payable on June 30, 2004
(unless extended as provided in the Master Loan Agreement), and containing a
provision for the payment of a reasonable additional amount as attorney's fees,
and all other notes given in substitution therefor or in modification, increase,
renewal or extension thereof, in whole or in part, such notes and all
amendments, modifications, renewals and extensions thereof and all other notes
given in substitution therefor or in modification, increase, renew al or
extension thereof, in whole or in part, being hereinafter collectively called
the "Note";



      (c)      All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of that certain Construction Loan
Agreement dated February 5, 1998 between Sterling House Corporation (and later
assumed by ALS West) and Lender and all supplements thereto and amendments or
modifications thereof, and all agreements given in substitution therefor or in
restatement, renewal or extension thereof, in whole or in part (all of the
foregoing being hereinafter collectively called the "Loan Agreement");



      (d)      All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of the other Loan Documents (as such term
is defined in the Master Loan Agreement) and all supplements thereto and
amendments or modifications thereof, and all agreements given in substitution
therefor or in restatement, renewal or extension thereof, in whole or in part;



      (e)      All indebtedness now or hereafter incurred or arising pursuant to
the provisions of this Deed of Trust or any loan agreement relating to the above
described indebtedness, or any other instrument now or hereafter evidencing,
governing, or securing the above described indebtedness or any part thereof; and



      (f)      Without limiting the generality of the foregoing, all
post-petition interest, expenses, and other duties and liabilities with respect
to indebtedness or other obligations described above in this section, which
would be owed but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization, or similar proceeding.



The indebtedness referred to in subparagraphs (a) - (f) above, together with all
renewals, extensions and modifications thereof, and all substitutions therefor,
in whole or in part, is hereinafter sometimes called the "secured indebtedness"
or the "indebtedness secured hereby." Notwithstanding anything to the contrary
contained herein, if a Mortgage (as such term is defined in the Master Loan
Agreement) delivered in connection with a Project Loan (as such term is defined
in the Master Loan Agreement) specifically provides that the indebtedness
secured by such Mortgage is secured by the Project Loan Documents (as such term
is defined in the Master Loan Agreement) related to such Project Loan and only
such Project Loan Documents, then such Project Loan and the indebtedness secured
by such Mortgage shall not be secured by this Deed of Trust and shall not
constitute any part of the indebtedness secured hereby.







-30-

--------------------------------------------------------------------------------




      1.2     Certain Terms. Terms used, but not defined, herein which are
defined in the Master Loan Agreement or Loan Agreement shall have the meaning
given such terms in the Master Loan Agreement or Loan Agreement, as applicable.



Modification of Salem Mortgage. Subparagraph 1.1(a) beginning on page 3 of the
Salem Mortgage is hereby deleted in its entirety and there is inserted in lieu
thereof the following:



      (a)      All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of the Master Loan Agreement, which Master
Loan Agreement provides for a loan from the Lenders to Mortgagor in the
aggregate amount of up to Fifty-Four Million Eight Hundred Fifty-Seven Thousand
Five Hundred Ninety-Four and No/100 Dollars ($54,857,594.00), subject to the
terms and conditions set forth therein;



Modification of Portage Mortgage. Subparagraph 1.1(a) on page 4 of the Portage
Mortgage is hereby deleted in its entirety and there is inserted in lieu thereof
the following:



      (a)      All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of the Master Loan Agreement, which Master
Loan Agreement provides for a loan from the Lenders to Mortgagor in the
aggregate amount of up to Fifty-Four Million Eight Hundred Fifty-Seven Thousand
Five Hundred Ninety-Four and No/100 Dollars ($54,857,594.00), subject to the
terms and conditions set forth therein;



Modification of Merrillville Mortgage. Subparagraph 1.1(a) on page 4 of the
Merrillville Mortgage is hereby deleted in its entirety and there is inserted in
lieu thereof the following:



      (a)      All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of the Master Loan Agreement, which Master
Loan Agreement provides for a loan from the Lenders to Mortgagor in the
aggregate amount of up to Fifty-Four Million Eight Hundred Fifty-Seven Thousand
Five Hundred Ninety-Four and No/100 Dollars ($54,857,594.00), subject to the
terms and conditions set forth therein;



Modification of Richmond Mortgage. Subparagraph 1.1(a) on page 4 of the Richmond
Mortgage is hereby deleted in its entirety and there is inserted in lieu thereof
the following:



      (a)      All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of the Master Loan Agreement, which Master
Loan Agreement provides for a loan from the Lenders to Mortgagor in the
aggregate amount of up to Fifty-Four Million Eight Hundred Fifty-Seven Thousand
Five Hundred Ninety-Four and No/100 Dollars ($54,857,594.00), subject to the
terms and conditions set forth therein;







-31-

--------------------------------------------------------------------------------




      Modification of Austintown Mortgage. Subparagraph 1.1(a) beginning on page
3 of the Austintown Mortgage is hereby deleted in its entirety and there is
inserted in lieu thereof the following:



      (a)      All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of the Master Loan Agreement, which Master
Loan Agreement provides for a loan from the Lenders to Mortgagor in the
aggregate amount of up to Fifty-Four Million Eight Hundred Fifty-Seven Thousand
Five Hundred Ninety-Four and No/100 Dollars ($54,857,594.00), subject to the
terms and conditions set forth therein;



Modification of Columbus Mortgage. Subparagraph 1.1(a) on page 3 of the Columbus
Mortgage is hereby deleted in its entirety and there is inserted in lieu thereof
the following:



      (a)      All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of the Master Loan Agreement, which Master
Loan Agreement provides for a loan from the Lenders to Mortgagor in the
aggregate amount of up to Fifty-Four Million Eight Hundred Fifty-Seven Thousand
Five Hundred Ninety-Four and No/100 Dollars ($54,857,594.00), subject to the
terms and conditions set forth therein;



Modification of Middletown Mortgage. Subparagraph 1.1(a) beginning on page 3 of
the Middletown Mortgage is hereby deleted in its entirety and there is inserted
in lieu thereof the following:



      (a)      All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of the Master Loan Agreement, which Master
Loan Agreement provides for a loan from the Lenders to Mortgagor in the
aggregate amount of up to Fifty-Four Million Eight Hundred Fifty-Seven Thousand
Five Hundred Ninety-Four and No/100 Dollars ($54,857,594.00), subject to the
terms and conditions set forth therein;



Modification of Mesa Assignment. The first paragraph at the top of page 2 of the
Mesa Assignment is hereby deleted in its entirety and there is inserted in lieu
thereof the following:



This Assignment is made by Assignor to provide a source of future payment of the
following notes, obligations, indebtedness and liabilities:



      (a)     All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of that certain Master Loan Agreement
dated January 8, 1999 by and among ALS West Inc., a Delaware corporation
(hereinafter called "ALS West"), Alterra Healthcare Corporation, a Delaware
corporation (formerly known as Alternative Living Services, Inc.), Assignee and
the Lenders (as defined therein), and all supplements thereto and amendments or
modifications thereof, and all agreements given in substitution therefor or in
restatement, renewal or extension thereof, in whole or in part (all of the
foregoing being hereinafter collectively called the "Master Loan Agreement"),
which Master Loan Agreement provides for a loan from the Lenders to ALS West in
the amount of Fifty-Four Million Eight Hundred Fifty-Seven Thousand Five Hundred
Ninety-Four and No/100 Dollars ($54,857,594.00), subject to the terms and
conditions set forth therein;







-32-

--------------------------------------------------------------------------------




      (b)     Each Note (as such term is defined in the Master Loan Agreement),
including, without limitation, that certain promissory note dated December 22,
1997 in the original principal amount of Two Million Three Hundred Forty-Four
Thousand and No/100 Dollars ($2,344,000.00), made by Sterling House Corporation
(and later assumed by ALS West), and payable to the order of Assignee, with
interest payable at the rate or rates therein provided, and all amounts
remaining unpaid therein being finally due and payable on June 30, 2004 (unless
extended as provided in the Master Loan Agreement), together with all
amendments, modifications, renewals and extensions thereof, and all other notes
given in substitution therefor or in modification, increase, renewal or
extension thereof, in whole or in part, such notes and all amendments,
modifications, renewals and extensions thereof and all other notes given in
substitution therefor or in modification, increase, renewal or extension
thereof, in whole or in part, being hereinafter collectively called the "Note";



      (c)     All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of that certain Construction Loan
Agreement dated December 22, 1997 between Sterling House Corporation (and later
assumed by ALS West) and Assignee and all supplements thereto and amendments or
modifications thereof, and all agreements given in substitution therefor or in
restatement, renewal or extension thereof, in whole or in part (all of the
foregoing being hereinafter collectively called the "Loan Agreement");



      (d)     All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of the other Loan Documents (as such term
is defined in the Master Loan Agreement) and all supplements thereto and
amendments or modifications thereof, and all agreements given in substitution
therefor or in restatement, renewal or extension thereof, in whole or in part;
and



      (e)     All indebtedness now or hereafter incurred or arising pursuant to
the provisions of, or secured by, the Construction Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing (as modified, amended,
renewed or extended from time to time, hereinafter called the "Deed of Trust")
dated December 22, 1997 made by Sterling House Corporation (and later assumed by
ALS West) to secure the payment of the Note and covering the Subject Property
and certain other property described therein (which secured indebtedness
includes all indebtedness incurred or arising pursuant to the provisions of this
Assignment);



SUBJECT, HOWEVER, to the terms, provisions and conditions herein set forth.



      Notwithstanding anything to the contrary contained herein, if an
Assignment of Leases and Rents (as such term is defined in the Master Loan
Agreement) delivered in connection with a Project Loan (as such term is defined
in the Master Loan Agreement) specifically provides that no other Assignment of
Leases and Rents shall serve as a source of future payment of such Project Loan,
then this Assignment of Leases and Rents shall not serve as a source of future
payment of such Project Loan.







-33-

--------------------------------------------------------------------------------




Modification of Peoria Assignment. The first paragraph at the top of page 2 of
the Peoria Assignment is hereby deleted in its entirety and there is inserted in
lieu thereof the following:



      This Assignment is made by Assignor to provide a source of future payment
of the following notes, obligations, indebtedness and liabilities:



      (a)     All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of that certain Master Loan Agreement
dated January 8, 1999 by and among ALS West Inc., a Delaware corporation
(hereinafter called "ALS West"), Alterra Healthcare Corporation, a Delaware
corporation (formerly known as Alternative Living Services, Inc.), Assignee and
the Lenders (as defined therein), and all supplements thereto and amendments or
modifications thereof, and all agreements given in substitution therefor or in
restatement, renewal or extension thereof, in whole or in part (all of the
foregoing being hereinafter collectively called the "Master Loan Agreement"),
which Master Loan Agreement provides for a loan from the Lenders to ALS West in
the amount of Fifty-Four Million Eight Hundred Fifty-Seven Thousand Five Hundred
Ninety-Four and No/100 Dollars ($54,857,594.00), subject to the terms and
conditions set forth therein;



      (b)     Each Note (as such term is defined in the Master Loan Agreement),
including, without limitation, that certain promissory note dated December 22,
1997 in the original principal amount of Two Million Four Hundred Forty-Eight
Thousand and No/100 Dollars ($2,448,000.00), made by Sterling House Corporation
(and later assumed by ALS West), and payable to the order of Assignee, with
interest payable at the rate or rates therein provided, and all amounts
remaining unpaid therein being finally due and payable on June 30, 2004 (unless
extended as provided in the Master Loan Agreement), together with all
amendments, modifications, renewals and extensions thereof, and all other notes
given in substitution therefor or in modification, increase, renewal or
extension thereof, in whole or in part, such notes and all amendments,
modifications, renewals and extensions thereof and all other notes given in
substitution therefor or in modification, increase, renewal or extension
thereof, in whole or in part, being hereinafter collectively called the "Note";



      (c)     All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of that certain Construction Loan
Agreement dated December 22, 1997 between Sterling House Corporation (and later
assumed by LAS West) and Assignee and all supplements thereto and amendments or
modifications thereof, and all agreements given in substitution therefor or in
restatement, renewal or extension thereof, in whole or in part (all of the
foregoing being hereinafter collectively called the "Loan Agreement");



      (d)     All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of the other Loan Documents (as such term
is defined in the Master Loan Agreement) and all supplements thereto and
amendments or modifications thereof, and all agreements given in substitution
therefor or in restatement, renewal or extension thereof, in whole or in part;
and







-34-

--------------------------------------------------------------------------------




      (e)     All indebtedness now or hereafter incurred or arising pursuant to
the provisions of, or secured by, the Construction Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing (as modified, amended,
renewed or extended from time to time, hereinafter called the "Deed of Trust")
dated December 22, 1997 made by Sterling House Corporation (and assumed by ALS
West) to secure the payment of the Note and covering the Subject Property and
certain other property described therein (which secured indebtedness includes
all indebtedness incurred or arising pursuant to the provisions of this
Assignment);



SUBJECT, HOWEVER, to the terms, provisions and conditions herein set forth.



      Notwithstanding anything to the contrary contained herein, if an
Assignment of Leases and Rents (as such term is defined in the Master Loan
Agreement) delivered in connection with a Project Loan (as such term is defined
in the Master Loan Agreement) specifically provides that no other Assignment of
Leases and Rents shall serve as a source of future payment of such Project Loan,
then this Assignment of Leases and Rents shall not serve as a source of future
payment of such Project Loan.



Modification of Pensacola Assignment. The first paragraph at the top of page 2
of the Pensacola Assignment is hereby deleted in its entirety and there is
inserted in lieu thereof the following:



          This Assignment is made by Assignor to provide a source of future
payment of the following notes, obligations, indebtedness and liabilities:



      (a)     All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of that certain Master Loan Agreement
dated January 8, 1999 by and among ALS West Inc., a Delaware corporation
(hereinafter called "ALS West"), Alterra Healthcare Corporation, a Delaware
corporation (formerly known as Alternative Living Services, Inc.), Assignee and
the Lenders (as defined therein), and all supplements thereto and amendments or
modifications thereof, and all agreements given in substitution therefor or in
restatement, renewal or extension thereof, in whole or in part (all of the
foregoing being hereinafter collectively called the "Master Loan Agreement"),
which Master Loan Agreement provides for a loan from the Lenders to ALS West in
the amount of Fifty-Four Million Eight Hundred Fifty-Seven Thousand Five Hundred
Ninety-Four and No/100 Dollars ($54,857,594.00), subject to the terms and
conditions set forth therein;



      (b)     Each Note (as such term is defined in the Master Loan Agreement),
including, without limitation, that certain promissory note dated January 22,
1998 in the original principal amount of Two Million Six Hundred Forty-Four
Thousand and No/100 Dollars ($2,644,000.00), made by Sterling House Corporation
(and later assumed by ALS West), and payable to the order of Assignee, with
interest payable at the rate or rates therein provided, and all amounts
remaining unpaid therein being finally due and payable on June 30, 2004 (unless
extended as provided in the Master Loan Agreement), together with all
amendments, modifications, renewals and extensions thereof, and all other notes
given in substitution therefor or in modification, increase, renewal or
extension thereof, in whole or in part, such notes and all amendments,
modifications, renewals and extensions thereof and all other notes given in
substitution therefor or in modification, increase, renewal or extension
thereof, in whole or in part, being hereinafter collectively called the "Note";







-35-

--------------------------------------------------------------------------------




      (c)     All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of that certain Construction Loan
Agreement dated January 22, 1998 between Sterling House Corporation (and later
assumed by ALS West) and Assignee and all supplements thereto and amendments or
modifications thereof, and all agreements given in substitution therefor or in
restatement, renewal or extension thereof, in whole or in part (all of the
foregoing being hereinafter collectively called the "Loan Agreement");



      (d)     All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of the other Loan Documents (as such term
is defined in the Master Loan Agreement) and all supplements thereto and
amendments or modifications thereof, and all agreements given in substitution
therefor or in restatement, renewal or extension thereof, in whole or in part;
and



      (e)     All indebtedness now or hereafter incurred or arising pursuant to
the provisions of, or secured by, the Mortgage, Assignment of Leases and Rents
and Security Agreement (as modified, amended, renewed or extended from time to
time, hereinafter called the "Mortgage") dated January 22, 1998 made by Sterling
House Corporation (and later assumed by ALS West) to secure the payment of the
Note and covering the Subject Property and certain other property described
therein (which secured indebtedness includes all indebtedness incurred or
arising pursuant to the provisions of this Assignment);



SUBJECT, HOWEVER, to the terms, provisions and conditions herein set forth.



      Notwithstanding anything to the contrary contained herein, if an
Assignment of Leases and Rents (as such term is defined in the Master Loan
Agreement) delivered in connection with a Project Loan (as such term is defined
in the Master Loan Agreement) specifically provides that no other Assignment of
Leases and Rents shall serve as a source of future payment of such Project Loan,
then this Assignment of Leases and Rents shall not serve as a source of future
payment of such Project Loan.



Modification of Tucson Assignment. The first paragraph at the top of page 2 of
the Tucson Assignment is hereby deleted in its entirety and there is inserted in
lieu thereof the following:





-36-

--------------------------------------------------------------------------------






This Assignment is made by Assignor to provide a source of future payment of the
following notes, obligations, indebtedness and liabilities:



      (a)     All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of that certain Master Loan Agreement
dated January 8, 1999 by and among ALS West Inc., a Delaware corporation
(hereinafter called "ALS West"), Alterra Healthcare Corporation, a Delaware
corporation (formerly known as Alternative Living Services, Inc.), Assignee and
the Lenders (as defined therein), and all supplements thereto and amendments or
modifications thereof, and all agreements given in substitution therefor or in
restatement, renewal or extension thereof, in whole or in part (all of the
foregoing being hereinafter collectively called the "Master Loan Agreement"),
which Master Loan Agreement provides for a loan from the Lenders to ALS West in
the amount of Fifty-Four Million Eight Hundred Fifty-Seven Thousand Five Hundred
Ninety-Four and No/100 Dollars ($54,857,594.00), subject to the terms and
conditions set forth therein;



      (b)     Each Note (as such term is defined in the Master Loan Agreement),
including, without limitation, that certain promissory note dated February 5,
1998 in the original principal amount of Two Million One Hundred Twelve Thousand
and No/100 Dollars ($2,112,000.00), made by Sterling House Corporation (and
later assumed by ALS West), and payable to the order of Assignee, with interest
payable at the rate or rates therein provided, and all amounts remaining unpaid
therein being finally due and payable on June 30, 2004 (unless extended as
provided in the Master Loan Agreement), together with all amendments,
modifications, renewals and extensions thereof, and all other notes given in
substitution therefor or in modification, increase, renewal or extension
thereof, in whole or in part, such notes and all amendments, modifications,
renewals and extensions thereof and all other notes given in substitution
therefor or in modification, increase, renewal or extension thereof, in whole or
in part, being hereinafter collectively called the "Note";



      (c)     All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of that certain Construction Loan
Agreement dated February 5, 1998 between Sterling House Corporation (and later
assumed by ALS West) and Assignee and all supplements thereto and amendments or
modifications thereof, and all agreements given in substitution therefor or in
restatement, renewal or extension thereof, in whole or in part (all of the
foregoing being hereinafter collectively called the "Loan Agreement");



      (d)     All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of the other Loan Documents (as such term
is defined in the Master Loan Agreement) and all supplements thereto and
amendments or modifications thereof, and all agreements given in substitution
therefor or in restatement, renewal or extension thereof, in whole or in part;
and







-37-

--------------------------------------------------------------------------------




      (e)     All indebtedness now or hereafter incurred or arising pursuant to
the provisions of, or secured by, the Construction Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing (as modified, amended,
renewed or extended from time to time, hereinafter called the "Deed of Trust")
dated February 5, 1998 made by Sterling House Corporation (and later assumed by
ALS West) to secure the payment of the Note and covering the Subject Property
and certain other property described therein (which secured indebtedness
includes all indebtedness incurred or arising pursuant to the provisions of this
Assignment);



SUBJECT, HOWEVER, to the terms, provisions and conditions herein set forth.



     Notwithstanding anything to the contrary contained herein, if an Assignment
of Leases and Rents (as such term is defined in the Master Loan Agreement)
delivered in connection with a Project Loan (as such term is defined in the
Master Loan Agreement) specifically provides that no other Assignment of Leases
and Rents shall serve as a source of future payment of such Project Loan, then
this Assignment of Leases and Rents shall not serve as a source of future
payment of such Project Loan.



Modification of Salem Assignment. Subparagraph (a) on page 2 of the Salem
Assignment is hereby deleted in its entirety and there is inserted in lieu
thereof the following:



      (a)     All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of that certain Master Loan Agreement
dated January 8, 1999 by and among Assignor, Alterra Healthcare Corporation, a
Delaware corporation, formerly known as Alternative Living Services, Inc. (the
"Company"), Assignee and the Lenders (as defined therein), and all supplements
thereto and amendments or modifications thereof, and all agreements given in
substitution therefor or in restatement, renewal or extension thereof, in whole
or in part (all of the foregoing being hereinafter collectively called the
"Master Loan Agreement"), which Master Loan Agreement provides for a loan from
the Lenders to Assignor in the amount of Fifty-Four Million Eight Hundred
Fifty-Seven Thousand Five Hundred Ninety-Four and No/100 Dollars
($54,857,594.00), subject to the terms and conditions set forth therein;



Modification of Portage Assignment. Subparagraph (a) on page 2 of the Portage
Assignment is hereby deleted in its entirety and there is inserted in lieu
thereof the following:



      (a)     All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of that certain Master Loan Agreement
dated January 8, 1999 by and among Assignor, Alterra Healthcare Corporation, a
Delaware corporation, formerly known as Alternative Living Services, Inc. (the
"Company"), Assignee and the Lenders (as defined therein), and all supplements
thereto and amendments or modifications thereof, and all agreements given in
substitution therefor or in restatement, renewal or extension thereof, in whole
or in part (all of the foregoing being hereinafter collectively called the
"Master Loan Agreement"), which Master Loan Agreement provides for a loan from
the Lenders to Assignor in the amount of Fifty-Four Million Eight Hundred
Fifty-Seven Thousand Five Hundred Ninety-Four and No/100 Dollars
($54,857,594.00), subject to the terms and conditions set forth therein;







-38-

--------------------------------------------------------------------------------




Modification of Merrillville Assignment. Subparagraph (a) on page 2 of the
Merrillville Assignment is hereby deleted in its entirety and there is inserted
in lieu thereof the following:



      (a)     All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of that certain Master Loan Agreement
dated January 8, 1999 by and among Assignor, Alterra Healthcare Corporation, a
Delaware corporation, formerly known as Alternative Living Services, Inc. (the
"Company"), Assignee and the Lenders (as defined therein), and all supplements
thereto and amendments or modifications thereof, and all agreements given in
substitution therefor or in restatement, renewal or extension thereof, in whole
or in part (all of the foregoing being hereinafter collectively called the
"Master Loan Agreement"), which Master Loan Agreement provides for a loan from
the Lenders to Assignor in the amount of Fifty-Four Million Eight Hundred
Fifty-Seven Thousand Five Hundred Ninety-Four and No/100 Dollars
($54,857,594.00), subject to the terms and conditions set forth therein;



Modification of Richmond Assignment. Subparagraph (a) on page 2 of the Richmond
Assignment is hereby deleted in its entirety and there is inserted in lieu
thereof the following:



      (a)     All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of that certain Master Loan Agreement
dated January 8, 1999 by and among Assignor, Alterra Healthcare Corporation, a
Delaware corporation, formerly known as Alternative Living Services, Inc. (the
"Company"), Assignee and the Lenders (as defined therein), and all supplements
thereto and amendments or modifications thereof, and all agreements given in
substitution therefor or in restatement, renewal or extension thereof, in whole
or in part (all of the foregoing being hereinafter collectively called the
"Master Loan Agreement"), which Master Loan Agreement provides for a loan from
the Lenders to Assignor in the amount of Fifty-Four Million Eight Hundred
Fifty-Seven Thousand Five Hundred Ninety-Four and No/100 Dollars
($54,857,594.00), subject to the terms and conditions set forth therein;



Modification of Austintown Assignment. Subparagraph (a) on page 2 of the
Austintown Assignment is hereby deleted in its entirety and there is inserted in
lieu thereof the following:



      (a)     All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of that certain Master Loan Agreement
dated January 8, 1999 by and among Assignor, Alterra Healthcare Corporation, a
Delaware corporation, formerly known as Alternative Living Services, Inc. (the
"Company"), Assignee and the Lenders (as defined therein), and all supplements
thereto and amendments or modifications thereof, and all agreements given in
substitution therefor or in restatement, renewal or extension thereof, in whole
or in part (all of the foregoing being hereinafter collectively called the
"Master Loan Agreement"), which Master Loan Agreement provides for a loan from
the Lenders to Assignor in the amount of Fifty-Four Million Eight Hundred
Fifty-Seven Thousand Five Hundred Ninety-Four and No/100 Dollars
($54,857,594.00), subject to the terms and conditions set forth therein;





-39-

--------------------------------------------------------------------------------




Modification of Columbus Assignment. Subparagraph (a) on page 2 of the Columbus
Assignment is hereby deleted in its entirety and there is inserted in lieu
thereof the following:



      (a)     All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of that certain Master Loan Agreement
dated January 8, 1999 by and among Assignor, Alterra Healthcare Corporation, a
Delaware corporation, formerly known as Alternative Living Services, Inc. (the
"Company"), Assignee and the Lenders (as defined therein), and all supplements
thereto and amendments or modifications thereof, and all agreements given in
substitution therefor or in restatement, renewal or extension thereof, in whole
or in part (all of the foregoing being hereinafter collectively called the
"Master Loan Agreement"), which Master Loan Agreement provides for a loan from
the Lenders to Assignor in the amount of Fifty-Four Million Eight Hundred
Fifty-Seven Thousand Five Hundred Ninety-Four and No/100 Dollars
($54,857,594.00), subject to the terms and conditions set forth therein;



Modification of Middletown Assignment. Subparagraph (a) on page 2 of the
Middletown Assignment is hereby deleted in its entirety and there is inserted in
lieu thereof the following:



      (a)     All indebtedness and other obligations now or hereafter incurred
or arising pursuant to the provisions of that certain Master Loan Agreement
dated January 8, 1999 by and among Assignor, Alterra Healthcare Corporation, a
Delaware corporation, formerly known as Alternative Living Services, Inc. (the
"Company"), Assignee and the Lenders (as defined therein), and all supplements
thereto and amendments or modifications thereof, and all agreements given in
substitution therefor or in restatement, renewal or extension thereof, in whole
or in part (all of the foregoing being hereinafter collectively called the
"Master Loan Agreement"), which Master Loan Agreement provides for a loan from
the Lenders to Assignor in the amount of Fifty-Four Million Eight Hundred
Fifty-Seven Thousand Five Hundred Ninety-Four and No/100 Dollars
($54,857,594.00), subject to the terms and conditions set forth therein;



Insurance.



      (a)     Borrower shall continue to carry general and professional
liability insurance for the benefit of Borrower and Lender in accordance with
the terms of the Loan Documents; provided, however, umbrella coverage shall be
reduced from $10,000,000 to $3,000,000. Alternatively, Borrower will be
permitted to self-insure. However, recognizing Lender's concerns about
Borrower's ability to self-insure and to administer claims, Borrower shall
maintain adequate reserves for the payment of claims and provide a risk
management program, which program shall address loss prevention,
deductibles/retention and the manner in which claims will be administered, all
to the satisfaction of Lender.



      (b)     Reference is made to the Pledge Agreement for additional
agreements made this date between the parties regarding insurance matters.



Intentionally Omitted.







-40-

--------------------------------------------------------------------------------




Third Party Leases. The following agreements are made with respect to the Third
Party Leases:



      (a)     Borrower will cause the Third Party Leases to be terminated and
deliver Lender evidence of such termination on or before December 31, 2002,
failing which, until the earlier to occur of (i) July 1, 2004 or (ii) the date
evidence of such termination is delivered to Lender, the defined term
"Commercial Based Rate" as used in the Master Loan Agreement shall have the
following meaning:



           "Commercial Based Rate" means two and one-quarter percent (2.25%) per
annum in excess of the Base Rate, it being agreed that the Commercial Based Rate
may increase or decrease, as the case may be, from time to time as of the
effective date of each change in the Base Rate. In no event shall the Commercial
Based Rate be less than seven and one-quarter percent (7.25%).



The failure of Borrower to deliver such evidence on or before July 1, 2004 shall
constitute an immediate Event of Default. Any monies paid to the Lessees under
the Third Party Leases to terminate the Third Party Leases shall not be included
as expenses when calculating Cash Flow or Net Operating Income.



      (b)     Upon termination of the Third Party Leases, Borrower shall enter
into a Management Agreement with Alterra with respect to each Leased Mortgaged
Property in the form of the Management Agreements executed by Borrower and
Alterra on the date of this Agreement.



      (c)     Notwithstanding anything to the contrary contained in Section 14
of this Agreement, prior to the date the Third Party Leases are terminated,
Lender shall only have a security interest in those monies in the Restricted
Account pertaining to the Leased Mortgaged Properties to which either Borrower
or Alterra is entitled. Any monies in the Restricted Account pertaining to the
Leased Mortgaged Properties to which neither Borrower nor Alterra is entitled
shall nevertheless be included as income of the Leased Mortgaged Properties for
purposes of calculating Cash Flow.



Management Agreements. Borrower and Alterra acknowledge and agree that the
Management Agreements between the two parties of even date herewith with respect
to each of the Mortgaged Properties (other than Austintown Mortgaged Property,
Richmond Mortgaged Property and Portage Mortgaged Property) constitute Operating
Agreements and Management Contracts.



Financing Statements. Borrower and Alterra hereby authorize Lender to file any
financing statement or financing statement amendment covering the Collateral or
relating to the security interest created therein.



Medicare/Medicaid. Borrower agrees that it shall not enter into, nor will it
permit any other party to enter into, a Medicare, Medicaid or similar contract
with respect to a Project.







-41-

--------------------------------------------------------------------------------




Loan Document. This Agreement and each of the Restructure Documents constitutes
a Loan Document. In the event of a conflict between the terms of this Agreement
and the terms of any Loan Document, the terms of this Agreement shall control.
References herein and in the Loan Documents to Loan Documents are references to
such agreements as modified from time to time.



Agent/Lender. Guaranty Bank is the sole Lender (as such term is used in the
Master Loan Agreement) under the Master Loan Agreement. Accordingly, the terms
Lender and Agent as used therein and herein may be used interchangeably.



Notice of Change. Borrower and Alterra agree to give prompt written notice to
the Lender of: (a) any Event of Default under the Loan Documents; (b) any
occurrence which might mature into an Event of Default (whether by the passage
of time, giving of notice or otherwise); (c) any default under any material
agreement to which the Borrower or Alterra is a party or by which any of the
Mortgaged Properties are bound or the acceleration of the maturity of any
indebtedness owing by the Borrower or Alterra, provided that such notice shall
be required with respect to Alterra only after the Confirmation Date; (d) all
litigation or claims affecting the Borrower, Alterra, or any of the Mortgaged
Properties which if adversely determined could reasonably be expected to result
in a material adverse change in the financial condition of Borrower or Alterra
or a material adverse change in the value of any of the Mortgaged Properties;
and (e) any other matter the occurrence of which cou ld reasonably be expected
to result in a material adverse change in the financial condition of the
Borrower or Alterra or a material adverse change in the value of any of the
Mortgaged Properties. Such notice will describe the foregoing matters with
particularity and the actions which the Borrower and Alterra are taking or
propose to take with respect thereto.



Borrower's Existence and Authority. Borrower hereby represents and warrants that
(a) it is the sole legal and beneficial owner of the Mortgaged Properties; (b)
it is a corporation and is duly organized and legally existing under the laws of
the state of its corporation and is duly qualified to do business in the state
where the Mortgaged Properties are located; (c) the execution and delivery of,
and performance under this Agreement are within its power and authority without
the joinder or consent of any other party and have been duly authorized by all
requisite action and are not in contravention of law or the powers of Borrower's
organizational documents; (d) this Agreement constitutes the legal, valid and
binding obligations of Borrower enforceable in accordance with its terms; (e)
the execution and delivery of this Agreement by Borrower do not contravene,
result in a breach of or constitute a default under any deed of trust, loan
agreement, indenture or other contract, agreement or un dertaking to which it is
a party or by which it or any of its properties may be bound (nor would such
execution and delivery constitute such a default with the passage of time or the
giving of notice or both) and, to the best of its knowledge, do not violate or
contravene any law, order, decree, rule or regulation to which Borrower is
subject; and (f) other than the Alterra Leases and Third-Party Leases, there are
no Lease Agreements or Sublease Agreements affecting the Mortgaged Properties.
Borrower agrees to indemnify and hold Lender harmless against any loss, claim,
damage, liability or expense (including without limitation attorneys' fees)
incurred as a result of any representation or warranty made by it herein proving
to be untrue in any respect.







-42-

--------------------------------------------------------------------------------




Alterra Existence and Authority. Alterra hereby represents and warrants that
(a) Alterra is duly organized and legally existing under the laws of the state
of its incorporation; (b) the execution and delivery of, and performance under
this Agreement are within Alterra's power and authority without the joinder or
consent of any other party and have been duly authorized by all requisite action
and are not in contravention of law or the powers of Alterra's charter, by-laws
or other corporate papers; (c) this Agreement constitutes the legal, valid and
binding obligations of Alterra enforceable in accordance with its terms; and (d)
the execution and delivery of this Agreement by Alterra do not contravene,
result in a breach of or constitute a default under any deed of trust, loan
agreement, indenture or other contract, agreement or undertaking to which
Alterra is a party or by which Alterra or any of its properties may be bound
(nor would such execution and delivery constitute such a defa ult with the
passage of time or the giving of notice or both) and do not violate or
contravene any law, order, decree, rule or regulation to which Alterra is
subject. Alterra agrees to indemnify and hold Lender harmless against any loss,
claim, damage, liability or expense (including without limitation attorneys'
fees) incurred as a result of any representation or warranty made by it herein
proving to be untrue in any respect.



Other Documents. Alterra and Borrower agree to execute, upon request from
Lender, such other and further documents as may be necessary (in Lender's
reasonable judgment) to consummate the transactions contemplated herein or to
perfect the liens and security interests intended to secure the payment of the
Project Loans. The foregoing shall include, without limitation, the execution of
additional copies of this Agreement in order to satisfy local filing
requirements.



Default. If Alterra or Borrower shall fail to keep or perform any of the
covenants or agreements contained herein or if any statement, representation or
warranty contained herein is false, misleading or erroneous in any material
respect, after the expiration of any grace or cure period provided by the
applicable Loan Documents, such party shall be deemed to be in default hereunder
and Lender shall be entitled at its option to exercise any and all of the rights
and remedies granted pursuant to the Loan Documents, or to which Lender may
otherwise be entitled, whether at law or in equity.



Events of Default. Borrower hereby represents and warrants that, to the best of
Borrower's knowledge, after giving effect hereto, there exists no uncured
default under the Notes, Mortgages, Assignments, or any other Loan Documents,
except as disclosed on Schedule II attached hereto and made a part hereof.
Lender represents and warrants that it has no knowledge that any Event of
Default exists under the Loan Documents except those described on Schedule II.
No representation or waiver is made with respect to any Event of Default with
respect to which Lender has no knowledge. Without waiving its ability to declare
Events of Default with respect to acts or omissions of Borrower or other parties
to the Loan Documents which occur after the date hereof, Lender hereby waives
each Event of Default listed on Schedule II. Prior to the Confirmation Date,
Lender will not declare an Event of Default as the result, after the date
hereof, of Alterra's failure generally to pay (or admi ssion in writing of its
inability to pay) its debts as such debts become due.



Title Endorsements. Contemporaneously with the execution and delivery hereof,
Borrower shall, at its sole cost and expense, obtain and deliver to Lender an
endorsement of the Mortgagee Title Policy insuring the lien of each Mortgage,
under the applicable title insurance rules and regulations, in form and content
reasonably acceptable to Lender, stating that the company issuing said Mortgagee
Title Policy will not claim that policy coverage has terminated, or that policy
coverage has been reduced, solely by reason of the execution of this Agreement
and maintaining the liability thereunder for the period of limitation applicable
to the indebtedness secured by the lien of such Mortgage calculated from the
renewed and extended maturity date as provided herein.







-43-

--------------------------------------------------------------------------------




Ratification. Except as provided herein, the terms and provisions of the Master
Loan Agreement, Notes, the Mortgages, the Assignments, and the other Loan
Documents shall remain unchanged and shall remain in full force and effect. Any
modification herein of the Master Loan Agreement, the Notes, the Mortgages, the
Assignments, and the other Loan Documents shall in no way affect the security of
the Mortgages, the Assignments, and the other Loan Documents for the payment of
the Notes. The promissory note(s) described in each Mortgage, Assignment, and
other Loan Documents as the note(s) secured thereby shall hereafter mean such
note(s) as modified by this Agreement. The Master Loan Agreement, the Notes, the
Mortgages, the Assignments, the Guaranties and the other Loan Documents, as
modified and amended hereby, are hereby ratified and confirmed in all respects.
All liens, security interests, mortgages and assignments granted or created by
or existing under the Mortgages, the Assignments, and the other Loan Documents
remain unchanged and continue, unabated, in full force and effect, to secure the
obligations described therein.



Validity. Borrower hereby acknowledges that the liens, security interests, and
assignments created and evidenced by the Mortgages and the assignments created
by the Assignments are valid and subsisting and further acknowledges and agrees
that there are no offsets, claims, or defenses to the Notes, Mortgages or
Assignments or any other Loan Documents.



Entire Agreement. This Agreement supersedes and merges all prior and
contemporaneous promises, representations and agreements with respect to its
subject matter. No modification of this Agreement or any document referenced
herein, or any waiver of rights under any of the foregoing, shall be effective
unless made by supplemental agreement, in writing, executed by Lender and the
affected party or parties. The parties hereto further agree that this Agreement
may not in any way be explained or supplemented by a prior, existing, or future
course of dealings between the parties or by any prior, existing, or future
performance between the parties pursuant to this Agreement or otherwise.



Notice. Any notice or communication required or permitted hereunder or, after
the date hereof, under any Loan Document shall be given in writing, sent by (a)
personal delivery, or (b) expedited delivery service with proof of delivery, or
(c) United States mail, postage prepaid, registered or certified mail, addressed
as follows:



To Borrower:
10000 Innovation Drive
Milwaukee, Wisconsin 53226





To Lender:
8333 Douglas Avenue
Dallas, Texas 75225
Attention: Senior Housing Lending Division



To Alterra:
10000 Innovation Drive
Milwaukee, Wisconsin 53226







-44-

--------------------------------------------------------------------------------




or to such other address or to the attention of such other person as hereafter
shall be designated in writing by the applicable party sent in accordance
herewith. Any such notice or communication shall be deemed to have been given
either at the time of personal delivery or, in the case of delivery service or
mail, as of the date of first attempted delivery at the address and in the
manner provided herein.



Opinions. Upon execution of this Agreement, Borrower and Alterra shall each
deliver to Lender an opinion of counsel, in form and substance reasonably
satisfactory to Lender, stating that the Borrower and Alterra are duly organized
and validly existing under the laws of the state of their organization, Borrower
is qualified to do business in each state in which a Mortgaged Property is
located, the execution of each of the Restructure Documents by Alterra and
Borrower has been duly authorized and each of the Restructure Documents has been
properly executed and delivered by Alterra and Borrower.



Costs. Contemporaneous with the execution and delivery hereof, Borrower shall
pay, or cause to be paid, all costs and expenses incident to the preparation
hereof and the consummation of the transactions specified herein, including
without limitation title insurance policy and/or endorsement charges, recording
fees, and reasonable fees and expenses of legal counsel to Lender.



Release. Alterra and Borrower hereby release, remise, acquit and forever
discharge Lender, together with its employees, agents, representatives,
consultants, attorneys, fiduciaries, participants, servants, officers,
directors, partners, predecessors, successors and assigns, subsidiary
corporations, parent corporations, and related corporate divisions (all of the
foregoing hereinafter called the "Released Parties"), from any and all actions
and causes of action, judgments, executions, suits, debts, claims, demands,
liabilities, obligations, damages and expenses of any and every character, known
or unknown, direct and/or indirect, at law or in equity, of whatsoever kind or
nature, whether heretofore or hereafter accruing, for or because of any matter
or things done, omitted or suffered to be done by any of the Released Parties
prior to and including the date hereof, and in any way directly or indirectly
arising out of or in any way connected to this Agreement, the Master Loan
Agreement, t he Notes, the Mortgages, the Assignments, or any other Loan
Document, or any of the transactions associated therewith, or the Mortgaged
Properties, including specifically but not limited to claims of usury,
REGARDLESS OF WHETHER THE MATTER RELEASED IS THE RESULT OF THE NEGLIGENCE OF ONE
OR MORE OF THE RELEASED PARTIES.



Counterpart Execution. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document. All such counterparts shall be construed together and shall constitute
one instrument, but in making proof hereof it shall only be necessary to produce
one such counterpart, provided that the counterpart produced must be the
counterpart executed by the party against whom enforcement is sought.



Severance. If any covenant, condition, or provision herein contained is held to
be invalid by final judgment of any court of competent jurisdiction, the
invalidity of such covenant, condition, or provision shall not in any way affect
any other covenant, condition or provision herein contained.







-45-

--------------------------------------------------------------------------------




Time of the Essence. It is expressly agreed by the parties hereto that time is
of the essence with respect to this Agreement.



Construction. The parties acknowledge and confirm that each of their respective
attorneys have participated jointly in the review and revision of this Agreement
and that it has not been written solely by counsel for one party. The parties
hereto therefore stipulate and agree that the rule of construction to the effect
that any ambiguities are to or may be resolved against the drafting party shall
not be employed in the interpretation of this Agreement to favor any party
against the other.



Governing Law. This Agreement and the rights and duties of the parties hereunder
shall be governed for all purposes by the law of the State of Texas and the law
of the United States applicable to transactions within said State.



Successors. The terms and provisions hereof shall be binding upon and inure to
the benefit of the parties hereto and their representatives, successors, and
assigns.



Notice and Agreement. Alterra, Borrower and Lender hereby take notice of and
agree to the following:



A.     PURSUANT TO SUBSECTION 26.02(b) OF THE TEXAS BUSINESS AND COMMERCE CODE,
A LOAN AGREEMENT IN WHICH THE AMOUNT INVOLVED THEREIN EXCEEDS $50,000 IN VALUE
IS NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND SIGNED BY THE PARTY TO
BE BOUND OR BY THAT PARTY'S AUTHORIZED REPRESENTATIVE.



B.     PURSUANT TO SUBSECTION 26.02(c) OF THE TEXAS BUSINESS AND COMMERCE CODE,
THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO THE LOAN DOCUMENTS SHALL BE
DETERMINED SOLELY FROM THE LOAN DOCUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
THE PARTIES ARE SUPERSEDED BY AND MERGED INTO THE LOAN DOCUMENTS.



C.     THE NOTES, THE MORTGAGES, THE ASSIGNMENTS, THE OTHER LOAN DOCUMENTS AND
THIS AGREEMENT REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES THERETO AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES THERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.



Bankruptcy Matters.



      (a)     Borrower and Alterra hereby acknowledge, represent, warrant, and
agree that (i) in exchange for the covenants and agreements hereunder, each has
received valuable consideration, (ii) this Agreement and the transactions
contemplated hereunder are not made or incurred by it (x) with intent to hinder,
delay or defraud future creditors of Borrower or Alterra, (y) in contemplation
of insolvency of Borrower, or (z) after the commission of an act of insolvency
of Borrower; and (iii) Borrower is not insolvent at the time of, and will not be
rendered insolvent by virtue of the transactions contemplated by this Agreement.







-46-

--------------------------------------------------------------------------------




     . (b)     IN CONSIDERATION FOR THE FORBEARANCE OF LENDER IN EXERCISING ITS
REMEDIES UNDER THE LOAN DOCUMENTS AND IN CONSIDERATION FOR THE MODIFICATION OF
THE LOAN DOCUMENTS AS PROVIDED IN THIS AGREEMENT, BORROWER HEREBY AGREES THAT,
IN THE EVENT BORROWER FILES A PETITION FOR RELIEF UNDER THE FEDERAL BANKRUPTCY
CODE OR ANY OTHER PRESENT OR FUTURE FEDERAL OR STATE INSOLVENCY, BANKRUPTCY OR
SIMILAR LAW (ALL OF THE FOREGOING HEREINAFTER COLLECTIVELY CALLED "APPLICABLE
BANKRUPTCY LAW") OR AN INVOLUNTARY PETITION FOR RELIEF IS FILED AGAINST BORROWER
UNDER ANY APPLICABLE BANKRUPTCY LAW, OR AN ORDER FOR RELIEF NAMING BORROWER IS
ENTERED UNDER ANY APPLICABLE BANKRUPTCY LAW, OR ANY COMPOSITION, REARRANGEMENT,
EXTENSION, REORGANIZATION OR OTHER RELIEF OF DEBTORS NOW OR HEREAFTER EXISTING
IS REQUESTED OR CONSENTED TO BY BORROWER, THEN LENDER SHALL THEREUPON BE
ENTITLED TO IMMEDIATE AND ABSOLUTE RELIEF FROM ANY AUTOMATIC STAY IMPOSED BY
SECTION 362 OF THE FEDERAL BANKRUPTCY CODE, OR ANY OTHE R APPLICABLE BANKRUPTCY
LAW, ON OR AGAINST THE EXERCISE OF THE RIGHTS AND REMEDIES OTHERWISE AVAILABLE
TO LENDER UNDER THE LOAN DOCUMENTS (INCLUDING BUT NOT LIMITED TO FORECLOSURE)
AND/OR AT LAW OR EQUITY, AND BORROWER HEREBY IRREVOCABLY WAIVES ITS RIGHT TO
OBJECT TO SUCH RELIEF FROM AUTOMATIC STAY AND AGREES NOT TO OPPOSE LENDER'S
MOTION TO OBTAIN SUCH RELIEF, AND FURTHER AGREES THAT THE ABOVE AGREEMENT
CONSTITUTES "CAUSE" TO LIFT THE AUTOMATIC STAY PURSUANT TO SECTION 362(D) OF THE
FEDERAL BANKRUPTCY CODE. THE PROVISIONS OF THIS PARAGRAPH ARE ESSENTIAL ELEMENTS
OF LENDER'S CONSIDERATION FOR ENTERING INTO THIS AGREEMENT.



      (c)     Notwithstanding anything to the contrary contained in the Master
Loan Agreement or any of the other Loan Documents, the filing of a voluntary
Chapter 11 bankruptcy proceeding by Alterra (the "Alterra Bankruptcy") shall not
constitute an Event of Default, except in the event of a Bankruptcy Default. As
used herein, the term "Bankruptcy Default" means the occurrence of one or more
of the following:



     

1)     If any plan of reorganization is filed by any party in the Alterra
Bankruptcy which is not in violation of Alterra's right to exclusivity under
Bankruptcy Code§1121 and applicable rules and which proposes to (i) treat Lender
in a manner different than that set forth in this Agreement and the other Loan
Documents, or (ii) change in any respect the collateral for the Project Loans or
any of Lender's rights with respect to the Collateral (regardless of whether
such proposed plan, motion or other court action is successful). For purposes of
this paragraph, different treatment includes, without limitation, changing the
term, the interest rate or the amortization of the Notes, regardless of whether
the proposed different treatment is economically material to Lender.







-47-

--------------------------------------------------------------------------------




      2)     If any lawsuit, proceeding, cause of action, or adversary
proceeding is filed by any party in interest in the Alterra Bankruptcy against
Lender under any legal theory, including without limitation, any causes of
action under Chapter 5 of the United States Bankruptcy Code and not dismissed
within 45 days after the filing thereof.



      3)     If Alterra's exclusive right in which to file and seek confirmation
of a plan of reorganization under Section 1121 of the Bankruptcy Code is
terminated.



Notwithstanding the above, Lender may file a claim against Alterra (in its
capacity as guarantor of the Project Loans) in the Alterra Bankruptcy. Nothing
herein prevents Lender from pursuing its claim against Alterra in the Alterra
Bankruptcy.



No Waiver. Lender in the past may have accepted, without exercising the remedies
to which Lender was entitled, payments and performance by Borrower that
constituted defaults under the Loan Documents. Alterra and Borrower acknowledge
that no such acceptance or grace granted by Lender in the past, or Lender's
agreement to the modifications evidenced hereby, has in any manner diminished
Lender's right in the future to insist that Alterra and Borrower strictly comply
with the terms of the Loan Documents, as modified by the terms hereof.
Furthermore, Alterra and Borrower specifically acknowledge that any future grace
or forgiveness of default by Lender shall not constitute a waiver or
diminishment of any right of Lender with respect to any future default of
Alterra or Borrower, whether or not similar to any default with respect to which
Lender has in the past chosen, or may in the future choose, not to exercise all
of the rights and remedies granted to it under the Loan Documents.



Recording. For ease of recording, certain signature pages, exhibits and
schedules to this Agreement may not be recorded in all of the jurisdictions in
which this Agreement is recorded. Nevertheless, the parties are bound by all
terms and provisions hereof.



IN WITNESS WHEREOF, this Agreement is executed on the respective dates of
acknowledgment, to be effective as of the date first written above.



 

 

[Remainder of page intentionally left blank; signatures follow]







-48-

--------------------------------------------------------------------------------



Borrower's Signature Page to Assumption, Extension and Modification





Signed, sealed and
delivered in the presence of:

 

 

Printed Name: Benjamin C. Korb



 

 

 

 

 

 

ALS WEST, INC., a Delaware corporation
doing business in Arizona as AHC West, Inc.

 

By:  Kristin A. Ferge
Name: Kristin Ferge
Title: Vice President



Printed Name:  Stephanie L. Rick

  BORROWER

 

 

 

STATE OF

Wisconsin)

 

     

COUNTY OF

Milwaukee)

 

     The foregoing instrument was acknowledged before me on this 26 day of July,
2002 by Kristin Ferge, Vice President of ALS West,Inc., a Delaware corporation,
on behalf of the corporation.

 

      Eric W. Hoaglund
Notary Public, State of Wisconsin My Commission Expires:
  is permanent     Eric W. Hoaglund, Esq.
Printed or Typed Name







--------------------------------------------------------------------------------



Lender's Signature Page to Assumption, Extension and Modification Agreement





Signed, sealed and
delivered in the presence of:

 

 

Printed Name: Misty Devaney



 

 

 

 

 

 

GUARANTY BANK, a federal savings bank

 

By:  /s/ Deborah Laycock
Name: Deborah Laycock
Title: Senior Vice President



Printed Name:  Cindy Hall

  LENDER

 

 

 

STATE OF

TEXAS)

 

     

COUNTY OF

DALLAS)

 

     This instrument was acknowledged before me on July 25, 2002 by Deborah
Laycock, Senior Vice President of Guaranty Bank, a federal savings bank, on
behalf of said bank.

 

      Denise Rodriguez
Notary Public, State of Texas My Commission Expires:
4-3-04     Denise Rodriguez
Printed or Typed Name







--------------------------------------------------------------------------------



Alterra's Signature Page to Assumption, Extension and Modification





Signed, sealed and
delivered in the presence of:

 

 

Printed Name: Benjamin C. Korb



 

 

 

 

 

 

ALTERRA HEALTHCARE CORPORATION,
a Delaware Corporation

 

By:  Kristin A. Ferge
Name: Kristin Ferge
Title: Vice President



Printed Name:  Stephanie L. Rick

  BORROWER

 

 

 

STATE OF

Wisconsin)

 

     

COUNTY OF

Milwaukee)

 

     The foregoing instrument was acknowledged before me on this 26 day of July,
2002 by Kristin Ferge, Vice President of Alterra Healthcare Corporation, a
Delaware corporation, on behalf of the corporation.

 

      Eric W. Hoaglund
Notary Public, State of Wisconsin My Commission Expires:
  is permanent     Eric W. Hoaglund, Esq.
Printed or Typed Name







--------------------------------------------------------------------------------






CONSENT OF LESSEE





 

     The undersigned, being a party to one or more of the Loan Documents, hereby
consents to the Assumption, Extension and Modification Agreement (the
"Agreement") to which this Consent is attached and agrees with Lender that each
Loan Document to which the undersigned is a party is ratified and confirmed in
all respects.



     Executed on the date of acknowledgment, to be effective as of the date of
the Agreement.



 

STERLING COTTAGE OF AUSTINTOWN LLC,
a Delaware limited liability company



By     Alterra Healthcare Corporation, a Delaware
corporation, its manager



 

 

By:  /s/ Kristin Ferge
Name: Kristin Ferge
Title: Vice President



 

 

THE STATE OF WISCONSIN)

COUNTY OF MILWAUKEE)



     This instrument was acknowledged before me this 26 day of July, 2002 by
Kristin Ferge, Vice President of Alterra Healthcare Corporation, a Delaware
corporation, on behalf of said corporation, in its capacity as manager of
Sterling Cottage of Austintown LLC, a Delaware limited liability company, on
behalf of said limited liability company.



 

 

                    
Notary Public, State of WISCONSIN





Eric W. Hoaglund, Esq.


(printed name)





My Commission Expires:
is permanent









--------------------------------------------------------------------------------






CONSENT OF LESSEE





 

     The undersigned, being a party to one or more of the Loan Documents, hereby
consents to the Assumption, Extension and Modification Agreement (the
"Agreement") to which this Consent is attached and agrees with Lender that each
Loan Document to which the undersigned is a party is ratified and confirmed in
all respects.



     Executed on the date of acknowledgment, to be effective as of the date of
the Agreement.



 

STERLING HOUSE OF RICHMOND LLC,
a Delaware limited liability company



By     Alterra Healthcare Corporation, a Delaware
corporation, its manager



 

 

By:  /s/ Kristin Ferge
Name: Kristin Ferge
Title: Vice President



 

 

THE STATE OF WISCONSIN)

COUNTY OF MILWAUKEE)



     This instrument was acknowledged before me this 26 day of July, 2002 by
Kristin Ferge, Vice President of Alterra Healthcare Corporation, a Delaware
corporation, on behalf of said corporation, in its capacity as manager of
Sterling House of Richmond LLC, a Delaware limited liability company, on behalf
of said limited liability company.



 

 

                    
Notary Public, State of WISCONSIN





Eric W. Hoaglund, Esq.

(printed name)



My Commission Expires:
is permanent









--------------------------------------------------------------------------------








CONSENT OF LESSEE





 

     The undersigned, being a party to one or more of the Loan Documents, hereby
consents to the Assumption, Extension and Modification Agreement (the
"Agreement") to which this Consent is attached and agrees with Lender that each
Loan Document to which the undersigned is a party is ratified and confirmed in
all respects.



     Executed on the date of acknowledgment, to be effective as of the date of
the Agreement.



 

STERLING COTTAGE OF PORTAGE LLC,
a Delaware limited liability company



By     Alterra Healthcare Corporation, a Delaware
corporation, its manager



 

 

By:  /s/ Kristin Ferge
Name: Kristin Ferge
Title: Vice President



 

 

THE STATE OF WISCONSIN)

COUNTY OF MILWAUKEE)



     This instrument was acknowledged before me this 26 day of July, 2002 by
Kristin Ferge, Vice President of Alterra Healthcare Corporation, a Delaware
corporation, on behalf of said corporation, in its capacity as manager of
Sterling House of Portage LLC, a Delaware limited liability company, on behalf
of said limited liability company.



 

 

                    
Notary Public, State of WISCONSIN





Eric W. Hoaglund, Esq.

(printed name)



My Commission Expires:
is Permanent









--------------------------------------------------------------------------------






SCHEDULE I

Exit Fees



 

 

 

     Project Loan

     Exit Fee

Olympia Project Loan

$49,387

Puyallup Project Loan

$46,339

Spokane Project Loan

$45,428

North Oaks Project Loan

$47,957

Plymouth Project Loan

$48,808

Eden Prairie Project Loan

$50,709

Austintown Project Loan

$25,557

Columbus Project Loan

$27,297

Portage Project Loan

$29,667

Richmond Project Loan

$30,028

Salem Project Loan

$20,841

Middletown Project Loan

$18,585

Merrillville Project Loan

$31,264

Mesa Project Loan

$19,202

Peoria Project Loan

$20,097

Tucson Project Loan

$17,563

Pensacola Project Loan

$19,847







--------------------------------------------------------------------------------






 

SCHEDULE II


Disclosure of Defaults





Defaults or Events of Default occurring prior to July 26, 2002 as a result of:

any failure to make payments to Lender when due;

any failure to comply with the financial covenants of Sections 6.16-6.19, 6.22
or 6.23;

any failure to maintain general liability or professional liability insurance as
required by the Mortgages;

any failure to deliver certificates evidencing renewal of insurance policies at
least 15 days before the insurance expired;

any failure to notify Lender, prior to the occurrence thereof, of the name
change from Alternative Living Services, Inc. to Alterra Healthcare Corporation,
the address change from 450 Sunnyslope Drive to 10000 Innovation Drive or the
merger of Sterling House Corporation with Alterra Healthcare Corporation;

any failure of Alterra or Borrower generally to pay (or any admission in writing
of inability to pay) its debts as such debts become due;

any failure to deliver rent rolls for the Projects;

any failure to deliver an Officer's Certificate identifying, or to notify Lender
in the format or within the time frame required by the Loan Documents of, or to
remedy (a) any Default described in paragraphs (i) through (vii) above, (b) any
Material Adverse Change in the financial condition of Borrower or Alterra, (c)
the filing of any suit or proceeding against Alterra which was disclosed in
Alterra's filings on Form 10K or 10Q with the Securities and Exchange
Commission, or (d) the following proceedings against Borrower:

Ramsey v. Amoco Oil, et al.

, "In the Matter of the Condemnation of Certain Lands for Highway Purposes,"
Case 62C201011916 filed in the Second Judicial District Court, Ramsey County,
MN;



Tim Foley Plumbing Service, inc. et al. v. Eby Development and Management Co.,
L.L.C., et al., Cause No. 89C01-9904-CP-061 filed in the Wayne Circuit Court,
Wayne County, IN; and

Claim for slip and fall incident in October, 2001 at the Alterra Clare Bridge of
Olympia residence. Liability estimated at $5,000.

the imposition of, and any failure to deliver an Officer's Certificate
identifying, or to notify Lender in the format or within the time frame required
by the Loan Documents of, the following bans on admissions at the Alterra Clare
Bridge of Olympia residence:

The Department of Social and Health Services ("Department") conducted a survey
on various dates from March 24, 2000, through June 6, 2000. The Department
alleged that the residence failed to ensure appropriate care for residents with
a significant change of condition, failed to properly evaluate its ability to
provide medication management at night and failed to notify a resident's family
of injury of unknown source. Based upon these findings, on June 16, 2000, the
Department issued a ban on admissions and a fine of $700.00. The ban on
admissions was lifted on August 15, 2000 and the fine was paid.







--------------------------------------------------------------------------------




The Department conducted an investigation on July 23, 2001. The Department
alleged that the residence failed to discharge a resident in a timely fashion.
The Department issued a stop placement and assessed a forfeiture in the amount
of $7,500. The ban on admissions was lifted on August 9, 2001.

the issuance of, and any failure to deliver an Officer's Certificate
identifying, or to notify Lender in the format or within the time frame required
by the Loan Documents of, a notice issued by the Ohio Department of Health on
May 2, 2002 proposing to revoke the license for the Alterra Clare Bridge of
Austintown based on a violation related to exceeding the 120-day limit on
providing intermittent skilled nursing care. The proposed revocation is being
appealed.







--------------------------------------------------------------------------------




 

 

SCHEDULE III

Compliance Certificate

 

Guaranty Bank
8333 Douglas
Dallas, Texas 75225
Attn: Senior Housing Lending Division

RE     Master Loan Agreement dated January 8, 1999, as modified from time to
time (the "Agreement"), by and among ALS West, Inc. (the "Borrower"), Alterra
Healthcare Corporation ("Alterra") and Guaranty Bank ("Lender")

The undersigned officer of Alterra does hereby certify that for the quarterly
financial period ending                      :

1.     No Default or Event of Default has occurred or exists except      

.

2.     The Portfolio Debt Coverage Ratio was:

Required:

 

Required Ratio

Test Date

.85 to 1

1.00 to 1

1.10 to 1

1.15 to 1

1.20 to 1

December 31, 2002

June 30, 2003

December 31, 2003

March 31, 2004

June 30, 2004 and the end of each calendar

quarter thereafter

          

Actual     ___ to 1

 

3.     The total claims which have been paid on the current Liability Policy (as
defined in the Pledge Agreement made by Borrower for the benefit of Lender) is
$_________________.

4.     The Third-Party Leases have/have not been terminated.

5.     The Lock-Box Agreement has/has not been executed and delivered to Lender.

The Lockbox Service has/has not begun.







--------------------------------------------------------------------------------




6.     Capitalized terms not defined herein shall have the meanings given to
such terms in the Agreement.

7.     The manner of calculation of each of the above is attached.

ALTERRA HEALTHCARE CORPORATION,
a Delaware corporation

 

By:                         

Name:                    

Title:                    







--------------------------------------------------------------------------------



SCHEDULE IV


Payment of Expenses

(1)     Not less than three (3) Business Days prior to the date payroll at any
of the Projects is due and payable, Borrower shall notify the Lender, in
writing, of the amount of payroll payable to the employees of such Projects and
the payroll taxes payable with respect to such payroll, and at least one (1)
Business Day prior to the date such payroll is so payable, Lender shall deposit
into Borrower's payroll account, the salary and wages payable to such employees.

(2)     Up to one time per week, but in any event, no more than four times per
month, the Lender shall pre-fund and advance to the Borrower the sum of $50,000
initially, with such amount to be updated quarterly to amounts mutually agreed
by the Lender and Borrower.

(3)     During the first week of each calendar month, Borrower shall submit to
Lender a written report setting forth the applicable amounts relating to the
Corporate Allocations from the immediately preceding calendar month, and subject
to approval by Lender, Lender shall disburse to Borrower, no later than the
fifth (5th) day after receipt of such written report, an amount sufficient to
reimburse Borrower for such preceding month's Corporate Allocations.

(4)     During the first week of each calendar month, Borrower shall submit to
the Lender a written report (together with applicable invoices and other
supporting documentation) setting forth the Credit Card Expenses and Benefits
from the immediately preceding calendar month, and subject to approval by
Lender, Lender shall disburse to Borrower, no later than the fifth (5th) day
after receipt of such written report, an amount sufficient to reimburse
Borrower, for such preceding month's Credit Card Expenses and Benefits.

(5)     Upon the written request of Borrower, which request sets forth a summary
of all other Operating Expenses incurred in the immediately preceding month, at
least once per month, but in any case not more than three (3) times per month,
subject to approval by Lender, Lender shall disburse funds in an amount
sufficient to cover all other remaining Operating Expenses set forth in such
written request.

(6)     From time to time as required by the Lock-Box Agreement, Lender shall
pay such fees and expenses as are required to be paid to the Depository in
connection with the Restricted Account.

During the first week of each calendar month, Borrower shall submit to Lender a
written report which shows the actual accounts payable of Borrower which were
paid during the preceding month in connection with the Projects and a
reconciliation between the amount disbursed to Borrower pursuant to (2) above
and such actual accounts payable. To the extent that the actual accounts payable
amount is less than the amount disbursed pursuant to (2) above, the next
distribution to Borrower pursuant to (2) above shall be decreased to reflect
such difference. Subject to Section 14(e)(1) of the Agreement, to the extent
that the actual accounts payable amount is greater than the amount disbursed
pursuant to (2) above, the next distribution to Borrower pursuant to (2) above
shall be increased to reflect such difference.